EXHIBIT 10.127

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION HAS BEEN FILED SEPARATELY WITH THE

SECURITIES EXCHANGE COMMISSION.

 

$60,000,000

 

LOAN AND SECURITY AGREEMENT

 

between

 

EQUINIX RP II LLC,

a Delaware limited liability company

as Borrower

 

and

 

SFT I, INC.,

a Delaware corporation

as Lender

 

Dated as of December 21, 2005

 

Loan No. 1267



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

SECTION 1 DEFINITIONS    1    

1.1

  General Definitions    1    

1.2

  Terms; Utilization of GAAP for Purposes of Financial Statements Under
Agreement    20    

1.3

  Other Definitional Provisions    20 SECTION 2 AMOUNTS AND TERMS OF THE LOAN   
21    

2.1

  Loan Disbursement and Note    21    

2.2

  Interest    21    

2.3

  Payments    22    

2.4

  Payments and Prepayments on the Loan    22    

2.5

  Lender’s Records; Mutilated, Destroyed or Lost Notes    24    

2.6

  Taxes    24    

2.7

  Application of Payments    25    

2.8

  Commitment Fee    25    

2.9

  Security Agreement    25    

2.10

  Certain Secured Party Remedies    26 SECTION 3 CONDITIONS TO LOAN    27    

3.1

  Conditions to Funding of the Loan on the Closing Date    27 SECTION 4
REPRESENTATIONS AND WARRANTIES    30    

4.1

  Organization, Powers, Qualification and Organization Chart    30    

4.2

  Authorization of Borrowing; No Conflicts; Governmental Consents; Binding
Obligations and License and Security Interests of Loan Documents    30    

4.3

  Financial Statements    31    

4.4

  Indebtedness    31    

4.5

  No Material Adverse Change    31    

4.6

  Title to Property; Liens; Zoning; Contracts; Condition of the Mortgaged
Property    32    

4.7

  Litigation    34    

4.8

  Payment of Taxes    34    

4.9

  Governmental Regulation; Margin Loan    35    

4.10

  Employee Benefit Plans; ERISA; Employees    36    

4.11

  Intellectual Property    36    

4.12

  Broker’s Fees    37    

4.13

  Environmental Compliance    37    

4.14

  Solvency    38    

4.15

  Disclosure    38    

4.16

  Insurance    38    

4.17

  Budget    38    

4.18

  Accounts    39    

4.19

  Intentionally Omitted    39    

4.20

  Special Assessments; Taxes    39    

4.21

  Leases    39    

4.22

  Representations Remade    39

 

-i-



--------------------------------------------------------------------------------

SECTION 5 AFFIRMATIVE COVENANTS    39    

5.1

   Financial Statements and Other Reports    39    

5.2

   Existence; Qualification    42    

5.3

   Payment of Impositions and Lien Claims; Permitted Contests    42    

5.4

   Insurance    43    

5.5

   Tax Reserve and Insurance Reserve    47    

5.6

   Maintenance of Mortgaged Property    47    

5.7

   Inspection; Lender Meeting    48    

5.8

   Environmental Compliance    48    

5.9

   Environmental Disclosure    49    

5.10

   Compliance with Laws, Employee Benefit Plans and Contractual Obligations   
49    

5.11

   Further Assurances    50    

5.12

   Intentionally Omitted    50    

5.13

   Base Building Reserve    50    

5.14

   Intentionally Omitted    51    

5.15

   Intentionally Omitted    51    

5.16

   Intentionally Omitted    51    

5.17

   Intentionally Omitted    51    

5.18

   Management    51    

5.19

   Construction Matters    51    

5.20

   Intentionally Omitted    52    

5.21

   Intentionally Omitted    52    

5.22

   Name    52    

5.23

   Base Building Improvements    53 SECTION 6 ACCOUNTS/CASH MANAGEMENT    53    

6.1

   Establishment of Accounts and Cash Management Procedures    53    

6.2

   Intentionally Omitted    53    

6.3

   Intentionally Omitted    53    

6.4

   Intentionally Omitted    53    

6.5

   Intentionally Omitted    53    

6.6

   Accounts    53    

6.7

   Intentionally Omitted    54    

6.8

   Creation of Security Interest in Accounts    54    

6.9

   Intentionally Omitted    54    

6.10

   Intentionally Omitted    54    

6.11

   Covenants Regarding Loan Account Collateral    54    

6.12

   Intentionally Omitted    55

 

-ii-



--------------------------------------------------------------------------------

SECTION 7 NEGATIVE COVENANTS    55    

7.1

   Indebtedness    55    

7.2

   Liens and Related Matters    55    

7.3

   Material Rights    55    

7.4

   Restriction on Fundamental Changes    55    

7.5

   Restriction on Leases    56    

7.6

   Transactions with Affiliates    56    

7.7

   Management Fees and Compensation; Contracts    57    

7.8

   Conduct of Business    57    

7.9

   Use of Lender’s Name    57    

7.10

   Compliance with ERISA    57    

7.11

   Due on Sale or Encumbrance    58    

7.12

   Payments; Distributions    59    

7.13

   Single Purpose Bankruptcy Remote Entities    59    

7.14

   Alterations    59    

7.15

   Master Lease    60 SECTION 8 CASUALTY AND CONDEMNATION    60    

8.1

   Restoration Following Casualty or Condemnation    60 SECTION 9 DEFAULT,
RIGHTS AND REMEDIES    64    

9.1

   Event of Default    64    

9.2

   Acceleration and Remedies    67    

9.3

   Remedies Cumulative; Waivers; Reasonable Charges    68          SECTION 10
SECONDARY MARKET TRANSACTION    68    

10.1

   Secondary Market Transaction    68 SECTION 11 MISCELLANEOUS    70    

11.1

   Expenses and Attorneys’ Fees    70    

11.2

   Certain Lender Matters    71    

11.3

   Indemnity    72    

11.4

   Amendments and Waivers    73    

11.5

   Notices    74    

11.6

   Survival of Warranties and Certain Agreements    75    

11.7

   Miscellaneous    76    

11.8

   APPLICABLE LAW    76    

11.9

   Successors and Assigns    76    

11.10

   CONSENT TO JURISDICTION AND SERVICE OF PROCESS    77    

11.11

   WAIVER OF JURY TRIAL    77    

11.12

   Publicity    78    

11.13

   Borrower Recourse Liability    79    

11.14

   Performance by Lender/Attorney-in-Fact    81    

11.15

   Brokerage Claims    81    

11.16

   Agreement    82 SECTION 12 PARTIAL RELEASE AND SUBDIVISION    82    

12.1

   Conditions to Partial Release    82    

12.2

   Partial Release    84    

12.3

   Subdivision    84

 

-iii-



--------------------------------------------------------------------------------

SECTION 13 ADDITIONAL MASTER LEASE PROVISIONS

   85    

13.1

  

Representations, Warranties and Covenants of Master Lessee

   85    

13.2

  

Satisfaction of Borrower Obligations by Master Lessee

   85    

13.3

  

Subordination of Master Lease

   86

 

EXHIBITS


--------------------------------------------------------------------------------

    Exhibit A   Legal Description Exhibit B   Permitted Title Exceptions and
Matters SCHEDULES


--------------------------------------------------------------------------------

    Schedule 1.1(A)   Environmental Reports Schedule 1.1(B)   Physical
Conditions Reports Schedule 4.1(A)-1   Borrower U.S. Taxpayer Identification
Number Schedule 4.1(A)-3   Location of Principal Place of Business and Chief
Executive Office Schedule 4.6(C)   Material Contracts Schedule 4.6(D)   Flood
Plain Status Schedule 4.7   Litigation Schedule 4.8   Taxes Schedule 4.10  
Employee Benefit Plans, Collective Bargaining Agreements and Employment
Agreements Schedule 4.11   Proprietary Rights Schedule 4.18   Accounts Schedule
7.13   Special Purpose Entity

 

-iv-



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of December 21,
2005, by EQUINIX RP II LLC, a Delaware limited liability company “Borrower”),
having an address at c/o Equinix, Inc., 301 Velocity Way, 5th Floor, Foster
City, California 94404 and SFT I, INC., a Delaware corporation (together with
its successors and assigns, hereinafter referred to as “Lender”), with offices
at 1114 Avenue of the Americas, 27th Floor, New York, New York 10036.

 

R E C I T A L S

 

A. The Mortgaged Property. Borrower is the fee owner of the Land and
Improvements.

 

B. The Loan. Borrower desires to borrow from Lender and Lender desires to lend
to Borrower, a loan in the amount of $60,000,000.

 

NOW, THEREFORE, in consideration of the foregoing and of the covenants,
conditions and agreements contained herein, Borrower and Lender agree as
follows:

 

SECTION 1

DEFINITIONS

 

1.1 General Definitions.

 

In addition to any other terms defined in this Agreement, the following terms
shall have the following meanings:

 

“Acceptable Financial Institution” means a depository institution or trust
company incorporated under the laws of the United States of America or any state
thereof and subject to supervision and examination by federal or state banking
authorities, so long as at all times the short-term commercial paper,
certificates of deposit or other debt obligations of such depository institution
or trust company are rated at least A 1 by S&P and P 1 by Moody’s and the
long-term unsecured debt obligations of which are rated at least A by S&P and
the equivalent thereof by Moody’s.

 

“Accounting Changes” means (A) changes in accounting principles required by GAAP
consistently applied and implemented by Borrower; and (B) changes in accounting
principles recommended or approved by Borrower’s certified public accountant,
with the approval of Lender, which approval shall not be unreasonably withheld.

 

“Accounts” means Borrower’s present and future rights to payment of money,
accounts and accounts receivable including (a) rights to payment of money,
accounts and accounts receivable arising from or relating to the construction,
use, leasing, occupancy or operation of the Mortgaged Property, the rental of,
or payment for, space, goods sold or leased or services rendered, whether or not
yet earned by performance, and all other “accounts” (as defined in the UCC),
(b) rights to payment, accounts, and accounts receivable arising from any
consumer

 

Schedule 7.13 — Page 1



--------------------------------------------------------------------------------

credit, charge, entertainment or travel card or service organization or entity,
(c) all reserves, deferred payments, refunds, cost savings payments and deposits
no matter how evidenced and whether now or later to be received from third
parties (including all earnest money sales deposits) or deposited with, or by,
Borrower by, or with, third parties (including all utility deposits), (d) all
chattel paper, instruments, documents, notes, drafts and letters of credit
(other than any letters of credit in favor of Lender), (e) the Loan Accounts,
any tenant security deposit account, and any and all other accounts held by or
on behalf of Lender and/or Borrower pursuant to this Agreement, (f) all “deposit
accounts” (as defined in the UCC), (g) all “securities accounts” (as defined in
the UCC), and (h) all contracts and agreements which relate to any of the
foregoing.

 

“Affiliate” means any Person: (A) directly or indirectly controlling, controlled
by, or under common control with, another Person; (B) directly or indirectly
owning or holding ten percent (10%) or more of any equity interest in another
Person; or (C) ten percent (10%) or more of whose voting stock or other equity
interest is directly or indirectly owned or held by such other Person; provided,
however, that no shareholder of Carveout Guarantor shall be deemed to be an
Affiliate of Carveout Guarantor, Borrower Representative or Borrower. When used
with respect to Borrower, the term “Affiliate” shall also include the spouse,
ancestors, descendents and siblings of an Affiliate of Borrower (such Persons
being sometimes referred to as “Family Members”), Affiliates of such Family
Members and trusts for the benefit of another Affiliate of Borrower.

 

“Agreement” means this Loan and Security Agreement (including all schedules,
exhibits, annexes and appendices hereto).

 

“Alteration” is defined in Section 7.14.

 

“Annual Budget” is defined in Section 5.1(D) hereof.

 

“Approved Capital Plan” means the Capital Plan approved by Lender as part of the
Budget.

 

“Assignment(s)” means individually and collectively, the assignment of leases
and rents, assignments of contracts, agreements and equipment leases, the
assignments of licenses, permits and approvals, the assignments of management
agreement, if any, the assignment of trademarks, tradenames and copyrights, if
any, and such other assignments of even date herewith from Borrower to or for
the benefit of Lender, each granting a security interest in collateral for the
Loan.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time and all rules and regulations
promulgated thereunder.

 

“Bank(s)” means the Acceptable Financial Institution at which the Collection
Account is maintained.

 

“Base Building Improvements” is defined in Section 5.23.

 

“Base Building Reserve” is defined in Section 5.13.

 

Schedule 7.13 — Page 2



--------------------------------------------------------------------------------

“Base Building Reserve Account” is defined in Section 5.13.

 

“Base Rate” means a fixed rate per annum equal to eight percent (8.00%).

 

“Borrower Account” means a demand, time or deposit account maintained by the
Borrower at the Bank or other financial institution selected by the Borrower.

 

“Borrower Recourse Liabilities” means the Obligations for which Borrower is
personally liable pursuant to the last sentence of Section 11.13(A), the last
sentence of Section 11.13(B) and Borrower’s Obligations under Section 11.15.

 

“Borrower Representative” means Equinix Operating Co., Inc., a Delaware
corporation, the sole member of Borrower.

 

“Budget” means a budget setting forth the projected revenues and budgeted costs
and expenses for the ownership, operation and management for the Mortgaged
Property for each calendar year commencing with calendar year 2006.

 

“Building A” means that certain building located at 21731 Filligree Court,
Ashburn, Virginia 20147.

 

“Building B” means that certain building located at 21721 Filligree Court,
Ashburn, Virginia 20147.

 

“Building C” means that certain building located at 21711 Filligree Court,
Ashburn, Virginia 20147.

 

“Building D” means that certain building located at 21701 Filligree Court,
Ashburn, Virginia 20147.

 

“Building E” means that certain building located at 21691 Filligree Court,
Ashburn, Virginia 20147

 

“Building F” means that certain building located at 21715 Filligree Court,
Ashburn, Virginia 20147.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state is closed.

 

“Calculation Date” means for any measurement as of the end of any Loan Month the
fifteenth (15th) day of the following Loan Month (e.g. if the measurement is as
of March 31, the applicable Calculation Date is April 15).

 

“Capital Lease” means any lease of any property (whether real, personal or
mixed) that, in conformity with GAAP, should be accounted for as a capital
lease.

 

Schedule 7.13 — Page 3



--------------------------------------------------------------------------------

“Capital Plan” means Borrower’s budget for capital improvements and equipment
for the Mortgaged Property for each calendar year.

 

“Carveout Guarantor” means Equinix, Inc., a Delaware corporation, and its
successors.

 

“Carveout Guaranty” means that certain Guaranty of Carveout Guarantor in favor
of Lender of even date herewith.

 

“Cash Flow Certification” is defined in Section 5.1(A).

 

“Closing” means that all conditions for disbursement of the proceeds of the Loan
to or for the benefit of Borrower have been satisfied, deferred pursuant to the
Post-Closing Obligation Letter, or waived in writing by Lender and the initial
disbursement of the proceeds of the Loan shall have been made to, or upon the
order of, Borrower.

 

“Closing Date” means the date on which the Closing occurs.

 

“Code” means the United States Internal Revenue Code of 1986, and any rule or
regulation promulgated thereunder from time to time.

 

“Collateral” means the Mortgaged Property, the Loan Account Collateral and all
other real and personal property of Borrower or any other Person pledged or
mortgaged to Lender as collateral security for repayment of the Loan.

 

“Collection Account” means an Eligible Account which is a federally insured
demand deposit account or securities account, which account shall be in the name
of Borrower, having Lender as a secured party or, if required by Lender, such
account shall be in the name of Lender or a designee for the benefit of Lender.

 

“Commitment Fee” means an amount of money equal to $300,000.

 

“Confidential Information” is defined in Section 11.12.

 

“Construction” means the Restoration, the Alterations, the construction,
equipping, fixturing and furnishing of the Base Building Improvements and any
other construction, equipping, fixturing and furnishing, approved (or deemed
approved) by Lender.

 

“Construction Contract” means one or more construction agreements in form and
substance reasonably acceptable to Lender between Borrower and a Contractor
covering any portion of the Construction.

 

“Construction Legal Compliance” means Borrower’s satisfaction of all of the
following: (A) (i) the applicable Construction through the applicable date of
determination, has been constructed substantially in accordance with the
applicable Plans and Specifications (other than deviations therefrom that are
immaterial individually and in the aggregate); and (ii) the applicable
Construction has been, or will be, constructed in substantial compliance with
all Legal Requirements; (B) all material entitlements, approvals, allocations,
certificates, authorizations, permits and licenses required through the
then-current stage of construction have been obtained

 

Schedule 7.13 — Page 4



--------------------------------------------------------------------------------

from all appropriate Governmental Authorities and have been validly and
irrevocably obtained without qualification, appeal or existence of unexpired
appeal periods; (C) all conditions to the issuance of, and the requirements
under, all permits, conditional use permits and licenses required through the
current stage of construction have been satisfied in all material respects; and
(D) no appeals, suits or other actions are pending or threatened in writing by
any Governmental Authority which, if determined adversely to the interests of
Borrower or the Mortgaged Property, would result in the revocation, suspension
or qualification of any of such permits or approvals.

 

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person: (A) with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (B) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (C) under
any interest rate swap agreement, interest rate cap agreement, interest rate
collar agreement or other similar agreement or arrangement designed to protect
the applicable Person against fluctuations in interest rates; or (D) under any
foreign exchange contract, currency swap agreement or other similar agreement or
arrangement designed to protect that Person against fluctuations in currency
values. Contingent Obligations shall include (1) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co making, discounting with recourse or sale with recourse
by such Person of the obligation of another, (2) the obligation to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement, and (3) any liability of such Person for
the obligations of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another. The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guaranteed or otherwise supported or, if not a fixed
and determined amount, the maximum amount so guaranteed.

 

“Contractor” means the contractor(s) or construction manager(s) for the
Construction as Lender may, from time to time approve, which approval shall not
be unreasonably withheld, conditioned or delayed.

 

“Contracts” means all contracts, agreements, warranties and representations
relating to or governing the use, occupancy, design, construction, operation,
management, repair and service of any component of the Mortgaged Property.

 

“Contractual Obligation,” as applied to any Person, means any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject including the Loan Documents.

 

“Control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) means the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

Schedule 7.13 — Page 5



--------------------------------------------------------------------------------

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.

 

“Default Rate” means a rate per annum equal to the Base Rate plus five percent
(5%).

 

“Default Interest” is defined in Section 2.2(A).

 

“Distribution” is defined in Section 7.12.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“EDGAR” is defined in Section 5.1.

 

“Eligible Account” means a segregated account maintained at an Acceptable
Financial Institution. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

 

“Embargoed Person” is defined in Section 4.9.

 

“Employee Benefit Plan” means an employee pension benefit plan which is covered
by Title IV of ERISA or subject to the minimum funding standards under Part 3 of
Title I of ERISA or Section 412 of the CODE and is either (a) maintained by any
Person or any member of a Controlled Group for employees of such Person or any
member of such Controlled Group or (b) maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which such Person or any member of a Controlled Group
is then making or has any obligation to make contributions or, within the
preceding five plan years, has made or has had any obligation to make
contributions.

 

“Environmental Claims” is defined in Section 4.13.

 

“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement,
dated of even date herewith, executed by Borrower and Carveout Guarantor in
favor of Lender, together with all amendments, modifications, renewals,
substitutions and extensions thereto.

 

“Environmental Laws” means all present and future federal, state and/or local
laws, statutes, ordinances, codes, rules, regulations, orders, decrees,
licenses, decisions, orders, injunctions, requirements and/or directives of
Governmental Authorities, as well as common law, imposing liability, standards
of conduct or otherwise pertains or relates to, or for, for the environment,
industrial hygiene, the regulation of Hazardous Materials, natural resources,
pollution or waste management.

 

“Environmental Reports” means those reports and audits itemized on Schedule
1.1(A) hereto.

 

Schedule 7.13 — Page 6



--------------------------------------------------------------------------------

“Equinix Buildings” means collectively, Building C, Building D, Building E and
Building F of the Mortgaged Property.

 

“Equipment Leases” means all leases and other agreements for equipment necessary
for the operation of the Land or Improvements for the use or uses contemplated
hereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations promulgated thereunder.

 

“ERISA Affiliate” means any Person who is a member of a group which is under
common control with another Person, who together with such other Person is
treated as a single employer within the meaning of Sections 414(b), (c), (m) and
(o) of the IRC or Sections 4001 of ERISA. Carveout Guarantor shall be deemed to
be an ERISA Affiliate of Borrower for purposes of this Agreement, irrespective
of whether it and Borrower would be treated as a single employer.

 

“Events of Default” means is defined in Section 9.

 

“Excess Interest” is defined in Section 2.2(C).

 

“Expenses” means the costs and expenditures accrued or incurred by Borrower,
without duplication, in connection with the ownership, operation and management
of the Mortgaged Property, specifically including in Expenses (1) periodic
deposits required to be made into the Reserves; (2) capital expenditures
incurred pursuant to the Budget to the extent not paid from any Reserves or the
proceeds of the Loan; and (3) management fees and specifically excluding from
Expenses, however, (i) all expenditures to the extent funded from any Reserves,
(ii) principal, interest and all other payments made by Borrower to Lender under
the Loan Documents, (iii) federal or state income taxes and (iv) depreciation
and other non cash expenses of the Mortgaged Property.

 

“Financing Statements” means the UCC 1 Financing Statements naming Borrower, as
debtor, and Lender, as secured party, and filed with such filing offices as
Lender may require.

 

“FIRREA” means The Financial Institutions Reform, Recovery and Enforcement Act
of 1989, Pub. L. No. 101 73 Stat. 183 (1989) and the regulations adopted
pursuant thereto, as the same may be amended from time to time.

 

“Fixtures and Personalty” means all fixtures, machinery, furnishings, equipment,
furniture and other tangible personal property now or hereafter affixed or
attached to, installed in, located on, under, above or within the Land or in the
Improvements or used in connection with the use, occupancy, operation and
maintenance of all or any part of the Land, Improvements or any other part of
the Mortgaged Property, whether or not permanently affixed thereto, together
with all accessions, replacements and substitutions thereto or therefore and the
proceeds thereof, including all “equipment” (as defined in the UCC), Inventory,
“farm products” (as defined in the UCC), “fixtures” (as defined in the UCC),
“manufactured homes” (as defined in the UCC), oil, gas and other minerals
(whether before or after extraction), and other “goods” (as defined in the UCC)
and any and all of the following: machinery; signs; artwork; office furnishings
and equipment; partitions and screens; generators, boilers, compressors and
engines; fuel; water and

 

Schedule 7.13 — Page 7



--------------------------------------------------------------------------------

other pumps and tanks; irrigation lines and sprinklers; refrigeration equipment;
pipes and plumbing; elevators and escalators; sprinkler systems and other fire
extinguishing machinery, and equipment; heating, incinerating, ventilating, air
conditioning and air cooling ducts, machinery, equipment and systems; gas and
electric machinery and equipment; facilities used to provide utility services;
laundry, drying, dishwashing and garbage disposal machinery or equipment;
communication apparatus, including television, radio, music, and cable antennae
and systems; floor coverings, rugs, carpets, window coverings, blinds, awnings,
shades, curtains, drapes and rods; screens, storm doors and windows; stoves,
refrigerators, dishwashers and other installed appliances; attached cabinets;
trees, plants and other items of landscaping; motorized, manual, mechanical or
other buses, boats, aircrafts and vehicles of any nature whatsoever; visual and
electronic surveillance systems and other security systems; elevators;
escalators; telecommunications equipment including telephones, switchboards,
exchanges, wires and phone jacks; maintenance equipment, golf carts, pro shop
merchandise, tables, chairs, mirrors, desks, wall coverings, clocks, lamps;
kitchen, restaurant, bar, lounge, public room, public area, and other operating
or specialized equipment, including menus, dishes, flatware, dishware,
glassware, cooking utensils, tables, refrigerating units, microwave equipment,
ovens, timers; food and beverages; liquor; cleaning materials other similar
items; swimming pool heaters and equipment; recreational equipment and
maintenance supplies; clubhouse equipment, furnishings and supplies, including
lockers and sporting equipment; and health and recreational facilities; and
linens. Fixtures and Personalty does not include fixtures, equipment and
personalty owned by tenants under leases (excluding the Master Lease) of the
Mortgaged Property or any part thereof (it being understood that Fixtures and
Personalty includes the Initial Alterations and Borrower’s rights and interest
in and to any other fixtures, equipment and personalty located at the Mortgage
Property under the terms of the Master Lease).

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as of the date in question.

 

“General Intangibles” means all causes in action, causes of action and all other
intangible personal property of Borrower of every kind and nature (other than
the Accounts), wherever located, including all Proprietary Rights, all “general
intangibles” (as defined in the UCC), all “payment intangibles” (as defined in
the UCC), all “software” (as defined in the UCC), corporate or other business
records relating to Borrower, and/or the Mortgaged Property (including
computer-readable memory and any computer hardware or software necessary to
retrieve such memory), insurance policies (including claims under, and interests
in, insurance policies), condemnation awards, good will, inventions, designs,
software, patents, trademarks and applications therefor, computer programs,
trade names, trade styles, trade secrets, copyrights, registrations and other
intellectual property, licenses, franchises, customer lists, tax refund claims,
claims for wages, salaries or other compensation of an employee, landlord’s
liens, liens given by statute or other rule of law for services or materials,
agricultural liens, judgments and rights represented by judgments and rights of
recoupment or set off. The General Intangibles also includes all Contracts.

 

“Governmental Authority” means the United States of America, any state, any
foreign governments and any political subdivision or regional division of the
foregoing, and any agency, department, court, regulatory body, commission,
board, bureau or instrumentality of any of them.

 

Schedule 7.13 — Page 8



--------------------------------------------------------------------------------

“Gross Revenues” means, for the applicable period, all Rents and all other
income, rents, revenues, issues, profits, deposits (other than security deposits
except to the extent applied by Borrower in accordance with applicable Leases),
proceeds of business interruption insurance, lease termination or similar
payments and all other payments actually received by or for the benefit of
Borrower in cash or current funds or other consideration from any source
whatsoever from or with respect to the Mortgaged Property; provided, however,
that Gross Revenues shall exclude Proceeds (other than insurance proceeds in
respect of business interruption insurance), litigation proceeds, sale or
refinancing proceeds and any other non-recurring income from extraordinary
events.

 

“Group” means any Person or Persons acting together which would constitute a
“group” for purposes of Section 13(d) of the Exchange Act, as in effect on the
date hereof, together with all affiliates and associates (as defined in Rule 12b
2 under the Exchange Act, as in effect on the date hereof) thereof.

 

“Hazardous Materials” means (a) any pollutants, toxic pollutants, oil, gasoline,
petroleum products, asbestos, materials or substances containing asbestos,
explosives, chemical liquids or solids, radioactive materials, polychlorinated
biphenyls or related or similar materials, or any other solid, liquid or other
emission, substance, material, product or by product defined, listed or
regulated as a hazardous, noxious, toxic or solid substance, material or waste
or defined, listed or regulated as causing cancer or reproductive toxicity, or
otherwise defined, listed or regulated as hazardous or toxic in, pursuant to, or
by any federal, state or local law, ordinance, rule, or regulation, now or
hereafter enacted, amended or modified, in each case to the extent applicable to
the Mortgaged Property including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. Section 9601, et seq.); the Hazardous
Materials Transportation Act (49 U.S.C. Section 1801, et seq.); the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901, et seq.); Sections 25117,
25281, 25316 or 25501 of the California Health & Safety Code; any so called
“Superfund” or “Superlien” law; the Toxic Substance Control Act of 1976 (15
U.S.C. Section 2601 et seq.); the Clean Water Act (33 U.S.C. Section 1251 et
seq.); and the Clean Air Act (42 U.S.C. Section 7901 et seq.); (b) any substance
which is or contains asbestos, radon, polychlorinated biphenyl, urea
formaldehyde foam insulation, explosive or radioactive material, lead paint,
motor fuel or other petroleum hydrocarbons, (c) fungus, mold, mildew, or other
biological agents the presence of which may adversely affect the health of
individuals or other animals or materially adversely affect the value or utility
of the Mortgaged Property, and/or (d) any other substance which causes or poses
a threat to cause a contamination or nuisance with respect to all or any portion
of the Mortgaged Property or any adjacent property or a hazard to the
environment or to the health or safety of Persons.

 

“Impositions” means all real estate and personal property taxes, and vault
charges and all other taxes, levies, assessments and other similar charges,
general and special, ordinary and extraordinary, foreseen and unforeseen, of
every kind and nature whatsoever, which at any time prior to, at or after the
execution hereof may be assessed, levied or imposed by, in each case, a
Governmental Authority upon the Mortgaged Property or upon the ownership, use,
occupancy or enjoyment thereof, and any interest, cost or penalties imposed by
such Governmental Authority with respect to any of the foregoing. Impositions
shall not include any sales or use taxes or any income taxes payable by
Borrower.

 

Schedule 7.13 — Page 9



--------------------------------------------------------------------------------

“Improvements” means all buildings, improvements, alterations or appurtenances
now, or at any time hereafter, located upon, in, under or above the Land or any
part thereof.

 

“Indebtedness” means with respect to any Person, without duplication, (a) any
indebtedness of such Person for borrowed money (whether by loan, the issuance
and sale of debt securities or the sale of any property or asset of such Person
to another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property from such Person), (b) any obligations of
such Person for the deferred purchase price of property or services, (c) any
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) any obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) any obligations of such Person as lessee under
Capital Leases, (f) any obligations of such Person as a result of any final
judgment rendered against such Person or any settlement agreement entered into
by such Person with respect to any litigation unless such obligations are stayed
upon appeal (for so long as such appeal shall be maintained) or are fully
discharged or bonded within thirty (30) days after the entry of such judgment or
execution of such settlement agreement, (g) any obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit or
similar extensions of credit, (h) any Contingent Obligations, (i) any
Indebtedness of others referred to in clauses (a) through (h) above or clause
(j) below guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Indebtedness or to advance or supply funds for the
payment or purchase of such Indebtedness, (2) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (j) any
Indebtedness referred to in clauses (a) through (i) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness.

 

“Indemnified Liabilities” is defined in Section 11.3.

 

“Indemnitees” is defined in Section 11.3.

 

“Independent Architect” is defined in Section 7.14.

 

“Inspection Certificate” means a certificate from an architect or other design
professional approved by Lender in form and substance reasonably acceptable to
Lender.

 

“Insurance Reserve” is defined in Section 5.5.

 

“Interest Rate” means the applicable of the Base Rate or the Default Rate.

 

“Intermediate Borrower Entity” is defined in Section 7.4

 

Schedule 7.13 — Page 10



--------------------------------------------------------------------------------

“Inventory” means “inventory” (as defined in the UCC), including any and all
goods, merchandise and other personal property, whether tangible or intangible,
now owned or hereafter acquired by Borrower which is held for sale, lease or
license to customers, furnished to customers under any contract or service or
held as raw materials, work in process, or supplies or materials used or
consumed in Borrower’s business.

 

“Investment” means (A) any direct or indirect purchase or other acquisition by
Borrower of any beneficial interest in, including stock, partnership interest or
other Securities of, any other Person or (B) any direct or indirect loan,
advance or capital contribution by Borrower to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business.

 

“Land” means the real estate comprising the Mortgaged Property, as more
specifically described in the Mortgage including, to the extent owned by
Borrower, all oil, gas and mineral rights, oil, gas and minerals (whether before
or after extraction), easements, appurtenances, water rights, water stock,
rights in and to streets, roads and highways (whether before or after vacation
thereof), hereditaments and privilege relating, in any manner whatsoever, to the
Land. The Land is legally described on Exhibit A.

 

“Late Charge” is defined in Section 2.2(D).

 

“Lease Form” means the standard form of lease to be used by Borrower for all
leases relating to the Mortgaged Property which has been approved by Lender as
of the Closing Date or as may be approved by Lender thereafter, and as the same
may, from time to time thereafter, be amended by Borrower with the approval of
Lender, which approval shall not be unreasonably withheld or delayed.

 

“Leases” means any and all leases, subleases, occupancy agreements or grants of
other possessory interests, whereby Borrower acts as the lessor, sublessor,
licensor, grantor or in another similar capacity, now or hereafter in force,
oral or written, covering or affecting the Land or Improvements, or any part
thereof, together with all rights, powers, privileges, options and other
benefits of Borrower thereunder and any and all guaranties of the obligations of
the lessees, sublessees, occupants, and grantees thereunder, as such leases,
subleases, occupancy agreements or grants may be extended, renewed, modified or
replaced from time to time (exclusive of any ground lease having Borrower as
ground lessee). For the avoidance of doubt, “Leases” shall not include any
lease, license or occupancy agreement whereby the Master Lessee or any sublessee
of the Master Lessee acts as the lessor, sublessor, licensor, grantor or in
another similar capacity, now or hereafter in force, oral or written, covering
or affecting the Land or Improvements, or any part thereof.

 

“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower, Carveout
Guarantor, the Mortgaged Property or any part thereof, the construction, use,
alteration or operation thereof, or any part thereof, or any or all of any other
Collateral whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,

 

Schedule 7.13 — Page 11



--------------------------------------------------------------------------------

agreements, restrictions and encumbrances contained in any instruments, either
of record, known to Borrower or otherwise, at any time in force affecting
Borrower, Carveout Guarantor, the Mortgaged Property, or any part thereof, or
any or all of the other Collateral including, without limitation, any which may
(a) require repairs, modifications or alterations in or to the Mortgaged
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

 

“Lien” means (a) any lien, mortgage, pledge, security interest, charge or
monetary encumbrance of any kind, whether voluntary or involuntary (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest) and (b) any negative
pledge or analogous agreement including any agreement not to directly or
indirectly convey, assign, sell, mortgage, pledge, hypothecate, grant a security
interest in, grant options with respect to, transfer or otherwise dispose of,
voluntarily or involuntarily, by operation of law or otherwise, any direct or
indirect interest in an asset or direct or indirect interest in the ownership of
an asset.

 

“Loan” means the loan in the aggregate amount of $60,000,000 from Lender to
Borrower as evidenced by the Note.

 

“Loan Accounts” means the accounts controlled by Lender established after an
occurrence of an Event of Default, any account controlled by Lender in which
Borrower has deposited funds (e.g., Base Building Reserve) and any other
securities or deposit accounts required to be maintained pursuant to this
Agreement or the other Loan Documents.

 

“Loan Account Collateral” is defined in Section 6.8.

 

“Loan Documents” means this Agreement, the Note, the Mortgage, the Assignments,
the Environmental Indemnity Agreement, the Financing Statements, the Carveout
Guaranty and all other documents, instruments and certificates made by Borrower
or Carveout Guarantor to Lender in accordance herewith or which otherwise
evidence, secure and/or govern the Loan.

 

“Loan Month” means a calendar month.

 

“Loan Quarter” means a calendar quarter.

 

“Lockout Expiration Date” means December 31, 2015.

 

“Manager” means Trammell Crow Company or any other Person subsequently engaged
by Borrower or Carveout Guarantor to manage the Mortgaged Property.

 

“Master Lease” means that certain Deed of Lease between Borrower, as lessor, and
Carveout Guarantor in its capacity as Master Lessee, as lessee, dated as of even
date herewith as amended from time to time to the extent permitted under this
Loan Agreement, the Mortgage and the other Loan Documents, with respect to the
Mortgaged Property, and any guaranty required in connection therewith.

 

“Master Lessee” means Carveout Guarantor or the then current lessee under the
Master Lease to the extent permitted thereunder, in its capacity as lessee under
the Master Lease.

 

Schedule 7.13 — Page 12



--------------------------------------------------------------------------------

“Material Adverse Effect” means (A) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of
Borrower, Carveout Guarantor or the Mortgaged Property, or (B) the impairment,
in any material respect, of the ability of Borrower or Carveout Guarantor to
perform its respective obligations under any of the Loan Documents or of Lender
to enforce or collect any of the Obligations. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event does not of itself have such effect, a Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event and all other
then existing events would result in a Material Adverse Effect.

 

“Material Contracts” means (a) the Master Lease and any other Leases approved by
Lender, (b) the Permitted Encumbrances (not otherwise referred to in this
definition of Material Contracts), (c) those (i) Contracts set forth on Schedule
4.6(C) attached hereto and (ii) other Contracts entered into by Borrower which,
if not complied with by Borrower, could reasonably be expected to have a
Material Adverse Effect.

 

“Maturity Date” means January 31, 2026 or such earlier date as the Loan is
prepaid in full or accelerated.

 

“Maximum Rate” is defined in Section 2.2(C).

 

“Mortgage” means the Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing of even date herewith from Borrower to or for the
benefit of Lender, constituting a first Lien on Mortgaged Property as collateral
for the Loan.

 

“Mortgaged Property” means the Land, the Improvements, the Inventory, the
Accounts, the General Intangibles, the Fixtures and Personalty, the Leases, the
Rents and other Gross Revenues, the Other Property, the Proceeds, the Plans and
Specifications, and all other property of every kind and description used or
useful in connection with the ownership, occupancy, operation and maintenance of
the other components of the Mortgaged Property and all substitutions therefor,
replacements and accessions thereto, and proceeds including “proceeds” (as
defined in the UCC) derived therefrom, all as more specifically described in the
Mortgage.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate is making,
or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years, or for
which Borrower or any ERISA Affiliate has any liability, including contingent
liability.

 

“Net Cash Flow” means the excess, if any, of (a) all Gross Revenues of the
Mortgaged Property, during the twelve (12) Loan Months preceding the Loan Month
in which the applicable Calculation Date occurs over (b) the sum of all Expenses
of the Mortgaged Property, during the twelve (12) Loan Months preceding the Loan
Month in which the applicable Calculation Date occurs.

 

“Nonconsolidation Opinion” means an opinion of counsel selected by Borrower (or
other applicable Person) and reasonably satisfactory to Lender, which shall be
independent outside counsel, addressed to the Rating Agencies (or which
expressly permits reliance by the

 

Schedule 7.13 — Page 13



--------------------------------------------------------------------------------

Rating Agencies) and Lender, in form and substance consistent with
nonconsolidation opinions provided in connection with secured loan transactions
of similar type and structure, which may include customary assumptions and
qualifications, to the effect that in a properly presented case, a bankruptcy
court in a case involving the Person designated by Lender, or an Affiliate
thereof reasonably designated by Lender, would not disregard the corporate,
limited liability company or partnership forms of Borrower, so as to consolidate
the assets and liabilities of Borrower with those of the designated entities.

 

“Note” means that the Promissory Note, together with the Substitute Notes and
all future advances, extensions, renewals, substitutions, modifications and
amendments of the Promissory Note and Substitute Note.

 

“Obligations” means, in the aggregate, all obligations, liabilities and
indebtedness of every nature of Borrower from time to time owed to Lender under
the Loan Documents, including the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable to Lender under the
Loan Documents whether before or after the filing of a proceeding under the
Bankruptcy Code by or against Borrower. The term “Obligations” shall also
include any judgment against Borrower or the Mortgaged Property with respect to
such obligations, liabilities and indebtedness of Borrower.

 

“OFAC” is defined in Section 4.9.

 

“Officer’s Certificate” means the certificate of an executive officer, chief
financial officer or other officer or representative with knowledge of the
matters addressed in such certificate.

 

“Organizational Documents” means, as applicable, for any Person, such Person’s
articles or certificate of incorporation, by laws, partnership agreement, trust
agreement, certificate of limited partnership, articles of organization,
certificate of formation, shareholder agreement, voting trust agreement,
operating agreement, limited liability company agreement and/or analogous
documents, as amended, modified or supplemented from time to time.

 

“Other Property” means all of Borrower’s now and/or hereafter existing and/or
arising right, title and interest in and to all “securities entitlements” (as
defined in the UCC), “chattel paper” (as defined in the UCC), “commercial tort
claims” (as defined in the UCC) and all other tort claims, “documents” (as
defined in the UCC), “instruments” (as defined in the UCC), “letter-of-credit
rights” (as defined in the UCC), “money” (as defined in the UCC), “letters of
credit” (as defined in the UCC), Investments, and all “investment property” (as
defined in the UCC). Other Property includes all Security Deposit Letters of
Credit.

 

“Partial Release Requirements” is defined in Section 12.1.

 

“Payment Date” means the 1st day of each calendar month commencing on
February 1, 2006.

 

“Permitted Contest” is defined in Section 5.3(B).

 

Schedule 7.13 — Page 14



--------------------------------------------------------------------------------

“Permitted Encumbrances” means the following: (a) the Master Lease; (b) the
matters and exceptions appearing on the Title Policy and identified on Exhibit
B, (c) Liens permitted under the Master Lease which do not require Landlord’s
consent or to which Landlord and Lender have consented in writing, and (d) Liens
securing purchase money Indebtedness that is Permitted Indebtedness (provided
that such Liens are confined to the property purchased with the proceeds of such
Indebtedness).

 

“Permitted Indebtedness” means (a) ordinary and customary trade payables
incurred in the ordinary course of business of ownership and operation of the
Mortgaged Property which are payable not later than forty-five (45) days after
receipt of the original invoice which are in fact not more than sixty (60) days
overdue, (b) the Loan, (c) purchase money Indebtedness used to acquire removable
Fixtures and Personalty that do not comprise the Initial Alterations or any
other portion of the Collateral, to be located on the Mortgaged Property and
which purchase money Indebtedness shall not exceed Ten Million and No/100
Dollars ($10,000,000) in the aggregate outstanding at any one time.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
joint ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivisions thereof and their
respective permitted successors and assigns (or in the case of a governmental
person, the successor functional equivalent of such Person).

 

“Physical Condition Report” means the report(s) regarding the physical
inspection of the Land and Improvements listed on Schedule 1.1(B).

 

“Plans and Specifications” means the final drawings and specifications for the
development and construction of each component part of the applicable
Construction (as the same may be amended in accordance with the provisions
permitted by this Agreement), as applicable, which plans and specifications and
all amendments thereto shall be (i) approved by Lender to the extent required
herein, which approval shall not be unreasonably withheld or delayed, and
(ii) in accordance with all applicable Legal Requirements.

 

“Post-Closing Obligation Letter” means a certain letter agreement of even date
herewith between Borrower and Lender regarding satisfaction of certain
conditions to the Closing.

 

“Prepayment Premium” means the greater of (a) one percent (1%) of the amount
prepaid and (b) the Yield Maintenance Amount.

 

“Prescribed Laws” means, collectively, (a) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism and implementing regulations thereto, (c) the
International Emergency Economic Power Act, 50 U.S.C. § 1701 et seq., (d) all
other laws, regulations and executive orders administered by the Office of
Foreign Assets Control and (e) all other Legal Requirements relating to money
laundering or terrorism.

 

Schedule 7.13 — Page 15



--------------------------------------------------------------------------------

“Proceeds” is defined in Section 8.1.

 

“Promissory Note” means the Promissory Note dated of even date herewith made by
Borrower to the order of Lender in the original principal amount of $60,000,000.

 

“Proprietary Rights” is defined in Section 4.11.

 

“Punch-List Items” means details of construction, decoration and mechanical and
electrical adjustment which in the aggregate are minor in character and do not
materially interfere with the intended use and operation of the applicable
Construction.

 

“Rating Agencies” shall mean Standard & Poor’s Ratings Services, a Division of
The McGraw-Hill Companies, Inc. (“S&P”), Fitch Inc. (“Fitch”), and Moody’s
Investors Service, Inc. (“Moody’s”) or, if any of such firms shall for any
reason no longer perform the functions of a securities rating agency, any other
nationally recognized statistical rating agency reasonably designated by Lender;
provided, however, that at any time during which the Loan is an asset of a
securitization, “Rating Agencies” shall mean the rating agencies that from time
to time rate the securities issued in connection with such securitization. If
the Loan is not an asset in a securitization, Rating Agency shall mean those
rating agencies designated by Lender from time to time.

 

“Rating Agency Confirmation” shall mean, collectively, an affirmation from each
of the Rating Agencies that the credit rating by such Rating Agency of the
securities issued in connection with a securitization of the Loan or otherwise
secured by a pledge of the Note immediately prior to the occurrence of the event
with respect to which such Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion provided, however if the Loan has not been securitized in
connection with a Securitization in which some or all of the securities have
been rated by one or more of the Rating Agencies, Rating Agency Confirmation
means Lender’s approval, which approval is not to be unreasonably withheld or
delayed.

 

“Release Property” is defined in Section 12.1.

 

“Remaining Property” shall mean the remaining portion of the Mortgaged Property
which remains subject to the lien of the Mortgage after the Partial Release.

 

“Rents” shall mean rents, income, receipts, royalties, profits, issues, service
reimbursements, fees, termination payments receivables, accounts receivable and
payments from time to time accruing under the Leases.

 

“Request for Release” means a request from Borrower to Lender in connection with
a request for disbursement from the applicable Reserve or funds deposited with
and held by Lender pursuant to Sections 5.13 and 8.1 accompanied by the
following items, which request and items are subject to the approval of Lender
not to be unreasonably withheld or delayed: (a)

 

Schedule 7.13 — Page 16



--------------------------------------------------------------------------------

currently dated certificate approved by Borrower from a Contractor and Lender’s
consultant, if any, on a form to be reasonably approved by Lender, confirming,
among other things, that the Construction is being performed in accordance with
the Plans and Specifications, if any, and Legal Requirements; (b) the Required
Lien Waivers in form and substance reasonably satisfactory to Lender; (c) if
requested by Lender, from time to time, the requisitions for payment then the
subject of such Request for Release from subcontractors and material suppliers
engaged in the construction of the applicable Construction in form and content
reasonably satisfactory to Lender; (d) an Inspection Certificate of an architect
approved by Lender based upon an on site inspection of the applicable
Construction made by Lender’s consultant, if any, which shall certify that all
work for which such Request for Release has been requested has been completed;
(e) evidence reasonably satisfactory to Lender of Construction Legal Compliance
(together with copies of the applicable entitlements, approvals, allocations,
permits, licenses and conditional use permits), including, without limitation,
(i) a certificate from the Borrower as to item (d) of the definition of
Construction Legal Compliance (which certificate may, as to “threatened”
matters, be qualified to “the best of such Person’s knowledge following due
inquiry”) and (ii) such other showings, certificates, reports and items as
Lender or Lender’s consultant, if any, may reasonably request to confirm
Construction Legal Compliance; and (f) such other information and documents as
may be reasonably requested or required by Lender or Lender’s consultant, if
any, including, but not limited to, certificates, inspections, invoices,
receipts, permits, licenses and certificates of occupancy, affidavits and other
documents, appropriate for the applicable stage of construction.

 

“Required Completion Date” means December 31, 2007 with respect to the Base
Building Improvements.

 

“Required Lien Waivers” means, waivers of liens executed by (a) for each Request
for Release, Contractor and each design professional with whom Borrower has a
direct agreement, respectively, waiving their respective rights, if any, and any
right of a subcontractor claiming through or under any of them, to file or
maintain any construction liens or claims, all in such form containing such
provisions as may be reasonably required by Lender and in accordance with
applicable law and (b) for each Request for Release that includes a request for
final payment to any subcontractor, such subcontractor, waiving its right to
file or maintain any construction liens or claims, all in such form and
containing such provisions as may be reasonably required by Lender executed with
respect to and applicable to the extent such subcontractor has received payment.
Such waivers may be conditioned upon payment for work performed and materials
supplied; provided, that the Request for Release that includes the request
described in clause (b) above shall include (and in the case of the final
Request for Release, within ten (10) days after the funding of such final
Request for Release, Borrower shall deliver to Lender) a duly executed,
unconditional waiver for each Person described in clause (a) or (b) above.

 

“Required Restoration Date” is defined in Section 8.1.

 

“Reserves” means to the extent applicable, the Base Building Reserve, the Tax
Reserve and the Insurance Reserve.

 

“Restoration” is defined in Section 8.1.

 

Schedule 7.13 — Page 17



--------------------------------------------------------------------------------

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securitization” is defined in Section 10.1.

 

“Special Purpose Bankruptcy Remote Entity” is defined in Schedule 7.13.

 

“Subdivision” is defined in Section 12.3.

 

“Subsequent Owner” means with respect to the Additional Master Lease Provisions
in Article 13, any individual or entity which acquires the fee simple title to
or possession of the Mortgaged Property at or through a foreclosure (together
with any successors or assigns thereof), including, without limitation,
(i) Lender or its designee, (ii) any purchaser of the Mortgaged Property from
Lender, or (iii) any lessee of the Mortgaged Property from Lender (other than
Master Lessee).

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more Subsidiaries of the parent or by the parent and one or
more Subsidiaries of the parent.

 

“Substitute Note” means all notes given in substitution or exchange for the
Promissory Note or another Substitute Note.

 

“SVB Loan Agreement” means that certain Amended and Restated Loan Agreement
dated as of September 16, 2005, between Silicon Valley Bank and Carveout
Guarantor.

 

“Tax Reserve” is defined in Section 5.5.

 

“Title Company” means First American Title Insurance Company.

 

“Title Policy” means a the mortgagee’s policy of title insurance issued on the
1992 Form B ALTA form by the Title Company (or the closest equivalent available
in any given jurisdiction), together with such reinsurance and direct access
agreements as Lender may require, insuring that the Mortgage is a valid first
and prior enforceable lien on Borrower’s fee simple interest (or leasehold
interest, as applicable) in the Mortgaged Property (including any easements
appurtenant thereto but excluding any non-real estate property interests
included in the definition of Mortgaged Property) subject only to the Permitted
Encumbrances. The Title Policy shall contain an affirmative creditors’ rights
endorsement, comprehensive endorsement, zoning 3.1 endorsement with parking and
such other endorsements as Lender may reasonably require.

 

Schedule 7.13 — Page 18



--------------------------------------------------------------------------------

“Total Loss” means (i) a casualty, damage or destruction of (i) all of the
Mortgaged Property, (ii) any portion of the Mortgaged Property which renders the
remaining portion of the Mortgaged Property unsuitable or uneconomical for the
continuation of the Borrower’s use or business therein, or (iii) any portion of
the Mortgaged Property and the estimated time to repair or replace such portion
of the Mortgaged Property is in excess of one (1) year, as reasonably estimated
by Lender, or under applicable law the Mortgaged Property cannot be rebuilt to a
condition that is suitable and economical for the operation of Borrower’s
business therein.

 

“Transfer” means, (a) when used as a verb, to, directly or indirectly, lease,
sell, assign, convey, give, exchange, devise, mortgage, encumber, pledge,
hypothecate, alienate, grant a security interest, or otherwise create or suffer
to exist any Lien, transfer or otherwise dispose, or to contract or agreement to
do any of the foregoing, whether by operation of law, voluntarily, involuntarily
or otherwise as well as any other action or omission which has the practical
effect of initiating or completing the foregoing and (b) when used as a noun, a
direct or indirect, lease, sale, assignment, conveyance, gift, exchange, devise,
mortgage, encumbrance, pledge, hypothecation, alienation, grant of a security
interest or other creation or sufferance of a Lien, transfer of other
disposition, or contract or agreement by which any of the foregoing may be
effected, whether by operation of law, voluntary or involuntary and any other
action or omission which has the practical effect of initiating or completing
the foregoing.

 

“Treasury Rate” means the annualized yield on securities issued by the United
States Treasury having a maturity corresponding to the scheduled Lock-out
Expiration Date, as quoted in Federal Reserve Statistical Release H. 15(519)
under the heading “U.S. Government Securities – Treasury Constant Maturities”
for the Treasury Rate Determination Date (as defined below), converted to a
monthly equivalent yield. If yields for such securities of such maturity are not
shown in such publication, then the Treasury Rate shall be determined by Lender
by linear interpolation between the yields of securities of the next longer and
next shorter maturities. If said Federal Reserve Statistical Release or any
other information necessary for determination of the Treasury Rate in accordance
with the foregoing is no longer published or is otherwise unavailable, then the
Treasury Rate shall be reasonably determined by Lender based on comparable data.

 

“Treasury Rate Determination Date” means the date which is five (5) Business
Days prior to the scheduled prepayment date.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“UCC Collateral” is defined in Section 2.9.

 

“Yield Maintenance Amount” means the then-present value (determined by
discounting at the Treasury Rate) of the amount of interest that would have
accrued on the outstanding principal balance of the Loan, from the date of the
prepayment to and including the scheduled Lock-out Expiration Date, if no
prepayment were to occur and if the rate of interest were the Interest Rate. For
purposes of computing the Yield Maintenance Amount with regard to
Section 2.4(D)(iii), the date of prepayment shall be deemed the date the Loan is
accelerated.

 

Schedule 7.13 — Page 19



--------------------------------------------------------------------------------

1.2 Terms; Utilization of GAAP for Purposes of Financial Statements Under
Agreement.

 

For purposes of this Agreement, all accounting terms not otherwise defined
herein shall have the meanings assigned to such terms in conformity with GAAP.
Financial statements and other information furnished to Lender pursuant to
subsection 5.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation. No Accounting Changes shall affect financial
covenants, standards or terms in this Agreement; provided, that Borrower shall
prepare footnotes to the financial statements required to be delivered hereunder
that show the differences between the financial statements delivered (which
reflect such Accounting Changes) and the basis for calculating financial
covenant compliance (without reflecting such Accounting Changes).

 

1.3 Other Definitional Provisions.

 

References to “Sections,” “Exhibits” and “Schedules” shall be to Sections,
Exhibits and Schedules, respectively, of this Agreement unless otherwise
specifically provided. Any of the terms defined in Section 1.1 may, unless the
context otherwise requires, be used in the singular or the plural depending on
the reference. In this Agreement, “hereof,” “herein,” “hereto,” “hereunder” and
the like mean and refer to this Agreement as a whole and not merely to the
specific section, paragraph or clause in which the respective word appears;
words importing any gender include the other genders; references to “writing”
include printing, typing, lithography and other means of reproducing words in a
tangible visible form; the words “including,” “includes” and “include” shall be
deemed to be followed by the words “without limitation”; the phrase “and/or”
shall mean that either “and” or “or” may apply; the phrases “attorneys’ fees,”
“legal fees” and “counsel fees” shall include any and all attorneys’, paralegal
and law clerk fees and disbursements, including court costs, fees and
disbursements at the pre-trial, trial and appellate levels incurred or paid by
Lender in protecting its interest in the Mortgaged Property and the Collateral
and enforcing its rights hereunder and/or the other Loan Documents; references
to agreements and other contractual instruments shall be deemed to include
subsequent amendments, assignments, and other modifications thereto, but only to
the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Agreement or any other Loan Document; references
to Persons include their respective permitted successors and assigns or, in the
case of governmental Persons, Persons succeeding to the relevant functions of
such Persons; references to a Person’s “knowledge” in this Agreement or the
other Loan Documents refers to the actual knowledge of the Person in question
and such knowledge as a reasonably prudent Person would have acquired by virtue
of such inquiry and due diligence as a reasonably prudent Person would have
undertaken and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations. Where any
provision of this Agreement or any of the other Loan Documents refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provisions shall be applicable whether such action is taken directly or
indirectly by such Person.

 

Schedule 7.13 — Page 20



--------------------------------------------------------------------------------

SECTION 2

AMOUNTS AND TERMS OF THE LOAN

 

2.1 Loan Disbursement and Note. Subject to the terms and conditions of this
Agreement, Lender shall lend the Loan to Borrower on the Closing Date. The
proceeds of the Loan shall be used to provide permanent financing for the
Mortgaged Property. The disbursement of the Loan in accordance with the
foregoing shall be made on the Closing Date. The Loan shall be evidenced by the
Note. The Obligations of Borrower under this Agreement, the Note and the other
Loan Documents are secured by, among other things, the Mortgage and the Liens
created or arising under the other Loan Documents.

 

2.2 Interest.

 

(A) Interest Rate. Subject to the provisions of Section 2.2(C) hereof, the
outstanding principal balance of the Loan shall bear interest at the Base Rate.
However, (a) upon and during the continuance of any Default by Borrower in the
payment of any sum of principal, interest or other Indebtedness of Borrower
owing Lender when due, (b) during the existence of any Event of Default, or
(c) after the Maturity Date or earlier upon acceleration of the Loan, the
principal amount of the Loan shall bear interest (“Default Interest”) at the
Default Rate. With respect to any scheduled payments of principal and interest
(excluding the payment due on the Maturity Date), Borrower will be entitled to a
grace period of five (5) Business Days from such date before Default Interest is
imposed by reason of such late payment; provided, however, such grace period
will not be available more than once in any 12 Loan Month period and if Borrower
fails to make the required payment within said five (5) Business Day period,
Default Interest will be calculated from the original due date. Except as set
forth in the preceding sentence, the Default Interest shall commence, without
notice, immediately upon and from the occurrence of (a), (b) or (c) above, as
the case may be, and shall continue until all Defaults are cured and all sums
then due and payable under the Loan Documents are paid in full. Default Interest
shall be payable upon demand, and, to the extent unpaid, shall be compounded
monthly at the Default Rate. The obligations of the Borrower under this
Agreement, the Note and the other Loan Documents are secured by, among other
things, the Mortgage.

 

(B) Computation and Payment of Interest. Interest on the Loan and all other
Obligations owing to Lender shall be computed on the daily principal balance of
the Note on the basis of actual days elapsed and a 360-day year. Interest on the
Loan is payable in arrears. Payments of interest shall be paid to Lender as
specified in Section 2.3. In addition, all accrued and unpaid interest shall be
paid to Lender on the earlier of the date of prepayment (to the extent
prepayment is permitted under Section 2.4) and maturity, whether by acceleration
or otherwise. The Loan shall commence to bear interest on the date the proceeds
of the Loan are to be disbursed to or for the order of Borrower, provided,
however, if the proceeds are disbursed to an escrowee, the Loan shall commence
to bear interest from and including the date of disbursement to such escrowee
regardless of the date such proceeds are disbursed from escrow.

 

(C) Interest Laws. Notwithstanding any provision to the contrary contained in
this Agreement or the other Loan Documents, Borrower shall not be required to
pay, and Lender shall not be permitted to collect, any amount of interest in
excess of the maximum amount of interest permitted by law (“Excess Interest”).
If any Excess Interest is provided for or

 

Schedule 7.13 — Page 21



--------------------------------------------------------------------------------

determined by a court of competent jurisdiction to have been provided for in
this Agreement or in any of the other Loan Documents, then in such event:
(1) the provisions of this Section shall govern and control; (2) Borrower shall
not be obligated to pay any Excess Interest; (3) any Excess Interest that Lender
may have received hereunder shall be, at Lender’s option, (a) applied as a
credit against the outstanding principal balance of the Obligations due and
owing to Lender (without any prepayment penalty or premium therefor) or for
accrued and unpaid interest thereunder (not to exceed the maximum amount
permitted by law), (b) refunded to the payor thereof, or (c) any combination of
the foregoing; (4) the interest rate(s) provided for herein shall be
automatically reduced to the maximum lawful rate allowed from time to time under
applicable law (the “Maximum Rate”), and this Agreement and the other Loan
Documents shall be deemed to have been and shall be, reformed and modified to
reflect such reduction; and (5) Borrower shall not have any action against
Lender for any damages arising out of the payment or collection of any Excess
Interest. Notwithstanding the foregoing, if for any period of time interest on
any Obligation due and owing to Lender is calculated at the Maximum Rate rather
than the applicable rate under this Agreement, and thereafter such applicable
rate becomes less than the Maximum Rate, the rate of interest payable on such
Obligations due and owing to Lender shall, to the extent permitted by law,
remain at the Maximum Rate until Lender shall have received or accrued the
amount of interest which Lender would have received or accrued during such
period on Obligations due and owing to Lender had the rate of interest not been
limited to the Maximum Rate during such period.

 

(D) Late Charges. If any scheduled payment of principal and/or interest or other
amount owing pursuant to this Agreement or the other Loan Documents is not paid
when due, Borrower shall pay to Lender, in addition to all sums otherwise due
and payable, a late charge (“Late Charge”) in an amount equal to four percent
(4%) of the unpaid amount. With respect to regular monthly payments of principal
and/or interest (excluding the payment due on the Maturity Date), Borrower will
be entitled to a grace period of five (5) Business Days from the date due before
a late charge is imposed by reason of such late payment; provided, however, such
grace period will not be available more than once in any calendar year. Any
unpaid late charge shall bear interest at the Default Rate until paid.

 

2.3 Payments.

 

Interest for the period commencing on the date of disbursement of the Loan and
ending on December 31, 2005 shall be paid on the Closing Date. On each Payment
Date thereafter commencing with the Payment Date occurring on February 1, 2006,
Borrower shall pay to Lender (i) interest and principal in an amount equal to
Five Hundred One Thousand Eight Hundred Sixty-Four and No/00 Dollars
($501,864.00) per month so that the full principal amount outstanding is
amortized over the twenty (20) year term and (ii) any other amounts that are due
and payable under this Agreement and the other Loan Documents (including,
without limitation, any Default Interest and Late Charges). A final payment will
be required on the Maturity Date.

 

2.4 Payments and Prepayments on the Loan.

 

(A) Manner and Time of Payment. Borrower agrees to pay all of the Obligations
relating to the Loan as such amounts become due or are declared due pursuant to
the terms of

 

Schedule 7.13 — Page 22



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents. All payments shall be made without
deduction, defense, setoff or counterclaim by the wire transfer or ACH/EFT of
good immediately available wire transferred federal funds to Lender’s account at
JP Morgan Chase for the account of ABA: 021-000-021, A/C: SFT I, Inc., A/C #:
230-368913, Reference: Equinix Debt Service: Beaumeade Corporate Park/Equinix RP
II LLC or at such other place as Lender may direct from time to time by notice
to Borrower. Borrower shall receive credit for such funds on the date received
if such funds are received by Lender by 2:00 P.M. (New York time) on such day.
In the absence of timely receipt, such funds shall be deemed to have been paid
by Borrower on the following Business Day. Whenever any payment to be made under
the Loan Documents shall be stated to be due on a day that is not a Business
Day, or any time period relating to a payment to be made hereunder is stated to
expire on a day that is not a Business Day, the payment may be made on the
following Business Day and the period will not expire until the following
Business Day.

 

(B) Maturity. The outstanding principal balance of the Loan, all accrued and
unpaid interest thereon and all other sums owing to Lender pursuant to the Loan
Documents, shall be due and payable on January 31, 2026 (the “Maturity Date”).

 

(C) Prepayments.

 

(i) The Loan may be prepaid, in whole, but not in part, upon not less than
thirty (30) days’ irrevocable prior notice to Lender. Any prepayment (i.e.,
other than the principal payments required under Section 2.3) on the principal
balance of the Loan evidenced by the Note whether voluntary or involuntary,
shall be accompanied by payment of interest accrued to the date of prepayment,
together with the applicable Prepayment Premium; provided however, that no
Prepayment Premium shall be due and payable after the Lockout Expiration Date.
Any prepayments made pursuant to the foregoing shall be made on a Payment Date
provided, however, Borrower may elect to make any such prepayments on a Business
Day which is not a Payment Date if, in addition to all interest which has
accrued to and including the date of prepayment and the Prepayment Premium,
Borrower also pays all interest which would accrue on the Loan to, but not
including, the Payment Date following the date of prepayment. Amounts prepaid
shall not be re borrowed.

 

(ii) In the event of the failure to borrow or prepay the Loan as specified in
any notice delivered pursuant to this Agreement or the other Loan Documents,
then, in any such event and, in addition to the payments to be made to Lender
pursuant to Section 2.4(C)(i), Borrower agrees to compensate Lender for all
losses, costs, expenses and damages Lender may incur attributable to such event.
A certificate of Lender setting forth any amount or amounts that Lender is
entitled to receive pursuant to this Section shall be delivered to Borrower and
shall be conclusive absent manifest error. Borrower shall pay Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(iii) If, following an Event of Default, payment of all or any part of the Loan
is tendered by Borrower or otherwise recovered by Lender, such tender or
recovery shall be deemed a voluntary prepayment by Borrower in violation of the
prohibition against

 

Schedule 7.13 — Page 23



--------------------------------------------------------------------------------

prepayment set forth in Section 2.4(C)(i) and Borrower shall pay to Lender, in
addition to the other Obligations, the Prepayment Premium. If the Maturity Date
is accelerated, due to an Event of Default or otherwise, or if any prepayment of
all or any portion of the Loan hereunder occurs, whether in connection with
Lender’s acceleration of the Loan or otherwise, or if the Mortgage is satisfied
or released by foreclosure (whether by power of sale or judicial proceeding),
deed in lieu of foreclosure or by any other means, then the Prepayment Premium
shall become immediately due and owing and Borrower shall immediately pay the
Prepayment Premium to Lender. Nothing contained in this Section 2.4(C)(iii)
shall create any right of prepayment.

 

2.5 Lender’s Records; Mutilated, Destroyed or Lost Notes. The balance on
Lender’s books and records shall be presumptive evidence (absent manifest error)
of the amounts due and owing to Lender by Borrower; provided that any failure to
so record or any error in so recording shall not limit or otherwise affect
Borrower’s obligation to pay the Obligations. In case any Note shall become
mutilated or defaced, or be destroyed, lost or stolen, Borrower shall, upon
request from Lender, execute and deliver a new Note of like principal amount in
exchange and substitution for the mutilated or defaced Note, or in lieu of and
in substitution for the destroyed, lost or stolen Note. In the case of a
mutilated or defaced Note, the mutilated or defaced Note shall be surrendered to
Borrower upon delivery to Lender of the new Note. In the case of any destroyed,
lost or stolen Note, Lender shall furnish to Borrower, upon delivery to Lender
of the new Note (i) certification of the destruction, loss or theft of such Note
and (ii) such security or indemnity as may be reasonably required by Borrower to
hold Borrower harmless.

 

2.6 Taxes. Any and all payments or reimbursements made under the Agreement, the
Note or the other Loan Documents shall be made free and clear of and without
deduction for any and all taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto arising out of or in
connection with the transactions contemplated by the Loan Documents; excluding,
however, the following: taxes imposed on the income of Lender by any
jurisdiction or any political subdivision thereof; taxes that are not directly
attributable to the Loan; and any “doing business” taxes, however denominated,
charged by any state or other jurisdiction (all such taxes, levies, imposts,
deductions, charges or withholdings and all liabilities with respect thereto,
excluding such taxes imposed on income, taxes not directly attributable to the
Loan and any “doing business” taxes, herein “Tax Liabilities”). If Borrower
shall be required by law to deduct any such amounts from or in respect of any
sum payable hereunder to Lender, then the sum payable hereunder shall be
increased as may be necessary so that, after making all required deductions,
Lender receives an amount equal to the sum it would have received had no such
deductions been made. In the event that, subsequent to the Closing Date, (1) any
changes in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (2) any new law, regulation, treaty or
directive enacted or any interpretation or application thereof, or
(3) compliance by Lender with any new request or directive (whether or not
having the force of law) from any governmental authority, agency or
instrumentality does or shall subject Lender to any tax of any kind whatsoever
with respect to this Agreement, the other Loan Documents or the Loan, or change
the basis of taxation of payments to Lender of principal, fees, interest or any
other amount payable hereunder (except for income taxes, or franchise taxes
imposed in lieu of income taxes, imposed generally by federal, state or local
taxing authorities with respect to interest or commitment or other fees payable
hereunder or changes in the rate of interest or tax on the overall income of
Lender, taxes that are not directly attributable to the Loan and any

 

Schedule 7.13 — Page 24



--------------------------------------------------------------------------------

“doing business” taxes, however denominated, charged by any state or other
jurisdiction) and the result of any of the foregoing is to increase the cost to
Lender of making or continuing its Loan hereunder, as the case may be, or to
reduce any amount receivable hereunder, then, in any such case, Borrower shall
promptly pay to Lender, within thirty (30) days after its demand, any additional
amounts necessary to compensate Lender, on an after-tax basis, for such
additional cost or reduced amount receivable, as determined by Lender with
respect to this Agreement or the other Loan Documents. If Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.6, it shall
promptly notify Borrower of the event by reason of which Lender has become so
entitled.

 

2.7 Application of Payments. Except as otherwise expressly provided in the last
sentence of this Section 2.7, all payments made hereunder shall be applied
first, to the payment of any Late Charges and other sums (other than principal
and interest) due from Borrower to Lender under the Loan Documents, second, to
any interest then due at the Default Rate, third to interest then due at the
Base Rate, and last to the principal amount. Following and during the
continuance of an Event of Default, all sums collected by Lender shall be
applied in such order of priority to such items set forth below as Lender shall
determine in its sole discretion: (i) to the costs and expenses, including
reasonable attorneys’ and paralegals’ fees and costs of appeal, incurred in the
collection of any or all of the Loan due or the realization of any collateral
securing any or all of the Loan; and (ii) to any or all unpaid amounts owing
pursuant to the Loan Documents in any order of application as Lender, in its
sole discretion, shall determine.

 

2.8 Commitment Fee. Borrower shall pay the Commitment Fee to Lender on the
Closing Date.

 

2.9 Security Agreement. To secure the payment, performance and discharge of the
Obligations, Borrower hereby grants, assigns, transfers, conveys and sets over
unto Lender, and hereby grants to Lender a continuing first priority, perfected
security interest in all of Borrower’s right, title and interest in, to and
under any and all of the following, whether now and/or existing and/or now owned
and/or hereafter acquired and/or arising:

 

  a. the Accounts;

 

  b. the Contracts;

 

  c. the Loan Accounts and other Loan Account Collateral;

 

  d. the Equipment Leases;

 

  e. the Fixtures and Personalty;

 

  f. the General Intangibles;

 

  g. the Inventory;

 

  h. the Leases;

 

  i. the Other Property;

 

  j. the Rents and other Gross Revenues;

 

  k. the Plans and Specifications;

 

  l. the Proceeds;

 

  m. without any duplication, any and all other assets, and other personal
property of Borrower; and

 

  n. together with all accessions to, substitutions for, and replacements of,
and of the foregoing and any and all products and cash and non-cash proceeds of
any of the foregoing (collectively, the “UCC Collateral”).

 

Schedule 7.13 — Page 25



--------------------------------------------------------------------------------

With respect to all UCC Collateral constituting a part of the Mortgaged
Property, including, without limitation, the Accounts, this Agreement shall
constitute a “security agreement” within the meaning of, and shall create a
security interest under, the UCC. Borrower hereby acknowledges and agrees that
Lender shall be permitted to file one or more financing statements naming
Borrower as debtor and Lender as secured party identifying “all assets and
personal property” of Borrower in the collateral description thereon. As to the
UCC Collateral, the grant, transfer, and assignment provisions of this
Section 2.9 shall control over the grant provision of Section 2.1 of the
Mortgage. Borrower represents and warrants that, except for any financing
statement filed by Lender, no presently effective financing statement covering
the Collateral or any part thereof has been filed with any filing officer, and
no other security interest has attached to or has been perfected in the
Collateral or any part thereof. Borrower shall from time to time within fifteen
(15) days after request by Lender, execute, acknowledge and deliver, or
authorize the filing of any financing statement, renewal, affidavit,
certificate, continuation statement or other document as Lender may reasonably
request in order to evidence, perfect, preserve, continue, extend or maintain
this security agreement and the security interest created hereby as a first
priority Lien on the UCC Collateral, subject only to the Permitted Encumbrances.

 

2.10 Certain Secured Party Remedies. If an Event of Default shall have occurred
and be continuing, Lender shall have all the remedies of a secured party under
the UCC and all other rights and remedies now or hereafter provided or permitted
by law, including, without limitation, the right to take immediate and exclusive
possession of the UCC Collateral, or any part thereof, and for that purpose
Lender may, as far as Borrower can give authority therefor, with or without
judicial process, enter (if this can be done without breach of the peace) upon
any premises on which any of the Collateral or any part thereof may be situated.
Without limitation of the foregoing, Lender shall be entitled to hold, maintain,
preserve and prepare all of the Collateral for sale and to dispose of said
Collateral, if Lender so chooses, from any of the Mortgaged Properties, provided
that Lender may require Borrower to assemble such UCC Collateral and make it
available to Lender for disposition at a place to be designated by Lender from
which the UCC Collateral would be sold or disposed of, and provided further
that, for a reasonable period of time prior to the disposition of such UCC
Collateral, Lender shall have the right to use same in the operation of the
Mortgaged Properties. Borrower will execute and deliver to Lender any and all
forms, documents, certificates and registrations as may be necessary or
appropriate to enable Lender to sell and deliver good and clear title to the UCC
Collateral to the buyer at the sale as herein provided. Unless the UCC
Collateral is of the type customarily sold on a recognized market, Lender will
give Borrower at least ten (10) days’ notice of the time and place of any public
sale of such UCC Collateral or of the time after which any private sale or any
other intended disposition thereof is to be made. The requirements of reasonable
notice shall be met if such notice is given to Borrower at least ten (10) days
before the time of the sale or disposition. Lender may buy at any public sale
and, if the UCC Collateral is of a type customarily sold in a recognized market
or is a type which is the subject of widely distributed standard price
quotations, it may buy at private sale. Unless Lender shall otherwise elect, any
sale of the UCC Collateral shall be solely as a unit and not in separate lots or
parcels, it being expressly agreed, however, that Lender shall have the absolute
right to dispose of such UCC Collateral in separate

 

Schedule 7.13 — Page 26



--------------------------------------------------------------------------------

lots or parcels. Lender shall further have the absolute right to elect to sell
the UCC Collateral as a unit with, and not separately from, the Land and
Improvements constituting a portion of the Mortgaged Properties. The net
proceeds realized upon any disposition of the UCC Collateral, after deduction
for the expenses of retaining, holding, preparing for sale, selling and the like
and the attorneys’ fees and legal expenses incurred by Lender shall be applied
towards satisfaction of such of the Obligations secured hereby, and in such
order of application, as Lender may elect. If all of the Obligations are
satisfied, Lender will account to Borrower for any surplus realized on such
disposition.

 

SECTION 3

CONDITIONS TO LOAN

 

3.1 Conditions to Funding of the Loan on the Closing Date.

 

The obligation of Lender to disburse the Loan is subject to the prior or
concurrent satisfaction of the conditions set forth below.

 

(A) Performance of Agreements; Truth of Representations and Warranties; No
Injunction. Borrower, Carveout Guarantor and all other Persons executing any
Loan Document on behalf of Borrower and Carveout Guarantor shall have performed
in all material respects all agreements which any of the Loan Documents provide
shall be performed on or before the Closing Date. The representations and
warranties contained in the Loan Documents shall be true, correct and complete
in all material respects on and as of the Closing Date to the same extent as
though made on and as of that date. No Legal Requirements shall have been
adopted, no order, judgment or decree of any Governmental Authority shall have
been issued or entered, and no litigation shall be pending or threatened, which
in the reasonable judgment of Lender would enjoin, prohibit or restrain, or
impose or result in an adverse effect upon the making, borrowing or repayment of
the Loan or the execution, delivery or performance of the Loan Documents. No
Default or Event of Default shall have occurred and then be continuing.

 

(B) Opinion of Counsel. Lender shall have received and approved written opinions
of counsel for Borrower, Carveout Guarantor, and Borrower Representative,
including such Persons’ local and Delaware counsel, in form and substance
reasonably satisfactory to Lender and its counsel, dated as of the Closing Date.
By execution of this Agreement, Borrower authorizes and directs its counsel to
render and deliver such opinions to Lender.

 

(C) Loan Documents. On or before the Closing Date, Borrower shall execute and
deliver and cause to be executed and delivered, to Lender all of the Loan
Documents, each, unless otherwise noted, dated the Closing Date, duly executed,
in form and substance satisfactory to Lender and in quantities designated by
Lender (except for the Promissory Note, of which only the original shall be
executed). Borrower hereby authorizes Lender to file the financing statements in
such filing offices as Lender reasonably determines is necessary to perfect
Lender’s security interest in the Collateral. Lender shall provide notice of any
filings made outside of the Commonwealth of Virginia and the State of Delaware.

 

Schedule 7.13 — Page 27



--------------------------------------------------------------------------------

(D) Intentionally Omitted.

 

(E) Insurance Policies and Endorsements. Lender shall have received and approved
certificates of insurance or copies of the original policies of insurance
required to be maintained under this Agreement and the other Loan Documents,
together with endorsements satisfactory to Lender naming Lender as additional
insured under such policies.

 

(F) Organizational and Authorization Documents. Lender shall have received all
documents reasonably requested by Lender, including all Organizational
Documents, with regard to the due organization, existence, internal governance,
power and authority, due authorization, execution and delivery, authorization to
do business and good standing of Borrower, Carveout Guarantor, the Borrower
Representative and such other Persons as Lender may reasonably designate, the
validity and binding effect of the Loan Documents and other matters relating
thereto, in form and substance satisfactory to Lender.

 

(G) Closing Statement. Lender shall have received and approved a closing and
disbursement statement executed by Borrower with respect to the disbursement of
the proceeds of the Loan.

 

(H) Financial Statements. Lender shall have approved financial statements of
Carveout Guarantor for the last two (2) years or portion thereof, which
financial statements Lender acknowledges are available on EDGAR.

 

(I) Budget and Capital Plan. Lender shall have received and approved the initial
Budget and initial Capital Plan for Borrower.

 

(J) Intentionally Omitted.

 

(K) Appointment of Agent for Service of Process. Lender shall have received
evidence reasonably satisfactory to it that Incorporating Services, Ltd. has
been appointed as Borrower’s and Carveout Guarantor’s agent for service of
process in the State of Delaware.

 

(L) Material Contracts and Other Agreements. Lender shall have received and
approved true, correct and complete certified copies of all Material Contracts,
all other operating agreements, service contracts and equipment leases and all
permits, licenses and documents pertaining to the Proprietary Rights relating to
all or any of the Mortgaged Property.

 

(M) Environmental Assessments, Physical Condition Reports and Lender’s
Inspection and Appraisal and Plans and Specifications. Lender shall have
received and approved the Environmental Reports, a satisfactory zoning
compliance letter and building code “no violation” letter from the applicable
governmental authorities and Physical Condition Reports relating to the
Mortgaged Property, together with letters from the preparer(s) thereof
permitting Lender (and Persons designated by Lender) to rely upon the
Environmental Reports and Physical Condition Reports. To the extent in the
possession of the Borrower, a true, correct and complete copy of “as built”
plans and specifications for the Improvements. Lender shall have completed its
site visit(s) to the Mortgaged Property and be satisfied with such visit(s).
Lender shall have received an independent appraisal of the Mortgaged Property
from a state certified appraiser approved by Lender and made in accordance with
the requirements of FIRREA, which indicates the fair market value of the
Mortgaged Property and is satisfactory to Lender in all respects.

 

Schedule 7.13 — Page 28



--------------------------------------------------------------------------------

(N) Title Policy, Survey, Searches, Perfection and Priority. Lender shall have
received and approved (i) the Title Policy and (ii) a plat of survey of the
Land, Improvements and other components of the Mortgaged Property constituting
real estate certified to such Persons as Lender may designate and prepared in
accordance with Lender’s requirements. Lender shall have received and approved
copies of Uniform Commercial Code financing statement, judgment, tax lien,
bankruptcy and litigation search reports of such jurisdictions and offices as
Lender may reasonably designate with respect to Borrower, Carveout Guarantor,
Borrower Representative and such other Persons as Lender may reasonably require.
Lender shall have received such other evidence as Lender may reasonably require
confirming that Lender has a perfected first priority security interests and
Lien upon the Collateral.

 

(O) Licenses, Permits and Approvals, Zoning and Land Use Compliance. Lender
shall have received and approved (i) a copy of the permanent unconditional
certificate of occupancy issued with respect to the Mortgaged Property and all
other applicable licenses, permits and approvals required to own, use, occupy,
operate and maintain the Mortgaged Property, including all necessary licenses
and permits relating to wetlands compliance, and use of water; (ii) evidence
satisfactory to Lender of the existence, ownership and status of all Proprietary
Rights and Material Contracts; and (iii) evidence satisfactory to Lender as to
the compliance of the Mortgaged Property with all applicable Legal Requirements
including letters from the applicable Governmental Authorities confirming such
compliance.

 

(P) Intentionally Deleted.

 

(Q) Commitment Fee. Lender shall have received its Commitment Fee.

 

(R) Master Lease. Lender shall have received a duly executed Master Lease.

 

(S) Other Documents and Deliveries. Borrower shall have delivered such other
documents and deliveries reasonably requested by Lender.

 

(T) Legal Fees; Closing Expenses. Borrower shall have paid any and all legal
fees and expenses of counsel to Lender, together with all recording fees and
taxes, title insurance premiums, and other costs and expenses related to the
Loan.

 

(U) Intentionally Omitted.

 

(V) Intentionally Omitted.

 

(W) Intentionally Omitted.

 

(X) Photographs. Borrower shall provide Lender with reproducible aerial or
exterior photographs of the Land and Improvements that are in Borrower’s
possession. Notwithstanding anything to the contrary in this Agreement, Borrower
shall not be required to provide Lender, and Lender shall not be permitted to
take or obtain any photographs of the interior of the Improvements.

 

Schedule 7.13 — Page 29



--------------------------------------------------------------------------------

SECTION 4

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender that, after giving effect to the
Loan, as of the Closing Date:

 

4.1 Organization, Powers, Qualification and Organization Chart. Borrower is a
limited liability company duly organized, validly existing and in good standing
under the laws of its state of formation. Borrower and Borrower Representative
have all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and proposed to be conducted, and in the
case of Borrower, to enter into each Loan Document to which it is a party and to
perform the terms thereof. Carveout Guarantor is a corporation, duly organized,
validly existing and in good standing under the laws of its state of formation
and has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted, and to enter into the Master Lease and
each Loan Document to which it is a party and to perform the terms thereof.
Borrower’s U.S. taxpayer identification number is set forth on Schedule
4.1(A)-1. Borrower, Borrower Representative and Carveout Guarantor are each duly
qualified and in good standing wherever necessary to carry on its present
business and operations, except where the failure to be duly qualified or in
good standing would not result in a Material Adverse Effect. Borrower
Representative is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Delaware and is the sole member in
Borrower. Borrower is a wholly-owned Subsidiary of Borrower Representative.
Borrower Representative is a wholly-owned Subsidiary of Carveout Guarantor.
Carveout Guarantor is a publicly owned company and is traded on the NASDAQ stock
exchange. The principal place of business and chief executive office of Borrower
for the five (5) year period preceding the Closing Date is set forth on Schedule
4.1(A)-3. Borrower has no Subsidiaries and has not made an Investment in any
Person.

 

4.2 Authorization of Borrowing; No Conflicts; Governmental Consents; Binding
Obligations and License and Security Interests of Loan Documents. Borrower has
the power and authority to incur the Obligations evidenced by the Note and other
Loan Documents, to execute and deliver the Loan Documents and to perform its
Obligations, to own the Mortgaged Property and to continue its businesses and
affairs as presently conducted. Carveout Guarantor has the power and authority
to execute and deliver the Carveout Guaranty, the Environmental Indemnification
Agreement and the other Loan Documents to which it is a party. The incurring of
the Obligations and the execution, delivery and performance by Borrower and
Carveout Guarantor of each of the Loan Documents to which it is a party and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary partnership, corporate or limited liability company action, as
the case may be. The incurring of the Obligations and the execution, delivery
and performance by Borrower and Carveout Guarantor of the Loan Documents to
which it is a party and the consummation of the transactions contemplated
thereby do not and will not: (1) violate any provision of law applicable to
Borrower, Carveout Guarantor or the Mortgaged Property, the respective other
Organizational Documents of, or applicable to, Borrower or Carveout Guarantor,
as the case may be, or any order, judgment or decree of any court or other
agency of government binding on Borrower or Carveout Guarantor or their
respective properties including the Mortgaged Property, except where such
violation would not result in a Material Adverse Effect; (2) conflict with,
result in a

 

Schedule 7.13 — Page 30



--------------------------------------------------------------------------------

breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contracts or any other material agreement or document to
which such Person is a party or by which such Person or its property may be
bound; (3) result in or require the creation or imposition of any Lien upon the
Mortgaged Property or assets of Borrower or Carveout Guarantor (other than the
Liens of Lender); or (4) require any approval or consent of any Person under any
Material Contracts or any other agreement or document to which such Person is a
party or by which such Person or its property may be bound (except to the extent
such approvals or consents have been unconditionally obtained on or before the
Closing Date or to the extent the failure to obtain an approval or consent would
not result in a Material Adverse Effect). The incurring of the Obligations, the
execution, delivery and performance by Borrower and Carveout Guarantor of the
Loan Documents to which it is a party and the consummation of the transactions
contemplated thereby do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any federal, state
or other Governmental Authority or regulatory body (except to the extent
unconditionally obtained, given or taken on or before the Closing Date). The
Loan Documents, when executed and delivered by Borrower and Carveout Guarantor,
as applicable, will be the legally valid and binding obligations of Borrower and
Carveout Guarantor, as applicable, enforceable against Borrower and Carveout
Guarantor, subject to bankruptcy, insolvency, moratorium, reorganization and
other similar laws affecting creditors’ rights generally and to the application
of general equitable principles in connection with the enforcement thereof. The
Mortgage, together with the Financing Statements to be filed in connection
therewith, create a valid, enforceable and perfected first priority lien and
security interest in the Mortgaged Property subject to no other interests, Liens
or encumbrances, other than the Permitted Encumbrances. Effective upon the
establishment of one or more Loan Accounts, Article 6 of this Agreement creates
a valid, enforceable and perfected first priority security interest in
Borrower’s rights in the Loan Account Collateral. Borrower is a “registered
organization” (as defined in the UCC) organized under the laws of the State of
Delaware.

 

4.3 Financial Statements. All financial statements concerning Borrower and
Carveout Guarantor which have been or will hereafter be furnished by Borrower
and Carveout Guarantor to Lender pursuant to this Agreement have been or will be
prepared in accordance with GAAP consistently applied (except as disclosed
therein and except in the case of footnotes and normal year-end adjustments) and
do or will, in all material respects, present fairly the financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended. Lender acknowledges that Borrower’s and
Borrower Representative’s financial statements are prepared on a consolidated
basis with Carveout Guarantor.

 

4.4 Indebtedness. As of the Closing Date, after giving effect to the
transactions contemplated hereby, Borrower does not have any Indebtedness except
for Permitted Indebtedness. All Expenses owing or accrued as of the Closing
Date, have been paid in full or have been reserved for by deposit into the
Reserves.

 

4.5 No Material Adverse Change. No event or change has occurred since
September 30, 2005 that has caused or evidences, either individually or together
with such other events or changes, a Material Adverse Effect.

 

Schedule 7.13 — Page 31



--------------------------------------------------------------------------------

4.6 Title to Property; Liens; Zoning; Contracts; Condition of the Mortgaged
Property.

 

(A) Borrower has good and marketable fee simple title to the Land, the
Improvements and the other components of the Mortgaged Property, subject only to
the Permitted Encumbrances. Borrower owns or leases all real and personal
property necessary for the operation of the Mortgaged Property subject only to
the Permitted Encumbrances. Except for the Permitted Encumbrances, the Mortgaged
Property is free and clear of Liens and other encumbrances. There are no
outstanding Claims and all work, services or materials the provision of which
might ripen into a Claim have been fully paid for. There are no delinquent
ground rents, assessments for improvements or other similar outstanding charges
or Impositions affecting the Mortgaged Property. No Improvements lie outside the
boundaries and building restriction lines of the Land or encroach onto any
easements to any extent (unless affirmatively insured by the Title Policy), and
no improvements on adjoining properties encroach upon the Land to any extent
which would materially impair the Mortgaged Property. The Title Policy premium
has been fully paid. Except for customary gap undertakings, neither Borrower,
nor, to Borrower’s knowledge, any other Person, has provided any title
indemnities (or analogous documentation) or deposits of cash or other security
to the title insurer to obtain the Title Policy. The Permitted Encumbrances do
not and will not materially interfere with the security intended to be provided
by the Mortgage, the use or operation of the Mortgaged Property, the ability of
the Mortgaged Property to generate Net Cash Flow sufficient to service the Loan
or the marketability or value of the Mortgaged Property. Borrower will preserve
its right, title and interest in and to the Mortgaged Property for so long as
the Obligations remain outstanding and will warrant and defend same and the
validity and priority of the Mortgage and the Liens arising pursuant to the Loan
Documents from and against any and all claims whatsoever other than the
Permitted Encumbrances.

 

(B) The Mortgaged Property is zoned for use as Planned Development – Industrial
Park and related amenities, which zoning designation is unconditional, in full
force and effect, and is beyond all applicable appeal periods. Borrower is not
in violation of, and, the Mortgaged Property is in full compliance with all
applicable zoning, subdivision, land use and other Legal Requirements. No legal
proceedings are pending or, to Borrower’s knowledge threatened, with respect to
the compliance of the Mortgaged Property with Legal Requirements. Neither the
zoning nor any other right to construct, use or operate the Mortgaged Property
is in any way dependent upon or related to any real estate other than the
Mortgaged Property and validly created, existing appurtenant perpetual easements
insured in the Title Policy or use of public rights of way. In the event that
all or any part of the Improvements are destroyed or damaged, said Improvements
can be legally reconstructed to their condition prior to such damage or
destruction, and thereafter exist for the same use without violating any zoning
or other Legal Requirements applicable thereto and without the necessity of
obtaining any variances or special permits. The Mortgaged Property contains not
less than 815 parking spaces, which is enough permanent parking spaces to
satisfy all requirements imposed by applicable Legal Requirements with respect
to parking. All licenses, certificates of occupancy, permits and other
Proprietary Rights necessary to operate the Mortgaged Property as it is
currently operated are in full force and effect including all liquor licenses,
and all water permits and approvals. Borrower has not received any written
notice of any violation of any such licenses, permits, authorizations,
registrations or approvals that materially impair the value of the Mortgaged
Property for which such notice was given or which would affect the use or
operation of the Mortgaged Property in any material respect, which noticed
violation remains uncured.

 

Schedule 7.13 — Page 32



--------------------------------------------------------------------------------

(C) Borrower has provided Lender with true and complete copies of all Material
Contracts, all of which are specifically listed on Schedule 4.6(C) hereof.
Borrower’s, Borrower Representative’s and Carveout Guarantor’s organizational
documents that have been delivered to Lender are, true, correct and complete.
Except for the Loan Documents and the SVB Loan Agreement (and with respect to
Carveout Guarantor only, those items disclosed in its most recent 10-K filing
for the year ended December 31, 2004 and the most recent 10-Q filings for the
quarters ended September 30, 2005, June 30, 2005 and March 31, 2005), neither
Borrower nor Carveout Guarantor is a party to or bound by, nor is any of their
respective property subject to or bound by, any contract or other agreement
which restricts its ability to conduct its business at the Mortgaged Property in
the ordinary course or, either individually or in the aggregate, has a Material
Adverse Effect or could reasonably be expected to have a Material Adverse
Effect. Borrower is not in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any contract
which could have a Material Adverse Effect.

 

(D) All of the Improvements are in good condition and repair. To Borrower’s
knowledge, except as disclosed in the Physical Condition Report, there are no
latent or patent structural or other significant defects or deficiencies in the
Improvements or Fixtures and Personalty. Municipal or private water supply,
storm and sanitary sewers, and electrical, gas and telephone facilities are
available to the Mortgaged Property to the boundary lines of the Mortgaged
Property through publicly dedicated streets or highways or perpetual appurtenant
easements insured on the Title Policy as appurtenant easements, are sufficient
to meet the reasonable needs of the Mortgaged Property as now used or as
otherwise presently contemplated to be used, and are connected to, and is in
full unimpaired operation with respect to the Improvements and no other utility
facilities are necessary to meet the reasonable needs of the Mortgaged Property
as now used. The design and as built conditions of the Mortgaged Property are
such that surface and storm water does not accumulate on the Mortgaged Property
and does not drain from the Mortgaged Property across land of adjacent property
owners or others in any manner which would have a Material Adverse Effect or
which require any approvals or easements not already obtained. Except as set
forth on Schedule 4.6(D) or on the plat of survey delivered to Lender, no part
of the Mortgaged Property is within a flood plain or in a flood hazard area as
defined by the Federal Insurance Administration and (except to the extent
validly created and existing perpetual appurtenant easements insured in the
Title Policy have been created therefor) none of the Improvements create
encroachments over, across or upon any of the Mortgaged Property’s boundary
lines, rights of way or easements, and no building or other improvements on
adjoining land create such an encroachment. All irrigation lines servicing the
Mortgaged Property are entirely located on the Mortgaged Property or are located
on adjacent property pursuant to validly created and existing perpetual
appurtenant easements insured as appurtenant easements in the Title Policy. The
Land and Improvements have legally adequate contiguous rights of access to
public ways. All roads necessary for the full utilization of the Land and
Improvements for their current purpose have been completed and dedicated to
public use and accepted by all Governmental Authorities or are validly created
and existing perpetual appurtenant easements insured as appurtenant easements in
the Title Policy. No offsite improvements are necessary or used for the
ownership, use or operation of the Mortgaged

 

Schedule 7.13 — Page 33



--------------------------------------------------------------------------------

Property, other than public utilities. The Improvements, the Land, the Fixtures
and Personalty and the Inventory located on the Land constitutes all of the real
property, equipment, fixtures and other tangible property currently owned or
leased by Borrower or used in the operation of the Mortgaged Property and the
Fixtures and Personalty owned by the Borrower are sufficient to own, operate and
use the Land and Improvements as currently operated. Except for the Fixtures and
Personalty and items of tangible personal property owned by the Master Lessee or
by tenants, sublessees or licensees of the Master Lessee permitted by the Master
Lease, no other tangible personal property is located on the Land or in the
Improvements. Borrower has not entered into any agreement or option, and is not
otherwise bound, to sell the Mortgaged Property (or any part thereof) or to
acquire any additional real estate or Investments. As of the date hereof, no
portion of the Improvements constituting part of the Mortgaged Property or on
the Land has been materially damaged, destroyed or injured by fire or other
casualty which has not been fully restored.

 

(E) [Intentionally Omitted].

 

4.7 Litigation. Except as set forth on Schedule 4.7, there are no judgments
outstanding against Borrower or that are binding upon the Mortgaged Property.
There is no litigation, governmental investigation or arbitration pending or, to
Borrower’s knowledge, threatened against Borrower, there is no litigation,
investigation, governmental investigation or arbitration pending or, to
Borrower’s knowledge, threatened against Borrower Representative or Carveout
Guarantor which seeks to enjoin the consummation of the transactions
contemplated hereby or, except as set forth on Schedule 4.7, if adversely
determined, could reasonably be expected to have a Material Adverse Effect on
Borrower or Carveout Guarantor. The judgments, litigation, investigations and
arbitrations set forth on Schedule 4.7 will not result, if adversely determined,
and could not reasonably be expected to result, either individually or in the
aggregate, in any Material Adverse Effect and do not relate to and will not
affect the consummation of the transactions contemplated hereby. No petition in
bankruptcy, whether voluntary or involuntary, or assignment for the benefit of
creditors, or any other action involving debtors’ and creditors’ rights has ever
been filed under the laws of the United States of America or any state thereof,
or threatened, by or against, Borrower, Carveout Guarantor or Borrower
Representative. There are no mechanics’ or materialmen’s liens, alienable bills
or other claims constituting or that may constitute a Lien on the Mortgaged
Property or any part thereof to Borrower’s knowledge, and no work contracted for
by Borrower for which any such Lien could be asserted has been performed which
has not been paid for per the agreed upon contracted terms related to such work.
Borrower has not received any notice from any governmental or quasi-governmental
body or agency or from any person or entity with respect to (and Borrower does
not know of) any actual or threatened taking of the Land or Improvements, or any
portion thereof, for any public or quasi-public purpose or of any moratorium
which may affect the use, operation or ownership of the Mortgaged Property.

 

4.8 Payment of Taxes. All tax returns and reports of Borrower, Borrower
Representative and Carveout Guarantor required to be filed by such Persons have
been timely filed (after giving effect to any extensions of time permitted by
applicable Legal Requirements), and all taxes, assessments, fees and other
governmental charges upon such Person and upon the Mortgaged Property, assets,
income and franchises which are due and payable or which have been levied,
imposed or assessed have been paid in full. To Borrower’s knowledge, other than
the tax returns

 

Schedule 7.13 — Page 34



--------------------------------------------------------------------------------

disclosed on Schedule 4.8, no tax returns of Borrower, Borrower Representative
or Carveout Guarantor filed by such Person is under audit. No tax liens have
been filed and, to Borrower’s knowledge no claims are being asserted with
respect to any such taxes. The charges, accruals and reserves on the books of
Borrower, Borrower Representative and Carveout Guarantor in respect of any taxes
or other governmental charges are in accordance with GAAP. Schedule 4.8 contains
a complete and accurate list of all audits of all tax returns that were filed by
Borrower since January 1, 2005, including a reasonably detailed description of
the nature and outcome of each audit. All deficiencies proposed as a result of
such audits have been paid, reserved against, settled, or, as described in
Schedule 4.8, are being contested in good faith by appropriate proceedings.
Schedule 4.8 describes all adjustments to the United States federal income tax
returns filed by Borrower for all taxable years since 2005, and the resulting
deficiencies proposed by the Internal Revenue Service. Except as described in
Schedule 4.8, Borrower, Carveout Guarantor and Borrower Representative have not
given or been requested to give waivers or extensions (or is or would be subject
to a waiver or extension given by any other Person) of any statute of
limitations relating to the payment of taxes of Borrower, Carveout Guarantor and
Borrower Representative or for which Borrower, Carveout Guarantor and Borrower
Representative may be liable. All taxes that Borrower, Carveout Guarantor and
Borrower Representative is or was required by Legal Requirements to withhold or
collect have been duly withheld or collected and, to the extent required, have
been paid to the applicable Governmental Authority. All tax returns filed by (or
that include on a consolidated basis) Borrower, Carveout Guarantor and Borrower
Representative are true, correct and complete in all material respects. There is
no tax sharing agreement that will require any payment by Borrower, Carveout
Guarantor and Borrower Representative after the date of this Agreement. Borrower
is taxed as a single-member limited liability company for all federal and state
income (or analogous) tax purposes. The Borrower does not intend to treat the
Loan and related transactions hereunder as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011 4). In the event the
Borrower determines to take any action inconsistent with the previous sentence,
it will promptly notify the Lender thereof. If the Borrower so notifies Lender,
the Borrower acknowledges that Lender may treat the Loan as part of a
transaction that is subject to Treasury Regulation Section 301.6112 1, and that
Lender may maintain any lists and other records required by such Treasury
Regulation.

 

4.9 Governmental Regulation; Margin Loan. Borrower and Carveout Guarantor are
not, nor after giving effect to the Loan, will be, subject to regulation under
the Federal Power Act or the Investment Company Act of 1940 or to any federal or
state statute or regulation limiting its ability to incur indebtedness for
borrowed money. Borrower shall use the proceeds of the Loan only for the
purposes set forth in this Agreement and consistent with all applicable laws,
statutes, rules and regulations. No portion of the proceeds of the Loan shall be
used by Borrower in any manner that might cause the borrowing or the application
of such proceeds to violate Regulation U, Regulation T or Regulation X or any
other regulation of the Board of Governors of the Federal Reserve System or to
violate the Exchange Act or any other Legal Requirements. The Loan is an exempt
transaction under the Truth-in-Lending Act (15 U.S.C.A. §§ 1601 et seq.).
Borrower is not a non-resident alien for purposes of U.S. income taxation and
neither Borrower nor Borrower Representative is a foreign corporation,
partnership, foreign trust or foreign estate (as said terms are defined in the
United States Internal Revenue Code). Borrower, Borrower Representative and
Carveout Guarantor and their respective Affiliates are not, and shall not
become, a Person with whom Lender is restricted from doing business with under
regulations of

 

Schedule 7.13 — Page 35



--------------------------------------------------------------------------------

the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including, but not limited to, those named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including, but not
limited to, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or other governmental action relating to terrorism financing,
terrorism support and/or otherwise relating to terrorism and are not and shall
not engage in any dealings or transaction or otherwise be associated with
Persons named on OFAC’s Specially Designated and Blocked Persons list. At all
times throughout the term of the Loan, including after giving effect to any
Transfers, (a) none of the funds or other assets of Borrower and Carveout
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any government or other Person subject to trade restrictions
under U.S. law, including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder or any other laws, regulations or executive orders administered by
the Office of Foreign Assets Control with the result that an investment in
Borrower or Carveout Guarantor, as applicable (whether directly or indirectly),
is prohibited by law or the Loan made by the Lender is in violation of law
(“Embargoed Person”); (b) no Embargoed Person has any interest of any nature
whatsoever in Borrower with the result that the investment in Borrower (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower, Borrower Representative or Carveout
Guarantor, as applicable, have been derived from any unlawful activity with
result that the investment in Borrower, Borrower Representative or Carveout
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law.

 

4.10 Employee Benefit Plans; ERISA; Employees. Except for the Employee Benefit
Plans set forth on Schedule 4.10, neither Borrower nor any ERISA Affiliate of
Borrower maintains or contributes to, or has any obligation under, any Employee
Benefit Plans. Borrower is not an “Employee Benefit Plan” (within the meaning of
section 3(3) of ERISA) to which ERISA applies and the Mortgaged Property and
Borrower’s assets do not constitute plan assets. No actions, suits or claims
under any laws and regulations promulgated pursuant to ERISA are pending or, to
Borrower’s knowledge, threatened against Borrower. Borrower has no knowledge of
any material liability incurred by Borrower which remains unsatisfied for any
taxes or penalties with respect to any employee benefit plan or any
Multiemployer Plan, or of any lien which has been imposed on Borrower’s assets
pursuant to section 412 of the Code or section 302 or 4068 of ERISA. The Loan,
the execution, delivery and performance of the Loan Documents and the
transactions contemplated by this Agreement are not a non-exempt prohibited
transaction under ERISA. Borrower has no employees. Borrower is not a party to
any collective bargaining or other employment agreement other than the
agreements identified on Schedule 4.10.

 

4.11 Intellectual Property. Schedule 4.11 sets forth a true, correct and
complete list of all of the registered, issued or pending patents, trademarks,
tradenames, technology, other intellectual property rights used in the
ownership, operation and management of the business of Borrower. Borrower
possesses, owns or has valid licenses, permits, certificates of public
convenience, service marks, authorizations, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade name rights, trade styles, trade
dress, logos and other source or business affiliation identifiers, and
copyrights, certificates, consents, orders, approvals and other authorizations
from, and have made all declarations and filings with, all federal, state, local
and other

 

Schedule 7.13 — Page 36



--------------------------------------------------------------------------------

Governmental Authority, all self-regulatory organizations and all courts and
other tribunals (collectively, together with the goodwill associated therewith,
“Proprietary Rights”) presently required or necessary to own or lease, as the
case may be, and to operate, its respective properties and to carry on its
business as now conducted in accordance with the Budget and Approved Capital
Plan, except where the failure to obtain same would not, individually or in the
aggregate, have a Material Adverse Effect. Borrower has fulfilled and performed
all of its obligations with respect to such permits, and no event has occurred
which allows, or after notice or lapse of time would allow, revocation or
termination thereof or could result in any other material impairment of the
rights of the holder of any such permit; and Borrower has not received any
notice of any proceeding relating to unenforceability, invalidity, revocation or
modification of any Proprietary Rights, except where such revocation,
unenforceability, invalidity, or modification would not, individually or in the
aggregate, have a Material Adverse Effect. Borrower has not received any notice
that any Proprietary Rights have been declared unenforceable or otherwise
invalid by any court or Governmental Authority other than notices relating to
Proprietary Rights the loss of which would not, individually or in the
aggregate, have a Material Adverse Effect. Borrower has not received any notice
of infringement of, or conflict with, and Borrower does not know of any such
infringement of or conflict with, asserted rights of others with respect to any
Proprietary Rights which, if such assertion of infringement or conflict were
sustained, would have a Material Adverse Effect. The reproduction and
dissemination by, or on behalf, of Lender, of photographs, images and other
depictions of the Mortgaged Property and the name and address of the Land and
Improvements does not require the consent of any other Person and will not
subject Lender or Borrower to claims of copyright infringement or any other
claim regarding unlawful or unauthorized use, reproduction or dissemination of
such items.

 

4.12 Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the Loan, the issuance of the Note
or any of the other transactions contemplated hereby or by any of the Loan
Documents based upon any broker or lender engaged by Borrower, Carveout
Guarantor or any affiliate of Borrower.

 

4.13 Environmental Compliance. Except as disclosed in the Environmental Reports,
to Borrower’s knowledge there are no claims, liabilities, investigations,
litigation, administrative proceedings, whether pending or, threatened in
writing, or judgments or orders relating to any Hazardous Materials or any
portion of the Mortgaged Property asserted or threatened against Borrower
(collectively called “Environmental Claims”). Except as disclosed in the
Environmental Reports, to Borrower’s knowledge, neither Borrower nor any other
Person has caused or permitted any Hazardous Material to be used, generated,
reclaimed, transported, released, treated, stored or disposed of at the
Mortgaged Property in a manner which could form the basis for an Environmental
Claim against Borrower. Except as disclosed in the Environmental Reports, to
Borrower’s knowledge, no Hazardous Materials in violation of applicable
Environmental Laws are or were stored or otherwise located, and no underground
storage tanks or surface impoundments are or were located on the Mortgaged
Property, and no part of the Mortgaged Property, including the groundwater
located thereon, is presently contaminated by Hazardous Materials in violation
of applicable Environmental Laws or to any extent which has, or in any manner
which could reasonably be expected to have, a Material Adverse Effect. Except as
disclosed in the Environmental Reports, to Borrower’s knowledge, Borrower and
the Mortgaged Property has been and is currently in compliance with all
applicable Environmental Laws, including obtaining and maintaining in effect all
permits, licenses or other authorizations required by applicable Environmental
Laws.

 

Schedule 7.13 — Page 37



--------------------------------------------------------------------------------

4.14 Solvency. As of the date of this Agreement and after giving effect to the
consummation of the transactions contemplated by the Loan Documents, Carveout
Guarantor and Borrower, taken as a whole (the “Borrower Group”): (A) own and
will own assets the fair saleable value of which are (1) greater than the total
amount of liabilities (including Contingent Obligations) of the Borrower Group,
and (2) greater than the amount that will be required to pay the probable
liabilities of the Borrower Group’s then existing debts as they become absolute
and matured considering all financing alternatives and potential asset sales
reasonably available to the Borrower Group; (B) have capital that is not
insufficient in relation to their business as presently conducted or any
contemplated or undertaken transaction; and (C) do not intend to incur and do
not believe that they will incur debts beyond their ability to pay such debts as
they become due. Borrower has not entered into the Loan Documents or the
transactions contemplated under the Loan Documents with the actual intent to
hinder, delay, or defraud any creditor. After giving effect to the Loan and the
transactions occurring on the Closing Date including, without limitation, the
Master Lease, the Borrower Group’s net unreimbursed investment in the Mortgaged
Property is not less than $40,000,000. After giving effect to the Loan and the
transactions occurring on the Closing Date, no Default or Event of Default
exists.

 

4.15 Disclosure. The representations and warranties of Borrower and Carveout
Guarantor contained in the Loan Documents, the financial statements referred to
in Section 5.1(A), and any other documents, certificates or written statements
furnished to Lender by or on behalf of Borrower or Carveout Guarantor for use in
connection with the Loan do not contain any untrue statement of a material fact
or omit or will omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which and as of the date the same were made. There is no
material fact known to Borrower that has had or will have a Material Adverse
Effect that has not been disclosed in this Agreement or in such other documents,
certificates and statements furnished to Lender by or, on behalf of, Borrower
for use in connection with the Loan.

 

4.16 Insurance. The certificates of insurance delivered to Lender pursuant to
Section 3.1(E) completely and accurately describe all policies of insurance that
will be in effect as of the Closing Date for Borrower and such policies of
insurance satisfy all of the requirements of Section 5.4. All premiums thereon
have been paid in full as of the Closing Date, no notice of cancellation has
been received with respect to such policies and Borrower is in compliance, in
all material respects, with all conditions contained in such policies.

 

4.17 Budget. The Budget submitted to Lender for the Mortgaged Property is a
true, correct and complete copy of the Budget and Capital Plan in effect on and
as of the Closing Date. The Budget and all of the amounts set forth therein,
present a true, full and complete line itemization (by category for the fiscal
year to which such Annual Budget applies) of: (i) all reasonably estimated Gross
Revenues; and (ii) all reasonably estimated Expenses which Borrower expects to
pay or anticipates becoming obligated to pay. No material capital expenditures
with respect to the Mortgaged Property are being incurred, contemplated or are
reasonably necessary, except as specified in the Budget.

 

Schedule 7.13 — Page 38



--------------------------------------------------------------------------------

4.18 Accounts. Schedule 4.18 sets forth a complete and accurate itemization of
all of Borrower’s time, demand, securities or similar Accounts that are in
existence as of the Closing Date.

 

4.19 Intentionally Omitted.

 

4.20 Special Assessments; Taxes. There are no pending or, to the knowledge of
Borrower proposed, special or other assessments for public improvements or
otherwise affecting the Mortgaged Property, nor, to Borrower’s knowledge, are
there any contemplated improvements to the Mortgaged Property that may result in
such special or other assessments. Borrower has provided Lender with true,
correct and complete copies of all bills and invoices for Impositions which have
been levied or assessed against or are outstanding with respect to the Mortgaged
Property. Borrower has provided Lender with a true, correct and complete
schedule of the assessment of the Mortgaged Property in effect as of the Closing
Date. Borrower has not received any notice that any portion of the Mortgaged
Property has been re assessed or is currently the subject of a reassessment. No
portion of the Mortgaged Property is exempt from taxation or constitutes an
“omitted” tax parcel. No Impositions are currently delinquent or outstanding
with respect to the Mortgaged Property. No tax contests of any Impositions or
assessments are currently pending. The Land and Improvements constitute a
separate tax lot or lots, with a separate tax assessment or assessments,
independent of any other land or improvements not constituting a part of the
Mortgaged Property and no other land or improvements is assessed and taxed
together with any portion of the Mortgaged Property.

 

4.21 Leases. There are no Leases other than the Master Lease.

 

4.22 Representations Remade. Borrower warrants and covenants that the foregoing
representations and warranties will be true and shall be deemed remade as of the
date of the Closing. All representations and warranties made in the other Loan
Document or in any certificate or other document delivered to Lender by or on
behalf of Borrower pursuant to the Loan Documents shall be deemed to have been
relied upon by Lender, notwithstanding any investigation made by or on behalf of
Lender. All such representations and warranties shall survive the making of the
Loan and shall continue in full force and effect until such time as the Loan has
been paid in full.

 

SECTION 5

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that so long as this Agreement shall remain in
effect or the Note shall remain outstanding, Borrower shall perform and comply
with all covenants in this SECTION 5.

 

5.1 Financial Statements and Other Reports. Borrower will maintain a system of
accounting in accordance with sound business practices to permit preparation of
financial statements in conformity with GAAP and proper and accurate books,
records and accounts reflecting all of the financial affairs of Borrower with
respect to all items of income and expense in connection with the operation of
the Mortgaged Property. Notwithstanding anything to the contrary set forth
below, to the extent Carveout Guarantor’s financials are made available on an

 

Schedule 7.13 — Page 39



--------------------------------------------------------------------------------

annual and quarterly basis on the U.S. Securities and Exchange Commission’s
EDGAR website (“EDGAR”), Borrower and Carveout Guarantor shall be deemed to have
satisfied their annual and quarterly reporting requirements set forth below.

 

(A) Financial Statements. Within one hundred twenty (120) days after the end of
each calendar year, Borrower shall provide to Lender true and complete annual
audited consolidated financial statements for (i) Borrower and Carveout
Guarantor and (ii) the operation of the Mortgaged Property prepared in
accordance with GAAP. Such financial statements shall (x) be audited by a so
called “Big 4” accounting firm or another independent certified public
accounting firm reasonably satisfactory to Lender and (y) include a balance
sheet as of the end of such year, profit and loss statements for such year and a
statement of cash flow for such year. As soon as reasonably practicable (but in
any event within forty-five (45) days) after the end of each calendar quarter,
Borrower shall provide to Lender a true and complete quarterly cash flow,
balance sheet, and operating statement for Borrower and Carveout Guarantor on a
consolidated basis, which quarterly statements shall be in form and substance
acceptable to Lender. Such quarterly consolidated statements shall be compared
to the prior year’s quarter and year-to-date. Borrower shall also provide (and
cause Carveout Guarantor to provide), such other financial information as Lender
may, from time to time, reasonably request certified (if requested by Lender) by
the applicable chief financial officer (or similar position). Borrower will
deliver, concurrently with the annual and quarterly statements, a certificate of
its chief financial officer (or analogous position) certifying that no Default
or Event of Default has occurred.

 

(B) Intentionally Omitted.

 

(C) Intentionally Omitted.

 

(D) Annual Budgets and Capital Plans. Not later than January 31 of each calendar
year, Borrower shall deliver a Budget and a Capital Plan for such calendar year
for the Mortgaged Property to Lender for its review (the Budget and Capital Plan
are collectively referred to as the “Annual Budget”. Concurrently, Borrower
shall deliver an annual business plan for the Mortgaged Property. Borrower
shall, within one hundred twenty (120) days after the end of each calendar year
during the term of the Loan, deliver to Lender an annual summary of any and all
Capital Expenditures made at the Mortgaged Property during the prior twelve
(12) month period.

 

(E) Notices, Events of Default and Litigation. Borrower shall promptly deliver,
or cause to be delivered, copies of all notices, demands, reports or requests
given to, or received by Borrower from, any Governmental Authorities or with
respect to any Indebtedness of Borrower, the Master Lease or any Material
Contracts, and shall notify Lender within two (2) Business Days after Borrower
receives notice or acquires knowledge of, any violation of Legal Requirements,
investigation, subpoena or audit by any Governmental Authority or default with
respect to the Borrower, Mortgaged Property or any Indebtedness, the Master
Lease or Material Contracts. Promptly upon Borrower obtaining knowledge of any
of the following events or conditions, Borrower shall deliver a certificate of
such Person’s chief financial officer or similar officer specifying the nature
and period of existence of such condition or event and what action Borrower has
taken, is taking and proposes to take with respect thereto: (1) any condition or
event that constitutes an Event of Default or Default; and/or (2) or any fact,
circumstance, event

 

Schedule 7.13 — Page 40



--------------------------------------------------------------------------------

or condition which has, or would reasonably be expected to have, a Material
Adverse Effect. Promptly upon Borrower obtaining knowledge of (1) the
institution of any action, suit, proceeding, governmental investigation or
arbitration against or affecting Borrower or the Mortgaged Property, or any
other property of Borrower or any action, suit, proceeding, governmental
investigation or arbitration against or affecting Carveout Guarantor or Borrower
Representative which could reasonably result in a Material Adverse Effect or
(2) any material development in any action, suit, proceeding, governmental
investigation or arbitration at any time pending against or affecting Borrower
or the Mortgaged Property or any other property of Borrower, Borrower will give
notice thereof to Lender and provide such other information as may be available
to it to enable Lender and its counsel to evaluate such matters.

 

(F) ERISA. Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the term of the Loan, as Lender, in its
sole discretion, may request, that (A) Borrower is not and does not maintain an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title IV of ERISA, or a “governmental plan” within the meaning of Section 3(3)
of ERISA; (B) Borrower is not subject to state statutes regulating investments
and fiduciary obligations with respect to governmental plans; and (C) one or
more of the following circumstances is true: (i) equity interests in Borrower
are publicly offered securities, within the meaning of 29 C.F.R. § 2510.3
101(b)(2); (ii) less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower are held by “benefit plan investors” within the
meaning of 29 C.F.R. § 2510.3 101(f)(2); or (iii) Borrower qualifies as an
“operating company” or a “real estate operating company” within the meaning of
29 C.F.R. § 2510.3 101(c) or (e).

 

(G) Intentionally Omitted.

 

(H) Property Reports and Leasing. As soon as available, and in any event within
forty-five (45) days after the end of each calendar quarter, Borrower will
deliver to Lender (i) reports and materials covering basic leasing, subleasing
and other information pertaining to the operation of the Mortgaged Property
prepared by the Manager and (ii) any information reasonably requested by Lender.

 

(I) Estoppel Certificates. Within ten (10) Business Days following a request by
Lender, Borrower shall provide to Lender, a duly acknowledged written statement
confirming the amount of the outstanding Obligations, the terms of payment and
maturity date of the Note, the date to which interest has been paid, and
whether, to Borrower’s knowledge, any offsets or defenses exist against the
Obligations, and if any such offsets or defenses are alleged to exist, the
nature thereof shall be set forth in detail.

 

(J) Other. With reasonable promptness, Borrower will deliver such other
information and data with respect to Borrower as from time to time may be
reasonably requested by Lender. Borrower will, promptly after it obtains
knowledge of any change in the organizational documents or structure (the
“Organization”) of Borrower, Borrower’s Representative or Carveout Guarantor,
notify Lender of any such change and, upon request from Lender from time to time
(but no more frequently than once per calendar year), will, within five
(5) Business Days after such request is given to Borrower, provide Lender with
either a certificate certified by Borrower that there are no changes in the
Organization of Borrower, Borrower’s Representative or Carveout Guarantor except
as previously expressly disclosed in writing to Lender.

 

Schedule 7.13 — Page 41



--------------------------------------------------------------------------------

(K) Electronic Format. Borrower may provide to Lender a copy of any reports,
notices, statements or other deliveries required pursuant to this Section 5.1 in
an electronic format reasonably satisfactory to Lender.

 

5.2 Existence; Qualification. Borrower will at all times preserve and keep in
full force and effect its existence, and all rights and franchises material to
its business. Borrower will continue to be qualified in all jurisdictions in
which it is required to qualify.

 

5.3 Payment of Impositions and Lien Claims; Permitted Contests.

 

(A) Subject to Section 5.3(B), Borrower will pay, or cause payment of, (i) all
Imposition before in each instance any penalty or fine is incurred with respect
thereto, (ii) all claims (“Claims”) (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of the Mortgaged Property or Borrower,
before in each instance any penalty or fine is incurred with respect thereto,
and (iii) all federal, state and local income taxes, sales taxes, excise taxes
and all other taxes and assessments levied, imposed, confirmed or assessed
against Borrower, its business, income, liabilities or assets or the Mortgaged
Property, before in each instance any penalty or fine is incurred with respect
thereto.

 

(B) With prior notice to Lender, Borrower shall have the right to pay
Impositions, in full, under “protest.” Notwithstanding Section 5.3(A), Borrower
shall not be required to pay, discharge or remove or cause payment, discharge or
removal of any Imposition or Claims pertaining to labor, services, materials and
supplies supplied to the Land and Improvements so long as Borrower contests
(each such contest, a “Permitted Contest”) in good faith such Imposition or
Claims or the validity, applicability or amount thereof by an appropriate legal
proceeding which operates to prevent the collection of such amounts and the sale
of the Mortgaged Property or any portion thereof so long as: (a) at least thirty
(30) days prior to the date on which such Imposition or Claims would otherwise
have become delinquent, Borrower shall have given Lender notice of its intent to
contest said Imposition, (b) at least thirty (30) days prior to the date on
which such Imposition would otherwise have become delinquent, Borrower shall
have deposited with Lender (or with a court of competent jurisdiction or other
appropriate Person approved by Lender) such additional amounts or other security
as are necessary to keep on deposit at all times, an amount equal to at least
one hundred twenty-five percent (125%) (or such higher amount as may be required
by applicable law) of the total of (x) the balance of such Imposition or Claims
then remaining unpaid, and (y) all interest, penalties, costs and charges
accrued or accumulated thereon, (c) no risk of sale, forfeiture or loss of any
interest in the Mortgaged Property or any part thereof arises, in Lender’s
reasonable judgment, during the pendency of such contest, (d) such contest does
not, in Lender’s reasonable discretion, have a Material Adverse Effect and
(e) in the case of Claims, the liens, if any, securing the Claims in question
have been defeased or bonded against in a manner satisfactory to Lender. Each
Permitted Contest shall be prosecuted, at Borrower’s sole cost and expense, with
reasonable diligence, and Borrower shall promptly pay, or cause payment of, the
amount of such Imposition or Claims as finally determined, together with all
interest and penalties payable in connection

 

Schedule 7.13 — Page 42



--------------------------------------------------------------------------------

with such Permitted Contest. Lender, in its sole discretion, may apply any
amount or other security deposited with Lender under this subsection or
otherwise to the payment of any unpaid Imposition or Claims to prevent the sale,
loss or forfeiture of the Mortgaged Property or any portion thereof. Lender
shall not be liable for any failure to so apply any amount or other security
deposited. Any surplus retained by Lender after payment of the Imposition or
Claims for which a deposit was made shall be repaid to Borrower unless an Event
of Default exists, in which case the surplus may be applied by Lender to the
Obligations. Notwithstanding any provision of this Section 5.3 to the contrary,
Borrower shall promptly pay any Imposition or Claims which it might otherwise be
entitled to contest if, in reasonable determination of Lender, the Mortgaged
Property or any portion thereof is in jeopardy or in danger of being forfeited
or foreclosed. If Borrower refuses to pay any such Imposition or Claims, Lender
may (but shall not be obligated to) make such payment and Borrower shall
reimburse Lender on demand for all such advances which advances will bear
interest at the Default Rate.

 

(C) Subject to Section 2.6, Borrower shall pay any and all taxes, charges,
filing, registration and recording fees, excises and levies imposed upon Lender
by reason of its interests in, or measured by amounts payable under, the Note,
this Agreement, the Mortgage or any other Loan Document (other than income,
franchise and doing business taxes), and shall pay all stamp taxes and other
taxes required to be paid on the Note or any of the other Loan Documents. If
Borrower fails to make such payment within five (5) Business Days after notice
thereof from Lender, Lender may (but shall not be obligated to) pay the amount
due, and Borrower shall reimburse Lender on demand for all such advances which
will bear interest at the Default Rate. If applicable law prohibits Borrower
from paying such taxes, charges, filing, registration and recording fees,
excises, levies, stamp taxes or other taxes, then Lender may declare Borrower’s
Obligations to be immediately due and payable, upon ninety (90) days’ prior
written notice.

 

5.4 Insurance.

 

(A) Borrower shall at all times provide, maintain and keep in force or cause to
be provided, maintained and kept in force, at no expense to Lender, the
following policies of insurance with respect to the Mortgaged Property and
Borrower, as applicable:

 

(i) Property insurance on a special form causes of loss basis (so-called “all
risk” coverage) for one hundred percent (100%) of the replacement value of the
Mortgaged Property with deductibles as approved by Lender. The policy should
contain the following endorsements: (a) Replacement Cost (without any deduction
made for depreciation), (b) Agreed Amount (waiving co insurance penalties),
(c) Building Ordinance or Law coverage and (d) a standard mortgagee clause
acceptable to Lender. Such policy will also include the following coverage:
(1) comprehensive boiler and machinery coverage in amounts as determined by
Lender; (2) flood insurance if the Improvements are located in a special flood
hazard area as designated by the Director of the Federal Emergency Management
Agency, in sufficient amounts as determined by Lender.

 

(ii) Insurance against rent loss, extra expense or business interruption, in
amounts satisfactory to Lender, but not less than twelve (12) months gross rent
or gross income from the Mortgaged Property including stabilized management fees
and

 

Schedule 7.13 — Page 43



--------------------------------------------------------------------------------

applicable reserve deposits plus debt service. The perils covered by this policy
shall be the same as those accepted on the Mortgaged Property including, if
applicable, flood, earthquake and earth movement.

 

(iii) Commercial general liability insurance covering bodily injury and property
damage occurring on, in or about the Mortgaged Property and any adjoining
streets, sidewalks, and passageways arising out of or connected with the
possession, use, leasing, operation, or condition of the Mortgaged Property.
Policy limits will be not less than $1,000,000 per occurrence, $2,000,000 in the
annual aggregate with respect to the Mortgaged Property and $1,000,000 per
occurrence, $2,000,000 in the annual aggregate with respect to Borrower. Such
coverage shall include but not be limited to premises/ operations,
products/completed operations, personal injury and liquor liability (if
applicable).

 

(iv) Umbrella excess liability insurance for not less than $10,000,000 with
respect to the Mortgaged Property and $10,000,000 with respect to Borrower.

 

(v) Worker’s Compensation and other statutory coverage as required by the state
where the Mortgaged Property is located to protect Borrower and Lender against
claims for injuries sustained in the course of employment at the Mortgaged
Property.

 

(vi) Intentionally Omitted.

 

(vii) During the course of construction of Improvements, Borrower will obtain
commercial general liability insurance including contractual liability, in the
amount of $1,000,000 primary and $10,000,000 excess liability in the aggregate
(the policy shall provide coverage on an occurrence basis against claims for
personal injury, bodily injury and death or property damage occurring on, in or
about the Mortgaged Property and the adjoining streets, sidewalks and
passageways. In addition, Borrower shall require all contractors and
subcontractors, architects and engineers to provide appropriate insurance
coverage) including Builder’s risk insurance on a completed value basis
protecting against “all risks” of physical loss, including collapse during
construction, water damage, flood, earthquake and transit coverage (coverage
should be on a non-reporting form, covering the total value of work performed
and equipment, supplies and materials furnished (with an appropriate limit for
soft costs in the case of construction) with deductibles approved by Lender).
The builder’s risk insurance shall not contain a permission to occupy
limitation. Borrower agrees to consult with Lender prior to commencing the
construction of any Improvements and to comply with all reasonable special
insurance requirements of Lender pertaining to any construction.

 

(viii) In connection with the storage tanks presently located on the Mortgaged
Property and any additional fuel storage tanks installed on the Mortgaged
Property as approved in writing by Lender, Tenant shall, at all times during the
term of the Loan, if required by Lender, obtain and keep in force or reimburse
Lender for the cost of Storage Tank Pollution Liability Insurance in the amount
of $1,000,000 per claim and $1,000,000 in the aggregate for the storage tanks
existing at the Mortgaged Property as of the date hereof. For each new storage
tank installed, Borrower shall increase the aggregate limit by $500,000.

 

Schedule 7.13 — Page 44



--------------------------------------------------------------------------------

(ix) If not otherwise covered under a policy required in this Section 5.4,
insurance coverage for terrorism, terrorist acts or similar activities, in form
and content and with coverages acceptable to Lender in its sole discretion;
provided, however, the coverage required in this Section 5.4(A)(ix) shall not be
required if such coverage cannot be obtained by Borrower or for Borrower at
commercially reasonable rates and is not customarily carried by institutional
owners or tenants of facilities similar to the Mortgaged Property.

 

(B) Subject to Section 5.4(A)(ix), no policies shall contain any exclusion for
terrorism, terrorist activities or similar activities. All insurance policies
required pursuant to this Agreement shall be endorsed to provide that:
(i) Lender, its successors, and/or assigns, is named as mortgagee with respect
to the all risk property; as a loss payee with respect to all rent/business
interruption/extra expense coverage; as additional named insured on all
liability coverage, with the understanding that any obligation imposed upon the
insureds (including the liability to pay premiums) shall be the sole obligation
of Borrower and not of any other insured; (ii) the interests of Lender shall not
be invalidated by any action or inaction of Borrower or any other Person, and
such policies shall insure Lender regardless of any breach or violation by
Borrower or any other Person of any warranties, declaration or conditions in
such policies; (iii) with respect to property, general liability and umbrella
liability, the insurer under each such policy shall waive all rights of
subrogation against Lender, any right to set off and counterclaim and any other
right to deduction, whether by attachment or otherwise; (iv) such insurance
shall be primary and without right of contribution of any other insurance
carried by or on behalf of Lender with respect to its interest in the Mortgaged
Property; (v) if such insurance is canceled for any reason whatsoever, including
nonpayment of premium which affects the interests of Lender, such cancellation
shall not be effective as to Lender until thirty (30) days after receipt by
Lender of written notice sent by registered mail from such insurer; (vi) any
such insurance shall be endorsed to provide in as much as the policy is written
to cover more than one insured, all terms, conditions, insuring agreements and
endorsements with the exception of limits of liability, shall operate in the
same manner as if there were a separate policy covering each insured; and
(vii) if required by Lender, such insurance shall contain “cut through”
endorsements providing Lender with direct access to any re insurers.

 

(C) Borrower shall deliver to Lender a copy of each insurance policy or a
certificate evidencing such policy in form and substance and with further
evidence of such insurance acceptable to Lender. Copies of renewal certificates
should be provided prior to the renewal date of each policy. Borrower shall
deliver certificates of insurance with respect to the renewed policy or
policies, or duplicate original or originals thereof, marked “premium paid,” or
accompanied by such other evidence of payment satisfactory to Lender with
standard non-contributory mortgagee clause in favor of and acceptable to Lender.
Upon request of Lender, Borrower shall cause its insurance underwriter or broker
to certify to Lender in writing that all the requirements of this Agreement
applicable to Borrower governing insurance have been satisfied. Borrower shall
comply promptly with and conform to (i) all provisions of each such insurance
policy and (ii) all requirements of the insurers applicable to Borrower as
respects use, occupancy, possession, operation, maintenance, alteration or
repair of the Mortgaged Property.

 

Schedule 7.13 — Page 45



--------------------------------------------------------------------------------

Borrower shall not use or permit the use of the Mortgaged Property in any manner
that would permit any insurer to cancel any insurance policy or void coverage
required to be maintained by this Agreement. No insurance policy may provide for
assessments to be made against Lender or Lender’s servicer, if any. If a policy
permits assessments against others, such policy must waive any right to a Lien
upon the Mortgaged Property and no such assessments may result in a Lien against
the Mortgaged Property. The insurance coverage required under this Section 5.4
may be effected under a blanket policy or policies covering the Mortgaged
Property and other properties and assets not constituting a part of the
Mortgaged Property; provided that any such blanket policy shall specify the
portion of the total coverage of such policy that is allocated to the Mortgaged
Property, and any sublimits in such blanket policy applicable to the Mortgaged
Property, which amounts shall not be less than the amounts required pursuant to
this Section 5.4 and which shall in any case comply in all other respects with
all of the requirements of this Section 5.4. Borrower shall comply with all
insurance requirements and shall not bring or keep or permit to be brought or
kept any article upon the Mortgaged Property or cause or permit any condition to
exist thereon which would be prohibited by any insurance requirement, or would
invalidate insurance coverage required hereunder to be maintained by Borrower on
or with respect to any part of the Mortgaged Property pursuant to this
Section 5.4. Notwithstanding anything to the contrary contained herein, it is
expressly understood and agreed that any insurance which Borrower shall cause
any tenant to provide that shall otherwise be in compliance with all of the
terms and conditions of this Section 5.4 shall satisfy Borrower’s obligations
with respect thereto hereunder. Borrower will not take out separate insurance
contributing in the event of loss with that required to be maintained pursuant
to this Section 5.4 unless such insurance complies with this Section 5.4. All
insurance policies shall be in form, with endorsements, risk coverage,
deductibles and amounts and maintained with companies approved by Lender, such
approval not to be unreasonably withheld or delayed. Without limiting Lender’s
ability to approve the aforementioned, an insurance company shall not be
reasonably satisfactory unless such insurance company (a) has a rating of a
least A with financial size of Class X or better as specified in Best’s Key
Rating Guide, (b) is licensed or authorized to do business, as required under
applicable law, in the State where the Mortgaged Property is located and (c) a
claims-paying ability rating by S&P of not less than “A” and an equivalent
rating by another Rating Agency. Lender shall not, by the fact of approving,
disapproving, accepting, preventing, obtaining or failing to obtain any
insurance, incur any liability for or with respect to the amount of insurance
carried, the form or legal sufficiency of insurance contracts, solvency of
insurance companies, or payment or defense of lawsuits, and Borrower hereby
expressly assumes full responsibility therefore and all liability, if any, with
respect thereto. If Borrower fails to provide to Lender the certificates of
insurance required by this Section 5.4 or any other Loan Documents, Lender may
(but shall have no obligation to) procure such insurance or single-interest
insurance for such risks covering Lender’s interest and Borrower will pay all
premiums thereon promptly upon demand by Lender, and until such payment is made
by Borrower, the amount of all such premiums shall bear interest at the Default
Rate and shall constitute additions to the Obligations.

 

5.5 Tax Reserve and Insurance Reserve. At any time after the occurrence and
during the continuance of an Event of Default, Lender may require the
implementation of the following in its sole and absolute discretion: Borrower
shall deposit (or cause to be deposited) with Lender (or such agent of Lender as
Lender may designate in writing to Borrower from time to time), monthly, on each
Payment Date, 1/12th of (i) the annual charges (as estimated by Lender) for all

 

Schedule 7.13 — Page 46



--------------------------------------------------------------------------------

Impositions relating to the Mortgaged Property as a reserve (“Tax Reserve”) for
the payment of Impositions and (ii) the annual insurance premiums with respect
to the insurance required pursuant to Section 5.4 as a reserve (“Insurance
Reserve”) for the payment of such insurance premiums. Borrower shall, after the
occurrence and during the continuance of an Event of Default, also deposit (to
be held as part of the applicable Reserve) with Lender, simultaneously with such
monthly deposits to the extent required by the immediately preceding sentence, a
sum of money which, together with such monthly deposits, will be sufficient to
make the payment of each such charge or premium at least thirty (30) days prior
to the date finally delinquent. Should such charges or premiums not be
ascertainable at the time any deposit is required to be made, the deposit shall
be made on the basis of Lender’s estimate. When the charges or premiums are
fixed for the then current year or period, Borrower shall deposit with Lender
any deficiency within fifteen (15) days following Lender’s demand. Should an
Event of Default occur, the funds maintained in such Reserves may be applied in
payment of the charges for which such funds shall have been deposited or to the
payment of the Obligations or any other charges affecting the Mortgaged Property
as Lender in its sole and absolute discretion may determine, but no such
application shall be deemed to have been made by operation of law or otherwise
until actually made by Lender as herein provided. Borrower shall provide Lender
with bills and all other documents necessary for the payment of the foregoing
charges at least ten (10) days prior to the date on which each payment thereof
shall first become delinquent. So long as (i) no Event of Default exists,
(ii) Borrower has provided Lender with the foregoing bills and other documents
in a timely manner, and (iii) sufficient funds are held in the applicable
Reserve by Lender for the payment of the Impositions and insurance premiums
relating to the Mortgaged Property, as applicable, Lender shall pay said items
or allow such funds to be used to pay said items. All refunds of Impositions and
insurance premiums shall be deposited into the applicable Reserve.

 

5.6 Maintenance of Mortgaged Property. Borrower will maintain or cause the
Mortgaged Property to be maintained in compliance with all Legal Requirements
and in good repair, working order and condition and will make or cause to be
made all appropriate repairs, renewals and replacements thereof. Without regard
as to whether Proceeds are made available to Borrower for such purposes,
Borrower will promptly restore and repair all loss or damage occasioned by
(i) any casualty which has occurred to at least the condition existing prior to
any such casualty or (ii) any condemnation to an economically and structurally
integrated unit. Borrower will prevent any act or thing which might materially
impair the value or usefulness of the Mortgaged Property. Borrower will not
commit or permit any waste of the Mortgaged Property or any part thereof.

 

5.7 Inspection; Lender Meeting. Borrower shall, upon request from Lender (such
request not to be made more frequently than four (4) times per calendar year
unless an Event of Default shall have occurred and is continuing), permit (and
cause to be permitted) Lender’s designated representatives to (a) visit,
examine, audit, photograph the exterior of and inspect the Mortgaged Property,
(b) examine, audit, inspect, copy, duplicate and abstract Borrower’s financial,
accounting and other books and records, and (c) discuss Borrower’s and the
Mortgaged Property’s affairs, finances and business with Borrower’s officers,
senior management, representatives, independent public accountants and agents
(including the Manager). Borrower shall cause its books and records to be
maintained at Borrower’s principal offices located at the Mortgaged Property or
at any other reasonable location of which Lender is notified. Borrower

 

Schedule 7.13 — Page 47



--------------------------------------------------------------------------------

will not change its principal offices or the location where its books and
records are kept without giving at least thirty (30) days’ advance notice to
Lender. Borrower shall pay Lender’s costs and expenses incurred in connection
with such audit if an Event of Default has occurred or if any audit reveals any
material discrepancy, in Lender’s reasonable judgment, in the financial
information provided by Borrower. All audits, inspections and reports shall be
made for the sole benefit of Lender. Neither Lender nor Lender’s auditors,
inspectors, representatives, agents or contractors assumes any responsibility or
liability (except to Lender) by reason of such audits, inspections or reports.
Borrower will not rely upon any of such audits, inspections or reports. The
performance of such audits, inspections and reports will not constitute a waiver
of any of the provisions of the Loans Documents. Neither Lender nor any other of
Lender’s inspectors, representatives, agents or contractors, shall be
responsible for any matters related to design or construction of the
Improvements or any Construction. Borrower shall cooperate, from time to time,
with Lender and use reasonable efforts to assist Lender in obtaining an
appraisal of the Mortgaged Property. Such cooperation and assistance from
Borrower shall include reasonable access to the Mortgaged Property and books and
records pertaining to the Mortgaged Property for Lender and its appraiser. The
appraiser performing any such appraisal shall be engaged by Lender. Borrower
shall not be responsible for the expenses of any such appraisal provided,
however, Borrower shall pay the fees of such appraiser in connection with one
appraisal of the Mortgaged Property during the term of the Loan and any such
appraisal when conducted following the occurrence of an Event of Default.
Borrower shall cooperate with Lender with respect to any proceedings before any
Governmental Authority which may in any way affect the rights of Lender under
any of the Loan Documents and, in connection therewith, not prohibit Lender, at
its election, from participating in any such proceedings.

 

5.8 Environmental Compliance. Borrower shall: (a) comply (or use commercially
reasonable efforts to cause compliance) at all times with all applicable
Environmental Laws with respect to the Mortgaged Property in all material
respects, and (b) promptly take, or cause to be taken, any and all necessary
remedial actions upon obtaining knowledge of the presence, storage, use,
disposal, transportation, release or discharge of any Hazardous Materials on,
under or about the Mortgaged Property in any manner which could reasonably be
expected to have a Material Adverse Effect or is in violation of any
Environmental Laws. Borrower shall cause all remedial action with respect to
Hazardous Material on, under or about the Mortgaged Property, to comply with all
applicable Environmental Laws and the applicable policies, orders and directives
of all Governmental Authorities. If Lender at any time has a reasonable basis to
believe that there may be a violation of any Environmental Law by, or any
liability arising thereunder of, Borrower relating to the Mortgaged Property,
Borrower shall, upon request from Lender, provide Lender with such reports,
certificates, engineering studies and other written material or data as Lender
may reasonably require so as to satisfy Lender that Borrower and the Mortgaged
Property are in compliance with all applicable Environmental Laws. Borrower
shall permit Lender, its authorized representatives, consultants or other
Persons retained by Lender, upon five (5) Business Days prior written notice to
Borrower so that Borrower will have an opportunity to send a representative to
accompany Lender, unless in the case of emergency to comply with Environmental
Laws, to enter upon, examine, test and inspect the Mortgaged Property with
regard to compliance with Environmental Laws, the presence of Hazardous
Materials and the environmental condition of the Mortgaged Property and
properties adjacent to the Land, provided, however, such inspection is not to be
made more frequently than once per calendar year unless an Event of Default
shall have occurred and is continuing). Such entry, examination,

 

Schedule 7.13 — Page 48



--------------------------------------------------------------------------------

testing and inspecting and reporting shall be at the expense of Borrower if
(x) an Event of Default has occurred and is continuing or (y) Lender has
reasonably determined that there may be a violation of Environmental Law or any
liability arising under Environmental Law, which expense shall be paid by
Borrower to Lender within fifteen (15) days after written demand.

 

5.9 Environmental Disclosure. Borrower shall immediately upon becoming aware
thereof advise Lender in writing and in reasonable detail of: (1) any release,
disposal or discharge of any Hazardous Material at the Mortgaged Property
required to be reported to any Governmental Authority under applicable
Environmental Laws; (2) any and all written communications sent or received by
Borrower or its agents with respect to any Environmental Claims or any release,
disposal, existence or discharge of Hazardous Material required to be reported
to any Governmental Authority; (3) any remedial action taken by Borrower or any
other Person in response to any Hazardous Material on, under or about the
Mortgaged Property, the existence of which could reasonably be expected to
result in an Environmental Claim; (4) the discovery by Borrower or its agents of
any occurrence or condition on any real property adjoining or in the vicinity of
the Mortgaged Property that could reasonably be expected to cause such real
property or any part thereof to be classified as “border-zone property” or to be
otherwise subject to any restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws; and (5) any request
for information from any Governmental Authority that indicates such Governmental
Authority is investigating whether Borrower may be potentially responsible for a
release, disposal or discharge of Hazardous Materials from any of the Mortgaged
Property. Borrower shall promptly notify Lender of any proposed action to be
taken by Borrower to commence any operations that could reasonably be expected
to subject Borrower to additional laws, rules or regulations, including laws,
rules and regulations requiring additional or amended environmental permits or
licenses. Borrower shall, at its own expense, provide copies of such documents
or information as Lender may reasonably request in relation to any matters
disclosed pursuant to this Section 5.9.

 

5.10 Compliance with Laws, Employee Benefit Plans and Contractual Obligations.
Borrower will promptly and faithfully (A) comply and cause the Mortgaged
Property to comply, in all material respects, with the requirements of all Legal
Requirements including the Prescribed Laws, and the orders and requirements of
any Governmental Authority in all jurisdictions in which it is now doing
business or may hereafter be doing business and of every board of fire
underwriters or similar body exercising similar functions, (B) maintain all
licenses, certificates of occupancy, permits and Proprietary Rights now held or
hereafter acquired by it or with respect to which a Material Adverse Effect will
result if same are not existing and held by Borrower and (C) perform, observe,
comply and fulfill all of its obligations, covenants and conditions contained in
the Loan Documents, the Master Lease and the Material Contracts. Borrower shall:
(i) promptly notify Lender of any claim made against Borrower that Borrower is
in default under any Material Contract or that any other party is in default
under any Material Contract; (ii) not terminate, or permit termination of, any
Material Contract, and (iii) not enter into, amend or modify any Material
Contract without first obtaining the prior written approval (not to be
unreasonably withheld, conditioned or delayed (other than with respect to the
Master Lease which shall be subject to Lender’s sole and absolute discretion))
of Lender except to the extent otherwise permitted in this Agreement. Except for
the plans described in Schedule 4.10, Borrower is not a party to, and will not
establish, any Employee Benefit Plan. Except for the plans described in Schedule
4.10, Borrower will not commence making contributions to (or obligate itself to
make contributions to) any Employee Benefit Plan.

 

Schedule 7.13 — Page 49



--------------------------------------------------------------------------------

5.11 Further Assurances. Borrower shall, from time to time, at its sole cost and
expense, execute and/or deliver, or cause execution and/or delivery of, such
documents, agreements and reports, and perform such acts as Lender at any time
may reasonably request to carry out the purposes and otherwise implement the
terms and provisions provided for in the Loan Documents. Borrower shall execute
any documents and take any other actions necessary to provide Lender with a
first priority, perfected security interest in the Reserves and the other
Collateral. Borrower shall, at Borrower’s sole cost and expense: (i) upon
Lender’s request therefore given from time to time (but not more frequently than
once every three years unless an Event of Default then exists) pay for
(a) current reports of Uniform Commercial Code, federal tax lien, state tax
lien, judgment and pending litigation searches with respect to Borrower and
Borrower Representative, (b) current good standing and existence certificates
with respect to Borrower and Borrower Representative and (c) current searches of
title to the Mortgaged Property, each such search to be conducted by search
firms reasonably designated by Lender in each of the locations reasonably
designated by Lender; (ii) furnish to Lender all instruments, documents,
boundary surveys, footing or foundation surveys, certificates, plans and
specifications, appraisals, title and other insurance reports and agreements,
and each and every other document, certificate, agreement and instrument
required to be furnished pursuant to the terms of the Loan Documents; and
(iii) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary, to evidence,
preserve and/or protect the Loan Account Collateral and the other Collateral at
any time securing or intended to secure the Obligations, as Lender may require
in Lender’s reasonable discretion. Borrower shall promptly execute, acknowledge,
deliver, file or do, at its sole cost and expense, all acts, assignments,
notices, agreements or other instruments as Lender may reasonably require in
order to effectuate, assure, convey, secure, assign, transfer and convey unto
Lender any of the rights granted by this Agreement and to more fully perfect and
protect any assignment, pledge, lien and security interest confirmed or
purported to be created under the Loan Documents or to enable Lender to exercise
and enforce its rights and remedies hereunder, in respect of the Collateral.

 

5.12 Intentionally Omitted.

 

5.13 Base Building Reserve. Upon the sale of either or both of Building A and
Building B, Borrower shall deposit the proceeds from such sales after payment of
its reasonable actual out-of pocket costs and expenses incurred in connection
therewith (not to exceed ten (10) percent of the sales price in the aggregate)
(the “Net Sales Proceeds”) into a Borrower Account at Silicon Valley Bank
subject to a control agreement in favor of Lender and in form and substance
reasonably acceptable to Lender (the “Base Building Reserve Account”) on the
closing date of each sale for the purpose of creating a reserve (the “Base
Building Reserve”) for the completion of Base Building Improvements at the
Mortgaged Property. Until such time as Borrower has satisfied the requirements
set forth in Section 5.23, the funds contained in the Base Building Reserve
shall be utilized by Borrower solely for the payment of the costs and expenses
of the Base Building Improvements. So long as no Default or Event of Default
exists at the time of any requested distribution of funds from the Base Building
Reserve, Lender shall make funds in the Base Building Reserve available to
Borrower subject to satisfaction of each of the following

 

Schedule 7.13 — Page 50



--------------------------------------------------------------------------------

terms and conditions: (a) all Base Building Reserve funds released by Lender to
Borrower shall be used to reimburse Borrower for the reasonable expenses
actually incurred and paid by Borrower for the Base Building Improvements;
(b) Borrower shall have given Lender a written Request for Release satisfactory
to Lender; (c) disbursements from the Base Building Reserve shall not be made
more frequently than once per calendar month; (d) each request for a
disbursement shall be in an amount of not less than $10,000.00; and (e) upon
request of Lender, Borrower shall also provide Lender with additional evidence
satisfactory to Lender that Borrower is the owner of any capital improvements or
equipment for which reimbursement is sought, free of any liens or encumbrances
(other than the first priority security interest in favor of Lender). Lender
shall authorize each disbursement of the Base Building Reserve funds within
three (3) Business Days after satisfaction of all the conditions to that
disbursement. If an Event of Default exists, Lender may apply the Base Building
Reserve funds, together with any interest accrued thereon, to Borrower’s
Obligations in such order and priority as Lender may determine. In the event
that the Base Building Improvements are completed to the reasonable satisfaction
of Lender on or before the Required Completion Date and any funds then remain
undisbursed in the Base Building Reserve, then, upon request from Borrower, and
provided no Default or Event of Default shall then exist, Lender will authorize
release the remaining funds in the Base Building Reserve to Borrower and the
closing of the Base Building Reserve Account. Borrower shall furnish to Lender
on or prior to the thirtieth (30th) day following the end of each month a
statement (“Base Building Reserve Statement”) setting forth (a) all deposits
into and disbursements from the Base Building Reserve, and (b) a schedule of
capital improvements and related expenses to which disbursements from the Base
Building Reserve were applied during the applicable month, including, to the
extent not previously provided to, and approved by, Lender, invoices, receipts,
lien waivers and other documentation as Lender shall reasonably request. Lender
shall not be required to make any disbursements from the Base Building Reserve
until Borrower has satisfied all conditions to such disbursement.

 

5.14 Intentionally Omitted.

 

5.15 Intentionally Omitted.

 

5.16 Intentionally Omitted.

 

5.17 Intentionally Omitted.

 

5.18 Management. Borrower shall provide competent, responsible management for
the Mortgaged Property. All management agreements (if any) must contain
subordination and termination provisions and must be otherwise satisfactory to
Lender. Borrower shall cause management subordination agreements in form and
substance satisfactory to Lender to be executed by any Affiliate manager under
any management agreement.

 

5.19 Construction Matters. Without limitation of Lender’s rights and Borrower’s
Obligations set forth elsewhere in the Loan Documents, Borrower shall:
(1) subject to any force majeure delays, cause the Base Building Improvements
and all other Construction, including to the extent applicable any Restoration
which may be required from time to time, to proceed with reasonable diligence
and continuously, with sufficient workers employed and sufficient materials
supplied for that purpose so that the applicable Construction is substantially
completed by the

 

Schedule 7.13 — Page 51



--------------------------------------------------------------------------------

applicable Required Completion Date, or, if no Required Completion Date is
applicable, as promptly as reasonably practicable or, in the case of
Restoration, the Restoration is Substantially Completed prior to the Required
Restoration Date; (2) cause all Construction to be performed in accordance with
the applicable Plans and Specifications or plans and specifications for the work
in question, in substantial conformity with the Legal Requirements, the
requirements of all insurers and fire underwriters, and with the requirements
set forth herein and in the other Loan Documents, in compliance with the Master
Lease and Material Contracts and in a good, safe and workmanlike manner;
(3) cause all materials acquired or furnished in connection with the
Construction and Restoration to be new and stored under adequate safeguards to
minimize the possibility of loss, theft, damage or commingling with other
materials or projects; (4) utilize, or permit utilization of, only contractors
approved by Lender (such approval not to be unreasonably withheld, conditioned
or delayed); (5) not permit any material revision of the Plans and
Specifications without the consent of Lender (not to be unreasonably withheld,
conditioned or delayed); and (6) from time to time upon the reasonable request
of Lender deliver to Lender such certificates and other documentation confirming
the matters set forth in the preceding clauses (1) through (5). Promptly upon
the giving or receipt of such notice, Borrower shall forward to Lender copies of
all material written notices given or received by, or on behalf of, Borrower
with respect to the Construction to or from: (x) any Contractor or any
subcontractor or material supplier, or any of the design professionals
(including notices relating to any nonconforming construction, any refusal or
inability to pay or perform pursuant to the terms of any contract or other
agreement or any delay, default or change order) or (y) any claim of default, or
relating to any work stoppage, notice of violation or cease and desist order,
stop order, construction liens, strike, claim, litigation, damage, loss or any
other materially adverse condition, circumstance or event. Borrower shall pay
and discharge or cause to be paid and discharged in accordance with the
requirements of the applicable agreements payments due for labor, materials and
supplies unless the same shall be contested by Borrower in accordance with
Section 5.3(B). Borrower shall make available for inspection at all times by
Lender and its representatives copies of all contracts for Construction and, to
the extent available to or reasonably obtained by Borrower, entered into by
Contractor and design professionals relating to the Construction. Within one
hundred eighty (180) days after substantial completion of the Initial
Alterations or applicable Construction activities, Borrower shall (i) complete,
or cause to be completed, all Punch-List Items, (ii) deliver to Lender two
(2) copies of the as built Plans and Specifications and such other as built
surveys and plans and specifications as Lender may reasonably require, and
(iii) obtain all final permits and approvals required for the normal use and
occupancy of the Improvements in question (including a permanent certificate of
occupancy if required for occupancy under applicable laws or its equivalent for
the Improvements in question) provided, however, to the extent that the Master
Lease or any other Leases or Legal Requirements require satisfaction of items
(i), (ii) or (iii) prior to the expiration of such one hundred eighty (180) day
period, such items must be satisfied within the earlier time frame.

 

5.20 Intentionally Omitted.

 

5.21 Intentionally Omitted.

 

5.22 Name. Borrower will conduct its businesses only under the name: “Equinix RP
II LLC.”

 

Schedule 7.13 — Page 52



--------------------------------------------------------------------------------

5.23 Base Building Improvements. Borrower shall invest at least $40,000,000 in
performing the improvements to the Equinix Buildings (the “Base Building
Improvements”) which shall among other things, upgrade, improve and enhance the
value of the Equinix Buildings and enable them to operate as data centers and
Internet Business Exchange (IBX) co-location facilities with ancillary
administrative or support services or any facility that as a result of
technological changes is substantially equivalent, or a technological successor,
to a data center. The Base Building Improvements must be completed by the
Required Completion Date and in compliance with all of the terms and conditions
relating to Alterations and Construction contained herein. Upon Lender’s
request, Borrower shall provide Lender with a list of the improvements, the
plans and specifications applicable and a copy of the budget and schedule
relating thereto. Lender shall be permitted to inspect the Mortgaged Property to
confirm that the work has been completed, provided Lender gives Borrower 48
hours prior written notice so that Borrower has the opportunity to send a
representative to accompany Lender or its agent in connection therewith.

 

SECTION 6

ACCOUNTS/CASH MANAGEMENT

 

6.1 Establishment of Accounts and Cash Management Procedures. Upon the
occurrence and during the continuance of an Event of Default, Lender in its sole
and absolute discretion, may require that all income received by Borrower be
deposited into a collection account established by Borrower but controlled by
Lender, which funds will then be disbursed by Lender and applied towards the
payment of taxes, insurance, debt service, capital improvements and operating
expenses in accordance with the terms of this Agreement in such order as Lender
may determine in its sole and absolute discretion. In such event, Lender may
require Borrower to deposit all security deposits received into an account
controlled by Lender.

 

6.2 Intentionally Omitted.

 

6.3 Intentionally Omitted.

 

6.4 Intentionally Omitted.

 

6.5 Intentionally Omitted.

 

6.6 Accounts. Borrower shall not, without the prior written consent of Lender,
change the account location of any Loan Account and, as a condition precedent to
any such change, the bank to which Borrower proposes to relocate such Loan
Account shall have executed an appropriate acknowledgment letter, in accordance
with the provisions set forth above. With respect to the Loan Account
Collateral, Lender shall not be liable for any acts, omissions, errors in
judgment or mistakes of fact or law, except for those arising as a result of
Lender’s investment of such Loan Account Collateral in other than Permitted
Investments or from gross negligence or willful misconduct. Funds in the
Borrower Account shall not be disbursed in violation of any provision of this
Agreement.

 

Schedule 7.13 — Page 53



--------------------------------------------------------------------------------

6.7 Intentionally Omitted.

 

6.8 Creation of Security Interest in Accounts. Borrower hereby pledges,
transfers and assigns to Lender, and grants to Lender, as additional security
for the Obligations, a continuing perfected first priority security interest in
and to, and a first lien upon, effective upon the establishment of one or more
Loan Accounts: (i) the Loan Accounts and all amounts which may from time to time
be on deposit in each of the Loan Accounts; (ii) all of Borrower’s right, title
and interest in and to all cash, property or rights transferred to or deposited
in each of the Loan Accounts from time to time; (iii) all certificates and
instruments, if any, from time to time representing or evidencing any such Loan
Account or any amount on deposit in any thereof, or any value received as a
consequence of possession thereof, including all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, any or all of the Loan
Accounts; (iv) all monies, chattel paper, checks, notes, bills of exchange,
negotiable instruments, documents of title, money orders, commercial paper, and
other security instruments, documents, deposits and credits from time to time in
the possession of Lender representing or evidencing such Loan Accounts; (v) all
other property, held in, credited to, or constituting part of any of the Loan
Accounts; (vi) all earnings and investments held in any Loan Account in
accordance with this Agreement; and (vii) to the extent not described above, any
and all proceeds of the foregoing, (collectively, the “Loan Account
Collateral”). This Agreement and the pledge, assignment and grant of security
interest made hereby secures payment of all Obligations in accordance with the
provisions set forth herein. This Agreement shall be deemed a security agreement
within the meaning of the Uniform Commercial Code.

 

6.9 Intentionally Omitted.

 

6.10 Intentionally Omitted.

 

6.11 Covenants Regarding Loan Account Collateral. Borrower will not, without the
prior consent of Lender, (a) sell, assign (by operation of law or otherwise),
pledge, or grant any option with respect to, any of the Gross Revenues or any
interest in any Loan Account Collateral or (b) create or permit to exist any
assignment, lien, security interest, option or other charge or encumbrance upon
or with respect to any of the Gross Revenues or any Loan Account Collateral,
except for the Liens in favor of Lender under this Agreement and the other Loan
Documents. Borrower will give Lender not less than thirty (30) days’ prior
written notice of any change in the address of its chief executive office or its
principal office. Borrower agrees that all records of Borrower with respect to
any Loan Account Collateral will be kept at Borrower’s principal office and will
not be removed from such addresses without the prior written consent of Lender.
Borrower will not without the consent of Lender make or consent to any amendment
or other modification or waiver with respect to any Loan Account Collateral, or
enter into any agreement, or permit to exist any restriction, with respect to
any Loan Account Collateral. Borrower will, at its expense, defend Lender’s
right, title and security interest in and to any Loan Account Collateral against
the claims of any Person. Borrower will not take any action which would in any
manner impair the enforceability of this Agreement or the security interests
created hereby. Borrower will not enter into any credit agreement or other
borrowing facility including a line of credit, with Bank. Nothing contained in
this SECTION 6 shall impair or otherwise limit Borrower’s obligations to timely
make the payments (including interest and principal) required by the Note and
the other Loan Documents, it being understood that such payments shall be so
timely made in accordance with the Loan Documents, regardless of the amounts on
deposit in

 

Schedule 7.13 — Page 54



--------------------------------------------------------------------------------

any Account. Lender may, from time to time, at its sole option, perform any act
which Borrower agrees hereunder to perform which Borrower shall fail to perform
after being requested in writing to so perform and Lender may from time to time
take any other action which Lender deems necessary for the maintenance,
preservation or protection of any of the rights granted to Lender hereunder.
With respect to the powers conferred on Lender hereunder, Lender shall not have
any duty as to the Accounts or any other Loan Account Collateral, or any
responsibility for (i) ascertaining or taking action with respect to any matters
relative to the Accounts or any other Loan Account Collateral, whether or not
Lender has or is deemed to have knowledge of such matters or (ii) taking any
necessary steps to preserve rights against prior parties or any other rights
pertaining to the Accounts or any other Loan Account Collateral.

 

6.12 Intentionally Omitted.

 

SECTION 7

NEGATIVE COVENANTS

 

Borrower covenants and agrees that from the date hereof and so long as this
Agreement shall remain in effect or the Note remains outstanding, Borrower shall
comply with all covenants and agreements in this SECTION 7.

 

7.1 Indebtedness. Borrower will not directly or indirectly create, incur,
assume, guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness except Permitted Indebtedness.

 

7.2 Liens and Related Matters. Borrower will not directly or indirectly create,
incur, assume or permit to exist any Lien on or with respect to the Mortgaged
Property or other Collateral whether now owned or hereafter acquired, or any
income or profits therefrom, except Permitted Encumbrances. Borrower shall have
the right to contest any such Lien securing Claims in accordance with
Section 5.3(B).

 

7.3 Material Rights. Without Lender’s consent, Borrower shall not (a) amend,
modify or waive the performance of material obligations with regard to the
Material Contracts, (b) request a waiver or consent from, any party to, or
issuer of any of the Material Contracts or (c) terminate or permit termination
of any Material Contracts.

 

7.4 Restriction on Fundamental Changes. None of Borrower or any intermediate
Special Purpose Bankruptcy Remote Entity imposed for purposes of, or in
connection with a Securitization (“Intermediate Borrower Entity”), to the extent
such Intermediate Borrower Entity is consented to by the Borrower (which consent
shall not be unreasonably withheld, conditioned or delayed), will: (1) amend,
modify or waive in any material respect any term or provision of its
Organizational Documents, (2) liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution); or (3) acquire by purchase or otherwise all or
any part of the business or assets of, or stock or other evidence of beneficial
ownership of, any Person. None of Borrower or Intermediate Borrower Entity will
issue, sell, assign, pledge, convey, dispose or otherwise encumber any
partnership, stock, membership, beneficial or other ownership interests or grant
any options, warrants, purchase rights or other similar agreements or
understandings with respect thereto. Borrower will not establish any
Subsidiaries. Borrower will not make any Investments in any other Person.

 

Schedule 7.13 — Page 55



--------------------------------------------------------------------------------

7.5 Restriction on Leases.

 

(A) Borrower shall not hereafter enter into, modify, amend or terminate any
Lease, Capital Lease or other rental or occupancy arrangement or concession
agreement with respect to the Mortgaged Property or any portion thereof without
Lender’s prior written consent which consent shall be subject to Lender’s sole
discretion. Lender hereby consents to the Borrower entering into the Master
Lease on the date hereof.

 

(B) Borrower shall perform and comply, in all material respects, with all of the
landlord’s obligations under the Master Lease and each other Lease and Capital
Lease and shall not suffer or permit any material breach or default on the part
of the landlord to occur thereunder.

 

(C) Without limiting the restrictions set forth in Section 7.15 hereof, the
Lender shall, within a reasonable time after written request therefore by
Borrower, enter into a subordination, attornment and nondisturbance agreement,
on Lender’s standard form and with such modifications as shall be reasonably
acceptable to the Lender, with any subtenant that is a Non-Customer (as defined
in the Master Lease) of Master Lessee occupying premises of 5,000 rentable
square feet or greater (other than an Affiliate of Borrower or Master Lessee)
entering into a Sublease (as defined in the Master Lease) after the date hereof,
provided that (i) Lender has approved the terms, form and substance of such
Sublease, (ii) the Non-Customer under such Sublease is of a creditworthiness
reasonably acceptable to Lender and (iii) the non-disturbance provision shall
provide that, subject to Lender’s standard conditions, in the event or
foreclosure or a deed in lieu of foreclosure Lender and such Non-Customer shall
enter into a direct lease for the remaining term of the Sublease. All reasonable
costs and expenses of Lender in connection with the negotiation, preparation,
execution, delivery and recordation of any such agreement, including, without
limitation, reasonable attorneys’ fees and disbursements shall be paid by
Borrower (in advance, if requested by Lender).

 

7.6 Transactions with Affiliates. Other than the Master Lease and any sale of
Buildings A and B permitted under Section 12, Borrower shall not directly or
indirectly enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any director, officer, employee or Affiliate of Borrower, Borrower
Representative or Carveout Guarantor, except transactions in the ordinary course
of and pursuant to the reasonable requirements of the business of Borrower and
upon fair and reasonable terms which are fully disclosed to Lender and are no
less favorable to Borrower than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate, director, officer or
employee of Borrower. Each such agreement with any Affiliate, director, officer
or employee of Borrower shall provide that the same may be terminated by Lender
at its option if an Event of Default exists and Lender reasonably determines
that such agreement does not comply with the requirements of this Section 7.6.
Borrower shall not pay any management, consulting, director or similar fees to
any director, officer, employee or Affiliate of Borrower or Carveout Guarantor
except upon fair and reasonable terms which are fully disclosed to Lender and
are no less favorable to Borrower than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate, director, officer or
employee of Borrower and so long as such Affiliate subordinates its fees to the
payment of all amounts then due and payable under the Loan and such agreement is
terminable immediately upon an Event of Default.

 

Schedule 7.13 — Page 56



--------------------------------------------------------------------------------

7.7 Management Fees and Compensation; Contracts. Borrower will not enter into or
become obligated under any management (property and asset), brokerage or other
such similar agreement, whether with an Affiliate or any other Person, with
respect to the Mortgaged Property, unless the same may be terminated, without
cause and without payment of a penalty or fee, on not more than thirty
(30) days’ prior written notice.

 

7.8 Conduct of Business. From and after the Closing Date, Borrower will not
engage in any business other than the ownership and operation of the Mortgaged
Property. Borrower shall not use the Mortgaged Property or any part thereof, for
any unlawful purpose, or in violation of any certificate of occupancy or other
permit or certificate, or any Legal Requirement, provided, however, that most of
Building C, and all of Building E and Building F shall only be used for the
purpose of operating Internet Business Exchange (IBX) collocation facilities and
data centers (collectively “IBX Centers”) and ancillary administrative or other
support services or any facility that as a result of technological changes is
substantially equivalent, or a technological successor, to a data center and IBX
collocation facility, so long as such change does not have any material impact
on the value of the Mortgaged Property. Borrower will not suffer any act to be
done or any condition to exist on the Mortgaged Property or any part thereof or
any article to be brought thereon, which may be dangerous (unless safeguarded as
required by Legal Requirement) or which may constitute a nuisance, public or
private, or which may void or make voidable any insurance then in force with
respect thereto. Subject to Section 12.3, no tract map, parcel map, condominium
plan, condominium declaration, or plat of subdivision (or analogous document)
will be recorded with respect to the Mortgaged Property without Lender’s
consent. The Mortgaged Property shall not be converted to the condominium or
“cooperative” form of ownership. Borrower will not initiate or consent to any
change in the zoning of the Mortgaged Property. Borrower shall at all times
maintain good and marketable fee title to the Mortgaged Property free and clear
of any encumbrances other than the Permitted Encumbrances. Borrower shall not
change its fiscal year without giving advance notice thereof to Lender.

 

7.9 Use of Lender’s Name. Borrower shall not use the names of Lender or any of
Lender’s Subsidiaries or Affiliates in connection with the development,
marketing, leasing, use and operation of the Mortgaged Property. Borrower shall
not disclose or permit any Affiliate, officer, director, partner, manager,
member or employee of Borrower to disclose (other than to its Affiliates, or
Borrower’s and its Affiliate’s attorneys, agents, consultants, accountants and
existing and prospective lenders and investors, but only to the extent they are
in turn also bound to maintain such confidentiality – it being understood that a
breach of this provision by any of the foregoing Persons shall be deemed a
breach of this Section 7.9 by Borrower) any of the terms and conditions of the
Loan to any Person except (a) to the extent disclosed in the Mortgage and the
Financing Statements, (b) to the extent such disclosure is required pursuant to
the Loan Documents or applicable legal process, (c) to the extent required by
applicable securities laws or (d) to the extent Lender consents to such
disclosure.

 

7.10 Compliance with ERISA. Borrower shall not adopt, modify or terminate any
Employee Benefit Plans except as described in Schedule 4.10. Borrower shall not
fail to maintain and operate each existing Employee Benefit Plan in compliance
in all material respects with the

 

Schedule 7.13 — Page 57



--------------------------------------------------------------------------------

provisions of ERISA, the Code and all other applicable laws and the regulations
and interpretations thereof. Borrower shall not engage in any transaction which
would cause the Obligations or any action taken or to be taken under this
Agreement or the other Loan Documents or otherwise (or the exercise by Lender of
any of its rights under the Loan Documents) to be a non-exempt prohibited
transaction under ERISA. Borrower shall not become an “employee benefit plan”
(within the meaning of Section 3(3) of ERISA) to which ERISA applies and
Borrower shall not permit its assets to be plan assets.

 

7.11 Due on Sale or Encumbrance. Except for a Transfer of the Release Property
pursuant to which the Partial Release Requirements are satisfied, without
Lender’s consent, which consent may be given or withheld in the sole discretion
of Lender, neither Borrower nor any other Person directly or indirectly holding
any direct or indirect legal, beneficial, equitable or other interest in
Borrower (at each and every tier or level of ownership) shall, or permit other
Persons to, Transfer (whether or not for consideration or of record) all or any
portion of the Mortgaged Property or any direct or indirect legal, equitable,
beneficial or other interest (1) in all or any portion of the Mortgaged
Property; (2) in Borrower; or (3) at each and every tier or level of ownership,
in Borrower’s direct or indirect partners, members, shareholders, beneficial or
constituent owners including Borrower Representative, any owners of Borrower
Representative (or the direct or indirect owners of any direct or indirect
interests in any such constituent owners), including (a) an installment sales
agreement for a price to be paid in installments; (b) any Leases (other than as
permitted by Section 7.5) or a sale, assignment or other transfer of, or the
grant of a security interest in, Borrower’s right, title and interest in and to
any Leases or any Rents; (c) any direct or indirect voluntary or involuntary
sale of any ownership interest in Borrower or other Person directly or
indirectly owning any direct or indirect interest in Borrower; (d) the creation,
issuance or redemption of direct or indirect ownership interests by Borrower or
any Person owning a direct or indirect interest in Borrower (at each every tier
or level of ownership); (e) any merger, consolidation, dissolution or
liquidation; and (f) without limitation of any of the foregoing, any direct or
indirect voluntary or involuntary Transfer by any Person which indirectly
controls Borrower (by operation of law or otherwise) of its direct or indirect
controlling interests in Borrower. Notwithstanding the foregoing, the following
shall not be deemed to be prohibited under this Section 7.11: (i) Transfers to a
Family Member or trust for the benefit of a Family Member by devise or descent
or by operation of law, (ii) a Transfer of an indirect ownership interest in
Borrower, by the current owner thereof to a Family Member of such current owner
(or a trust for the benefit of any such Family Members), (iii) the Master Lease
and Transfers by the Master Lessee to the extent permitted under the Master
Lease and (iv) Transfers of ownership interests in a Person whose stock is
listed or quoted on the New York Stock Exchange, the American Stock Exchange or
NASDAQ, so long as (x) no such transfers described in parts (i), (ii) and
(iv) of this sentence result in any Person or Group acquiring, directly or
indirectly, more than a forty-nine percent (49%) direct or indirect interest in
Borrower (if such Person or Group did not, prior to the Transfer, own at least
forty-nine percent (49%) of the direct or indirect ownership interests in
Borrower). Notwithstanding the foregoing, Borrower may without Lender’s prior
written approval, (i) grant or modify standard utility and telecommunication
easements serving the Land, (ii) grant to one or more of its tenants or any
third party the right to use on commercially reasonable terms the capacity of
the fiber ring located on the Mortgaged Property, provided that such additional
use does not impair or reduce the capacity required for the operation of data
centers or IBX collocation facilities in Building C, Building E and Building F
or on any portion of the Mortgaged Property, or (iii) sell Inventory in the
ordinary course of

 

Schedule 7.13 — Page 58



--------------------------------------------------------------------------------

business and transfer or dispose of tangible personal property to Persons that
are not Borrower’s Affiliates, which tangible personal property is immediately
replaced by an article of equivalent suitability and value or which is no longer
necessary in connection with the operation of the Mortgaged Property provided
that such transfer or disposal will (A) not have a Material Adverse Effect,
(B) not materially impair the utility of the Mortgaged Property, and (C) not
result in a reduction or abatement of, or right of offset against, the Gross
Revenues payable under any Lease or otherwise, and provided that any tangible
personal property acquired by Borrower (and not so disposed of) shall be subject
to the Lien of the Mortgage. Borrower acknowledges that Lender has examined and
relied on the experience of Borrower and, as applicable, its general partners,
members, principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Mortgaged Property in agreeing to make the Loan
and will continue to rely on such ownership of the Mortgaged Property and
Borrower as a means of maintaining the value of the Mortgaged Property as
security for repayment of the Loan and the performance of the other Obligations.
Borrower acknowledges that Lender has a valid interest in maintaining the value
of the Mortgaged Property so as to ensure that, should Borrower default in the
repayment of the Loan or the performance of the other Obligations, Lender can
recover the Loan by a sale of the Mortgaged Property. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of default hereunder in order to declare the Loan immediately due and
payable upon any Default under this Section 7.11. Notwithstanding anything to
the foregoing contained herein, other than transfers of stock in Carveout
Guarantor, in no event shall the Mortgaged Property or any direct or indirect
interest in Borrower be transferred to an Embargoed Person.

 

7.12 Payments; Distributions. Borrower shall not pay any distributions,
dividends or other payments or return any capital to any of its respective
partners, members, owners or shareholders or any other Affiliate or make any
distribution of assets, rights, options, obligations or securities to any of its
respective partners, members, shareholders or owners or any other Affiliate
(individually, or collectively, a “Distribution”) unless (a) on the date of the
proposed Distribution, and after giving effect to such Distribution, no Default
or Event of Default exists; (b) funds are not then required to be deposited into
any Loan Account, including any amounts required to be deposited with Lender;
and (c) Borrower is not “insolvent” (as defined in the Bankruptcy Code) and will
not be rendered insolvent by virtue of such Distribution.

 

7.13 Single Purpose Bankruptcy Remote Entities. Borrower hereby represents,
warrants, agrees and covenants that Borrower has at all times, from its
formation, been, and, at all times will be, a Special Purpose Bankruptcy Remote
Entity as defined in Schedule 7.13. Borrower will not directly or indirectly,
make any change, amendment or modification to its Organizational Documents or
otherwise take any action which could result in Borrower not being a Special
Purpose Bankruptcy Remote Entity.

 

7.14 Alterations. Borrower shall not alter, remove or demolish or permit the
alteration, removal or demolition of, any Improvement except as the same may be
necessary in connection with (A) a Restoration in connection with a taking or
casualty in accordance with the terms and conditions of the Agreement, (B) the
Base Building Improvements, or (C) other Alterations permitted in accordance
with the terms and conditions of this Section 7.14. If no Event of Default
exists, Borrower may undertake any alteration, improvement, demolition or
removal of Improvements or any portion thereof (any such alteration,
improvement, demolition or removal,

 

Schedule 7.13 — Page 59



--------------------------------------------------------------------------------

an “Alteration”) so long as (i) Borrower provides Lender with at least thirty
(30) days’ prior notice of any such Alteration, (ii) such Alteration is
undertaken in accordance with the applicable provisions of this Agreement, is
not prohibited by, and is in full compliance with, and does not violate, any
Material Contracts, Leases or Legal Requirements and does not, during
Construction and upon completion, have a Material Adverse Effect, (iii) Borrower
provides Lender with evidence, satisfactory to Lender, that Borrower has
sufficient funds, through a combination of Reserves, Loan proceeds, Proceeds,
funds deposited with Lender or otherwise to complete and pay all of the costs of
the Alterations, (iv) (a) such Alteration is in the nature of a Base Building
Improvements permitted under this Agreement or a Restoration required or
permitted under the Agreement or (b) has been consented to by Lender (such
consent will not be unreasonably withheld, conditioned or delayed) and (v) prior
to commencement and from time to time upon request from Lender, Borrower
delivers an Officer’s Certificate certifying that conditions (i)–(iv),
inclusive, have been satisfied. No Alteration shall be undertaken until Lender
has reasonably approved Plans and Specifications (which approval shall not be
unreasonably withheld, conditioned or delayed) and cost estimates for the
Alterations, prepared by an independent architect or another Person approved by
Lender (an “Independent Architect”). Notwithstanding anything to the contrary in
this Section 7.14, without the necessity of complying with conditions (i),
(iii) and (v) above, Borrower shall have the right, without having obtained the
prior written consent of Lender and provided no Event of Default exists, (x) to
make any improvements, alterations or modifications to the Mortgaged Property
the cost of which is less than Two Hundred and Fifty Thousand Dollars ($250,000)
(so long as such improvements do not devalue the Mortgaged Property or increase
Lender’s obligations or liability, if any), (y) to make non-structural
Alterations which are reasonably required or desirable for the operation of the
Mortgaged Property and which are not visible from the exterior of the
Improvements, or (z) to install or replace any Fixtures and Personalty in the
Improvements or accessions to any Fixtures and Personalty.

 

7.15 Master Lease. The Master Lease and any guaranty required in connection
therewith must remain in full force and effect during the term of the Loan.
Until the Loan has been repaid in full, the Master Lease may not be terminated,
cancelled, amended, modified or assigned in any manner whatsoever without
Lender’s prior written consent. Borrower may not give its consent to or approve
any request by Master Lessee for Borrower’s consent or approval of any matter
requiring such consent or approval under the Master Lease without Lender’s prior
written consent. Borrower shall enforce all of the terms of the Master Lease and
shall exercise all available remedies thereunder (other than termination of the
Master Lease which shall require Lender’s prior written consent).

 

SECTION 8

CASUALTY AND CONDEMNATION

 

8.1 Restoration Following Casualty or Condemnation. After the happening of any
casualty or condemnation to the Mortgaged Property or any part thereof, Borrower
shall give prompt notice thereof to Lender.

 

(a) In the event of any damage or destruction of all or any part of the
Mortgaged Property, all Proceeds shall be payable to Lender. Borrower hereby
authorizes and directs any affected insurance company or condemning Governmental

 

Schedule 7.13 — Page 60



--------------------------------------------------------------------------------

Authority or other Persons to make payment of such proceeds directly to Lender.
Borrower shall obtain Lender’s approval prior to any settlement, adjustment or
compromise of any claims for loss, damage or destruction under any policy or
policies of insurance or with respect to any condemnation, and Lender shall have
the right to participate with Borrower in negotiation of any such settlement,
adjustment or compromise provided, however, Borrower shall be permitted, so long
as no Event of Default exists, to settle insurance claims of $1,000,000 or less
without Lender’s approval (but with reasonable advance notice to Lender) and
utilize any such funds for Restoration. Lender shall also have the right to
appear with Borrower in any action against an insurer based on a claim for loss,
damage or destruction under any policy or policies of insurance.

 

(b) All compensation, proceeds, damages, claims, insurance recoveries, rights of
action and payments which Borrower may receive or to which Borrower may become
entitled with respect to the Mortgaged Property or any part thereof as a result
of any casualty or condemnation, except as set forth below in this Section 8.1
(the “Proceeds”), shall be paid over to Lender and shall be applied first toward
reimbursement of all costs and expenses of Lender in connection with recovery of
the same, and then, except as set forth below in this Section 8.1, shall be
applied in the sole and absolute discretion of Lender, without regard to the
adequacy of Lender’s security hereunder, to the payment or prepayment of the
Obligations in such order as Lender may determine, and any amounts so applied
shall reduce the Obligations pro tanto (without any Prepayment Premium due in
connection therewith). Any application of the Proceeds or any portion thereof to
the Obligations shall not be construed to cure or waive any Default or Event of
Default or invalidate any act done pursuant to any such Default or Event of
Default.

 

(c) Subject to the other provisions of this Section 8.1, and provided that
(i) all Proceeds have been deposited with Lender; (ii) no Event of Default shall
exist; (iii) a Total Loss with respect to the Property shall not have occurred;
(iv) the Restoration is capable, as reasonably determined by Lender, of being
completed before the earlier (the “Required Restoration Date”) to occur of
(x) the date which is six (6) months prior to the Maturity Date, (y) the date on
which the insurance carried by Borrower pursuant to Section 5.4(A)(i), with
respect to the Mortgaged Property shall expire, and (z) twelve (12) months after
the occurrence of the casualty or condemnation in question; (v) Lender shall
have been furnished with an estimate of the cost of restoration accompanied by
an architect’s certificate as to such costs and appropriate final plans and
specifications for reconstruction of the Improvements, all of which shall be
approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed; (vi) the Improvements so restored or rebuilt shall be of
at least equal value and substantially the same character as prior to the damage
or destruction and appropriate for the purposes for which they were originally
erected (and, if requested by Lender, Borrower will furnish, at its expense, an
appraisal confirming such valuation); (vii) Borrower shall have furnished Lender
with evidence reasonably satisfactory to Lender that all Improvements so
restored and/or reconstructed and their use fully comply with all zoning,
building laws, ordinances and regulations and other Legal Requirements and that
all required certificates of occupancy, licenses and approvals required for use,
operation and occupancy of the Improvements can be obtained; (viii) if the
estimated cost of the Restoration exceeds the

 

Schedule 7.13 — Page 61



--------------------------------------------------------------------------------

Proceeds available, Borrower shall have deposited with Lender such sums or other
security as may be necessary, in Lender’s reasonable judgment, to pay such
excess costs; and (ix) the Master Lease shall remain in force and effect; and
(x) Lender shall have received notice reasonably promptly of the fire or other
hazard or of the condemnation proceedings specifying the date of such fire or
other hazard or the date the notice of condemnation proceedings was received and
the request to Lender to make said Proceeds available to Borrower; then the
Proceeds, less the actual costs, fees and expenses, if any, incurred in
connection with adjustment of loss and Lender’s reasonable administrative
expenses relating to such loss and the disbursement of the Proceeds shall be
applied by Lender to the payment of all the costs of the aforesaid restoration,
repairs, replacement, rebuilding or alterations, including the cost of temporary
repairs or for the protection of property pending the completion of permanent
restoration, repairs, replacements, rebuilding or alterations (all of which
temporary repairs, protection of property and permanent restoration, repairs,
replacement, rebuilding or alterations are hereinafter collectively referred to
as the “Restoration”), and shall be paid out from time to time as such
Restoration progresses upon the request of Borrower if the work for which
payment is requested has been done in a good and workmanlike manner, in
compliance with applicable Legal Requirements and substantially in accordance
with the plans and specifications therefor. Each request by Borrower for
disbursement of Proceeds shall (unless Lender otherwise elects, in its sole
discretion, with respect to a Restoration estimated by Lender to cost $100,000
or less to complete, to waive any of the following requirements) be accompanied
by the required Lien Waivers, a Request for Release, and, to the extent not
subsumed within a Request for Release, the following:

 

(1) A certificate signed by Borrower, dated not more than thirty (30) days prior
to such request, setting forth the following: (A) That the sum then requested
either has been paid, or is justly due to contractors, subcontractors,
materialmen, engineers, architects or other persons who have rendered services
or furnished materials for the restoration therein specified or have paid for
the same, the names and addresses of such persons, a brief description of such
services and materials, the several amounts so paid or due to each of said
persons in respect thereof (together with supporting statements and invoices for
the same), that no part of such expenditures has been or is being made the basis
of any previous or then pending request for the withdrawal of Proceeds or has
been made out of any of the Proceeds received by Borrower, and that the sum then
requested does not exceed the value of the services and materials described in
the certificate; and (B) That the costs, as estimated by the persons signing
such certificate, of the Restoration required to be done subsequent to the date
of such certificate in order to complete and pay for the same, do not exceed the
Proceeds, plus any amount or security approved by Lender and deposited by
Borrower to defray such costs and remaining in the hands of Lender after payment
of the sum requested in such certificate.

 

(2) A title insurance report or other evidence satisfactory to Lender to the
effect that there has not been filed with respect to the Mortgaged Property, or
any part thereof, any vendor’s, contractor’s, mechanics’, laborer’s,
materialmen’s or other Lien which has not been discharged of record or bonded or
insured over, except such as will be disbursed by payment of the amount then
requested.

 

Schedule 7.13 — Page 62



--------------------------------------------------------------------------------

(3) A certificate signed by the Independent Architect and/or engineer in charge
of the Restoration, who shall be selected by Borrower and approved in writing by
Lender, certifying that the Restoration is proceeding in accordance with the
plans and specifications approved by Lender and in accordance with all zoning,
subdivision and other Legal Requirements. Upon compliance with the foregoing
provisions, Lender shall, out of Proceeds (and the amount of security approved
by Lender, if any, deposited by Borrower to defray the costs of the
Restoration), pay or cause to be paid to Borrower or the Persons named (pursuant
to clause (1)(A) above) in such certificate the respective amounts stated
therein to have been paid by Borrower or to be due to them, as the case may be.

 

(d) If the Proceeds at the time held by Lender, less the actual costs, fees and
expenses, if any, incurred in connection with the adjustment of the loss and
Lender’s administrative expenses relating to such loss and the disbursement of
the Proceeds, shall be, in Lender’s reasonable judgment, insufficient to pay the
entire cost of the Restoration, Borrower shall deposit with Lender any such
deficiency prior to disbursement of any additional portion of the Proceeds. No
payment made prior to the final completion of the Restoration shall exceed
ninety percent (90%) of the value of the work performed from time to time
(provided that, notwithstanding the foregoing, subcontractors who have completed
their work may be paid in full), and at all times the undisbursed balance of
said Proceeds remaining in the hands of Lender shall be at least sufficient to
pay for the cost of completion of the Restoration free and clear of liens. In
addition to the requirements and conditions set forth in Section 5.19, final
payment shall be upon an architect’s certificate to completion in accordance
with the final plans and specifications and compliance with all zoning,
building, subdivision and other governmental laws, ordinances, rules, and
regulations, the filing of a notice of completion and the expiration of the
period provided under applicable law for the filing of mechanic’s and
materialmen’s liens and delivery to Lender of a certified copy of a final
unconditional permanent certificate of occupancy regarding the Restoration.
Lender may, at its option, require an endorsement to the Title Policy insuring
the continued priority of the lien of the Mortgage as to all sums advanced
hereunder, such endorsement to be paid for by Borrower. Upon completion of the
Restoration in a good and workmanlike manner in accordance herewith, and
provided that Lender has received satisfactory evidence that the Restoration has
been paid for in full and the Mortgaged Property is free and clear of all Liens
(including signed lien waivers from all contractors and subcontractors
conditioned only on payment of amounts specified therein), any balance of the
Proceeds at the time held by Lender (after reimbursement to Lender of all costs
and expenses of Lender, including administrative expenses, in connection with
recovery of the same and disbursement of such Proceeds for the Restoration), if
any, shall be applied as follows, unless Lender otherwise elects in its sole
discretion to return such proceeds to Borrower without regard to the following:
(i) to the extent that such balance of the Proceeds is equal to or less than the
amount, if any, by which the value of the Mortgaged Property prior to such
damage or destruction exceeds the value of the Mortgaged Property after such
Restoration (for these purposes, the value of the Mortgaged Property shall be

 

Schedule 7.13 — Page 63



--------------------------------------------------------------------------------

determined by Lender in its discretion), then the portion of the balance of the
Proceeds equal to such excess amount shall be applied to the payment or
prepayment of the principal balance of the Obligations in such order as Lender
may determine, and any amounts so applied shall reduce the Obligations pro tanto
(without any prepayment premium due in connection therewith); and (ii) to the
extent that the balance of the Proceeds exceeds such excess amount, such portion
of the balance of the Proceeds shall be paid to Borrower.

 

(e) Nothing herein contained shall be deemed to excuse Borrower from repairing
or maintaining the Mortgaged Property as provided in the Agreement hereof or
restoring all damage or destruction to the Mortgaged Property, regardless of
whether or not there are insurance proceeds available or whether any such
Proceeds are sufficient in amount, and the application or release by Lender of
any Proceeds shall not cure or waive any Default or Event of Default or
invalidate any other act done by Lender to exercise its remedies under this
Agreement or the other Loan Documents.

 

SECTION 9

DEFAULT, RIGHTS AND REMEDIES

 

9.1 Event of Default. “Event of Default” means the occurrence or existence of
any one or more of the following:

 

(A) Payment. Failure of Borrower to pay (i) on the Maturity Date, the
outstanding principal of, accrued interest in, and other Indebtedness owing
pursuant to the Agreement, the Note and the other Loan Documents, (ii) within
five (5) Business Days after the due date, any installment of principal or
interest due under the Note; provided, however, the aforesaid five (5) Business
Day grace period may be utilized by Borrower no more than once in any
consecutive twelve (12) Loan Month period, or (iii) within five (5) Business
Days after the respective due date, any other amount due under the other Loan
Documents, provided, however, the aforesaid five (5) Business Day grace period
may be utilized by Borrower no more than once in any consecutive twelve
(12) Loan Month period.

 

(B) Breach of Certain Provisions. Failure of Borrower to perform or comply with
any term, agreement, covenant, representation, warranty or condition contained
in Sections 5.1, 5.4, 7.1, 7.4, or 7.11.

 

(C) Breach of Representation and Warranty. Any representation, warranty,
certification or other statement made by Borrower or Carveout Guarantor in any
Loan Document or in any statement or certificate at any time given in writing
pursuant or in connection with any Loan Document (other than occurrences
described in other provisions of this Section 9.1 for which a different grace or
cure period is specified or which constitute immediate Events of Default) is
false in any material respect on the date made which remains uncured for five
(5) Business Days after notice, but no grace or curative period will apply if
the representation, warranty, certification or other statement was known by
Borrower or Carveout Guarantor to be false when made or deemed made.

 

Schedule 7.13 — Page 64



--------------------------------------------------------------------------------

(D) Other Defaults Under Loan Documents. A default by Borrower shall occur in
the performance of or compliance with any term contained in this Agreement or
the other Loan Documents and such default is not remedied or waived within
thirty (30) days after receipt by Borrower of notice from Lender of such default
(other than occurrences described in other provisions of this Section 9.1 for
which a different grace or cure period is specified or which constitute
immediate Events of Default); provided, however, that (i) if such default cannot
be remedied with reasonably diligent effort within a period of thirty (30) days,
but is susceptible to cure within a period of one hundred twenty (120) days and
(ii) the continued default in performance will not have a Material Adverse
Effect, such longer period, not to exceed ninety (90) additional days, as
Borrower may need to remedy such default, if Borrower is proceeding with
diligent effort to remedy such default throughout said one hundred twenty
(120)-day period. The rights to notice and cure periods granted herein shall not
be cumulative with any other rights to notice or a cure period in any other Loan
Document and the giving of notice or a cure period pursuant to this section
shall satisfy any and all obligations of Lender to grant any such notice or cure
period pursuant to any of the Loan Documents.

 

(E) Involuntary Bankruptcy; Appointment of Receiver, etc. (1) A court enters a
decree or order for relief with respect to Borrower, Carveout Guarantor or
Borrower Representative in an involuntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, which decree or order is not stayed or other similar relief is not
granted under any applicable federal or state law; or (2) the continuance of any
of the following events for sixty (60) days unless dismissed, bonded or
discharged: (a) an involuntary case is commenced against any Borrower, Borrower
Representative or Carveout Guarantor under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect; or (b) a decree or order of a
court for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Borrower, Borrower
Representative or Carveout Guarantor or over all or a substantial part of its
property, is entered; or (c) an interim receiver, trustee or other custodian is
appointed without the consent of Borrower, Borrower Representative or Carveout
Guarantor for all or a substantial part of the property of Borrower, Borrower
Representative or Carveout Guarantor; or

 

(F) Voluntary Bankruptcy; Appointment of Receiver, etc. (1) An order for relief
is entered with respect to and at the request of Borrower, Borrower
Representative or Carveout Guarantor or Borrower, Borrower Representative or
Carveout Guarantor commences a voluntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consents to the entry of an order for relief in an involuntary case
or to the conversion of an involuntary case to a voluntary case under any such
law or consents to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
(2) Borrower, Borrower Representative or Carveout Guarantor makes any assignment
for the benefit of creditors; or (3) partners, shareholders, or members in
Borrower, Borrower Representative or Carveout Guarantor adopts any resolution or
otherwise authorizes action to approve any of the actions referred to in this
Section 9.1(F); or

 

(G) Governmental Liens. Any lien, levy or assessment is filed or recorded with
respect to or otherwise imposed upon all or any part of the Mortgaged Property
by any Governmental Authority (other than Permitted Encumbrances) and such lien,
levy or assessment is not stayed, vacated, paid, discharged or insured or bonded
over within thirty (30) days;

 

Schedule 7.13 — Page 65



--------------------------------------------------------------------------------

(H) Judgment and Attachments. Any money judgment, writ or warrant of attachment,
or similar process (other than those described in Section 9.1(G)) involving
(1) an amount in any individual case in excess of $500,000 or (2) an amount in
the aggregate at any time in excess of $500,000 (in either case not adequately
covered by insurance as to which the insurance company has acknowledged
coverage) is entered or filed against Borrower or Borrower Representative and
remains undischarged, unvacated, unbonded, uninsured or unstayed for a period of
thirty (30) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder;

 

(I) Dissolution. Any order, judgment or decree is entered against Borrower,
Borrower Representative or Carveout Guarantor decreeing the dissolution or split
up of Borrower, Borrower Representative or Carveout Guarantor and such order
remains undischarged or unstayed for a period in excess of twenty (20) days; or

 

(J) Injunction. Either (i) Borrower or Carveout Guarantor is enjoined,
restrained or in any way prevented by the order of any court or any
administrative or regulatory agency from conducting all or any material part of
its business relating to the Mortgaged Property and such order continues for
more than thirty (30) days; or (ii) any order or decree is entered by any court
of competent jurisdiction directly or indirectly enjoining or prohibiting
Lender, Borrower or Carveout Guarantor from performing any of their obligations
under this Agreement or any of the other Loan Documents; or

 

(K) Invalidity of Loan Documents. Any of the Loan Documents for any reason,
other than a partial or full release in accordance with the terms of the Loan
Documents, ceases to be in full force and effect or is declared to be null and
void by a court of competent jurisdiction, or any of Borrower or Carveout
Guarantor denies that it has any further liability under any Loan Documents to
which it is party, or gives notice to such effect; or

 

(L) Master Lease. The Master Lease is terminated, cancelled, amended, modified
or assigned without Lender’s prior written consent; or

 

(M) Master Lease Default. A default by Borrower or Carveout Guarantor under the
Master Lease, which default continues beyond any applicable grace or cure period
provided thereunder; or

 

(N) Event of Default. The occurrence of an Event of Default specified elsewhere
in this Agreement or in any of the other Loan Documents or the occurrence of a
Default by Carveout Guarantor under the Carveout Guaranty; or

 

(O) Cross-Default. With respect to Borrower or Carveout Guarantor, the
occurrence of the acceleration of any Permitted Indebtedness in the aggregate
amount of [*] or more; or the occurrence of a default or breach under any
Material Contracts not cured within any applicable grace period or the loss or
termination of any Proprietary Rights which could have a Material Adverse
Effect; or

--------------------------------------------------------------------------------

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Schedule 7.13 — Page 66



--------------------------------------------------------------------------------

(P) Intentionally Omitted.

 

(Q) Intentionally Omitted.

 

(R) Single Purpose Entity. Any violation of the covenants contained in
Section 7.13 hereof

 

(S) Intentionally Omitted.

 

(T) Zoning. The Land and Improvements or any portion thereof are rezoned
voluntarily by Borrower, so as to no longer permit the Land and Improvements or
any portion thereof to be used for the uses set forth in Section 7.8; or

 

(U) Prescribed Laws. If the Borrower or Mortgaged Property fails to comply with
any covenants, with respect to Prescribed Laws as provided in Section 5.10; or

 

(V) Intentionally Omitted.

 

(W) Intentionally Omitted.

 

(X) Base Building Improvements. Failure of Borrower to comply with Section 5.23
hereof and complete the Base Building Improvements by the Required Completion
Date.

 

9.2 Acceleration and Remedies. Upon the occurrence of any Event of Default
specified in Sections 9.1(E) and 9.1(F), payment of all Obligations shall be
accelerated without notice, presentment, demand, protest or notice of protest
and shall be immediately due and payable and, in addition, Lender may in
addition to any other rights and remedies available to Lender at law or in
equity or under any other Loan Documents, exercise one of more of the following
rights and remedies as it, in its sole discretion, deems necessary or advisable.
Upon the occurrence of any Event of Default (other than Events of Default
specified in Sections 9.1(E) and 9.1(F)), Lender, in addition to any other
rights or remedies available to Lender at law or in equity, or under any of the
other Loan Documents, may exercise any one or more of the following rights and
remedies as it, in its sole discretion, deems necessary or desirable:

 

(a) Acceleration. Declare immediately due and payable, without further notice,
protest, presentment, notice of protest or demand, all Obligations including all
monies advanced under this Agreement, the Note, the Mortgage and/or any of the
Loan Documents which are then unpaid, together with all interest then accrued
thereon and all other amounts then owing (including any Default Interest, or
prepayment premium owed as a result of such acceleration). If payment of the
Obligations is accelerated, Lender may, in its sole discretion, exercise all
rights and remedies hereunder and under the Note, the Mortgage and/or any of the
other Loan Documents at law, in equity or otherwise.

 

(b) Possession. Enter upon and take possession of the Mortgaged Property and
proceed in the name of Lender or Borrower as the attorney-in-fact of Borrower
(which authority is hereby granted by Borrower, is coupled with an interest, and
is irrevocable), as Lender shall elect. If Lender elects to so enter upon and
take possession of the Mortgaged Property, Lender (i) may enforce or cancel all
contracts entered into by Borrower or make other contracts which

 

Schedule 7.13 — Page 67



--------------------------------------------------------------------------------

are in Lender’s sole opinion advisable and (ii) shall be reimbursed by Borrower
upon demand any reasonable amount or amounts expended by Lender for such
performance together with any reasonable costs, charges, or expenses incident
thereto or otherwise incurred or expended by Lender or its representatives
(including an appraisal) on behalf of Borrower in connection with the Mortgaged
Property, and the amounts so expended shall be considered part of the Loan
evidenced by the Note and secured by the Loan Documents and shall bear interest
at the Default Rate.

 

(c) Intentionally Omitted.

 

(d) Injunctive Relief. Institute appropriate proceedings for injunctive relief
(including specific performance of the obligations of Borrower).

 

(e) Accounts. Release all funds contained in the Accounts to be applied to
Borrower’s Obligations in accordance with the terms of this Agreement.

 

9.3 Remedies Cumulative; Waivers; Reasonable Charges. All of the remedies given
to Lender in the Loan Documents or otherwise available at law or in equity to
Lender shall be cumulative and may be exercised separately, successively or
concurrently. Failure to exercise any one of the remedies herein provided shall
not constitute a waiver thereof by Lender, nor shall the use of any such
remedies prevent the subsequent or concurrent resort to any other remedy or
remedies vested in Lender by the Loan Documents or at law or in equity. To be
effective, any waiver by Lender must be in writing and such waiver shall be
limited in its effect to the condition or default specified therein, and no such
waiver shall extend to any subsequent condition or default. It is agreed that
(i) the actual costs and damages that Lender would suffer by reason of an Event
of Default (exclusive of the attorneys’ fees and other costs incurred in
connection with enforcement of Lender’s rights under the Loan Documents) or a
prepayment would be difficult and needlessly expensive to calculate and
establish, and (ii) the amounts of the Default Rate, the Late Charge, payments
to be made pursuant to Section 2.4(C)(ii) and the Prepayment Premium are
reasonable, taking into consideration the circumstances known to the parties at
this time, and (iii) the Default Rate, the Late Charges and Lender’s reasonable
attorneys’ fees and other costs and expenses incurred in connection with
enforcement of Lender’s rights under the Loan Documents shall be due and payable
as provided herein, and (iv) the Default Rate, Late Charges, Prepayment Premium,
the payments to be made pursuant to Section 2.4(C)(ii) and the obligation to pay
Lender’s reasonable attorneys’ fees and other enforcement costs do not,
individually or collectively, constitute a penalty.

 

SECTION 10

SECONDARY MARKET TRANSACTION

 

10.1 Secondary Market Transaction. Borrower agrees that Lender has the absolute
right to securitize, syndicate, grant participations in, or otherwise Transfer
all or any portion of the Loan (each such transaction, a “Securitization”).
Lender may determine to Transfer some or all of the Loan or retain title to some
or all of the Loan as part of a Securitization. Borrower further agrees that
Lender may delegate any or all of Lender’s rights, powers and privileges to a
servicer (“Servicer”) at no cost to Borrower and Borrower shall, upon notice
from Lender, recognize the Servicer as the agent of Lender. In the event this
Loan becomes or is designated by Lender to

 

Schedule 7.13 — Page 68



--------------------------------------------------------------------------------

become an asset of a Securitization, upon Lender’s request, Borrower shall meet,
from time to time, with representatives of the Rating Agencies in connection
with such a Securitization to discuss the business and operations of the
Mortgaged Property and, in that regard, agrees to cooperate with the reasonable
requests of the Rating Agencies including delivering any existing environmental
materials relating to the Mortgaged Property in Borrower’s possession. Lender at
its sole cost and expense may retain the Rating Agencies to provide rating
surveillance services on any certificates issued in a Securitization. In no
event shall Borrower be required to pay any servicer fees, Securitization
trustee fees or other Securitization administrative expenses except as may be
expressly provided in this Agreement. Borrower shall, upon request from Lender,
from time to time, cooperate, and Borrower shall, cause Carveout Guarantor and
Borrower Representative to cooperate, in all reasonable respects in connection
with a Securitization. Such cooperation may, in Lender’s discretion, include
documentation changes, changes in organizational documents, changes in Accounts,
Reserves, Payment Dates, interest accrual periods, insurance endorsement
changes, tenant payment direction changes, site inspections, updated appraisals,
preparation and delivery of financial information or other diligence requested
by Lender and/or any Rating Agency, execution of one or more promissory notes
and the creation of Liens securing such notes of differing priority and/or the
creation of mezzanine debt secured by pledges of all of the membership interests
in the Borrower so long as the principal amount, interest rate, payment terms
and other monetary terms of the Loan do not, in the aggregate change so long as
none of the foregoing shall materially and adversely impact the financial
position, operations of Borrower, Borrower Representative or Carveout Guarantor
(in which case Borrower’s refusal to cooperate with any of the foregoing shall
be deemed reasonable). None of Borrower, Carveout Guarantor or Borrower
Representative will be required to incur more than de minimis expenses or costs
pursuant to this Section 10.1, except to the extent Borrower is otherwise
obligated under the Loan Documents to pay such costs and expenses. Borrower
will, upon request from Lender, in connection with a Securitization, enter into
such acknowledgments and confirmations of the applicable assignments as Lender
may reasonably request. Borrower shall, subject to the terms and provisions of
this Section 10.1, use reasonable efforts to satisfy the market standards which
Lender determines are reasonably required in the marketplace or by the Rating
Agencies in connection with a Securitization. Borrower will not, pursuant to any
of the provisions of this Section 10.1, incur, suffer or accept (except to a de
minimis extent) (i) any lesser rights or greater obligations as are currently
set forth in the Loan Documents or Borrower’s Organizational Documents (unless
Borrower is made whole by the holder of the Note) or (ii) subject to
Section 11.13 hereof, any personal liability other than as set forth in the Loan
Documents. Borrower will also, if requested by Lender and to the extent such an
opinion letter can be reasonably issued by counsel reasonably acceptable to
Borrower and Lender, cause independent counsel to render opinions customary in
securitization transactions with respect to the Mortgaged Property and Borrower
and its Affiliates (but not a true sale or 10b 5 opinion), including a
Nonconsolidation Opinion, at Lender’s sole cost and expense, which counsel and
opinions shall be reasonably satisfactory to Lender and the Rating Agencies and
which shall be addressed to such Persons as shall be reasonably designated by
the holder of the Note. Borrower’s failure to deliver the opinions (to the
extent within its control) required hereby within ten (10) Business Days after
written request therefore shall constitute an Event of Default hereunder. If
requested by Lender, Borrower’s cooperation will also include (but subject to
Section 11.13) certifications and agreements pursuant to which Borrower will
certify that it has examined the portion of applicable preliminary and final
private placement

 

Schedule 7.13 — Page 69



--------------------------------------------------------------------------------

memorandum or preliminary, final and supplement or prospectus specified by
Lender as pertaining to Borrower, the Loan, Carveout Guarantor, Borrower’s
Affiliates, and the Mortgaged Property, and that each such designated portion,
as it relates to Borrower, Carveout Guarantor, Borrower’s Affiliates, the
Mortgaged Property and all other aspects of the Loan, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in the light of the circumstances under
which they were made, not misleading. Such agreement may, if requested by
Lender, require Borrower to indemnify, defend, protect and hold harmless Lender
and other Persons designated by Lender from and against any losses, claims,
damages, liabilities, costs and expenses that arise out of or are based upon any
untrue statement of any material fact contained in the reviewed portions of the
documents or other information or documents prepared by Borrower, Carveout
Guarantor or their Affiliates and provided to Lender or in any representation or
warranty of Borrower or Carveout Guarantor contained in the Loan Documents or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated in such information or necessary in order
to make the statements in such information not materially misleading.
Notwithstanding anything in the foregoing to the contrary, at Lender’s request
in connection with a Securitization, Borrower shall, take all reasonable efforts
to, (i) to ensure that its organizational structure and organizations documents
are reasonably satisfactory to the Rating Agents (including, without limitation,
the addition of industry standard bankruptcy remote covenants in the
organizational documents of Borrower and an Intermediate Borrower Entity,
including, without limitation, the addition of two (2) independent directors at
the Borrower and/or Intermediate Borrower Entity level); and (ii) commence
delivering its financial statements for Borrower and any Special Purpose
Bankruptcy Remote Entity, including, without limitation, any Intermediate
Borrower Entity, on a non-consolidated basis. Any change in such structure,
including, without limitation, the introduction of an Intermediate Borrower
Entity, shall be subject to Borrower’s reasonable approval, taking into account
the overall structure of the Carveout Guarantor and its subsidiaries and other
obligations that may be applicable to such entities. If an Intermediate Borrower
Entity is requested by Lender to serve as the corporate member of Borrower in
connection with a Securitization, Borrower shall promptly make all reasonable
efforts to implement such request, which Intermediate Borrower Entity shall from
that point forward comply with then current Rating Agency requirements.

 

SECTION 11

MISCELLANEOUS

 

11.1 Expenses and Attorneys’ Fees. Whether or not the transactions contemplated
hereby shall be consummated, Borrower agrees to promptly pay all fees, costs and
expenses (including reasonable attorneys’ fees, court costs, cost of appeal and
the reasonable fees, costs and expenses of other professionals retained by
Lender) incurred by Lender in connection with the following, and all such fees,
costs and expenses shall be part of the Obligations, payable on demand: (A) the
examination, review, due diligence investigation, documentation and closing of
the financing arrangements evidenced by the Loan Documents including fees and
costs for the Environmental Report, and the Physical Conditions Report; (B) the
giving or withholding of any consents, approvals, or permissions, disbursements
of the Loan and disbursements from the Accounts and in connection with any
amendments, modifications and waivers relating to the Loan Documents requested
by Borrower; (C) the review, documentation, negotiation and closing of any
subordination or intercreditor agreements, Lease reviews, and subordination,
nondisturbance and

 

Schedule 7.13 — Page 70



--------------------------------------------------------------------------------

attornment agreements; and (D) enforcement of this Agreement or the other Loan
Documents, the collection of any payments due from Borrower or Carveout
Guarantor under the Loan Documents or any refinancing or restructuring of the
credit arrangements provided under the Loan Document, whether in the nature of a
“workout” or in connection with any insolvency or bankruptcy proceedings or
otherwise.

 

11.2 Certain Lender Matters. Lender may, in accordance with Lender’ customary
practices, destroy or otherwise dispose of all documents, schedules, invoices or
other papers, delivered by Borrower to Lender unless Borrower requests, at the
time of delivery, in writing that same be returned. Borrower and Lender intend
that the relationships created hereunder and under the other Loan Documents be
solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender nor to grant Lender any interest in the
Mortgaged Property other than that of mortgagee, beneficiary or lender. No
provision in this Agreement or in any of the other Loan Documents and no course
of dealing between the parties shall be deemed to create any fiduciary duty by
Lender to Borrower or any other Person. All attorneys, accountants, appraisers,
and other professional Persons and consultants retained by Lender shall have the
right to act exclusively in the interest of Lender and shall have no duty of
loyalty, duty of care or any other duty to Borrower or any of Borrower’s
partners, shareholders, members, managers, Affiliates or any other Person. By
accepting or approving anything required to be observed, performed or fulfilled
or to be given to Lender pursuant to the Loan Documents, Lender shall not be
deemed to have warranted or represented the sufficiency, legality, effectiveness
or legal effect of the same, or of any term, provision or condition thereof, and
such acceptance or approval thereof shall not be or constitute any warranty or
representation with respect hereto or thereto by Lender. Borrower shall rely
solely on its own judgment and advisors in entering into the Loan without
relying in any manner on any statements, representations or recommendations of
Lender or any parent, subsidiary or Affiliate of Lender or their respective
attorneys, advisors, accountants, officers, representatives, directors,
employees, partners, shareholders, trustees, members or managers. Lender shall
not be subject to any limitation whatsoever in the exercise of any rights or
remedies available to it under any of the Loan Documents or any other agreements
or instruments which govern the Loan by virtue of the ownership by it or any
parent, subsidiary or Affiliate of Lender of any equity interest any of them may
acquire in Borrower, and Borrower hereby irrevocably waives the right to raise
any defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates. LENDER SHALL HAVE NO LIABILITY
HEREUNDER FOR ANY CONSEQUENTIAL, SPECIAL, PUNITIVE OR INDIRECT DAMAGES. In the
case of any receivership, insolvency, bankruptcy, reorganization, arrangement,
adjustment, composition or other proceedings affecting Borrower or Borrower
Representative or Carveout Guarantor, or their respective creditors or property,
Lender, to the extent permitted by law, shall be entitled to file such proofs of
claim and other documents as may be necessary or advisable in order to have the
claims of Lender allowed in such proceedings for the entire secured Obligations
at the date of the institution of such proceedings and for any additional amount
which may become due and payable by Borrower after such date. Lender shall have
the right from time to time to designate, appoint and replace one or more
servicers at Lender’s sole cost and expense and to allow servicer to exercise
any and all rights of Lender

 

Schedule 7.13 — Page 71



--------------------------------------------------------------------------------

under the Loan Documents. All documents and other matters required by any of the
provisions of this Agreement to be submitted or provided to Lender shall be in
form and substance satisfactory to Lender. Borrower shall not be entitled to
(and does hereby waive any and all rights to receive) any notices of any nature
whatsoever from Lender except with respect to matters for which Legal
Requirements or the Loan Documents expressly provide for the giving of notice by
Lender to Borrower. In any action or proceeding brought by Borrower against
Lender claiming or based upon an allegation that Lender unreasonably withheld
its consent to or approval of a proposed act by Borrower which requires Lender’s
consent hereunder, Borrower’s sole and exclusive remedy in said action or
proceeding shall be declaratory judgment, injunctive relief or specific
performance requiring Lender to grant such consent or approval.

 

11.3 Indemnity. In addition to the payment of expenses pursuant to Section 11.1
and the indemnification obligations set forth in other portions of this
Agreement, the Environmental Indemnification Agreement or the other Loan
Documents, whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to indemnify, pay, defend and hold Lender, its
officers, directors, members, partners, shareholders, participants,
beneficiaries, trustees, employees, agents, successors and assigns, any
subsequent holder of the Note, any trustee, fiscal agent, servicer, underwriter
and placement agent, (collectively, the “Indemnitees”) harmless from and against
any and all liabilities (except for income taxes, or franchise taxes imposed in
lieu of income taxes, imposed generally by federal, state or local taxing
authorities with respect to interest or commitment or other fees payable
hereunder or changes in the rate of interest or tax on the overall income of
Lender, taxes that are not directly attributable to the Loan and any “doing
business” taxes, however denominated, charged by any Governmental Authority, as
set forth in Section 2.6), obligations, losses, damages, penalties, actions,
judgments, causes of action, suits, claims, tax liabilities, broker’s or finders
fees, costs, expenses and disbursements of any kind or nature whatsoever
(including the fees and disbursements of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnitee shall be designated a
party thereto) that may be imposed on, incurred by, or asserted against that
Indemnitee, based upon any third party claims against such Indemnitees in any
manner related to or arising out of (A) any breach by Borrower or Carveout
Guarantor of any representation, warranty, covenant, or other agreement
contained in any of the Loan Documents or certificates provided pursuant to the
Loan Documents, (B) the actual or threatened presence, release, disposal, spill,
escape, leakage, transportation, migration, seepage, discharge, removal, or
cleanup of any Hazardous Material located on, about, within, under, affecting,
from or onto the Mortgaged Property or any violation of any applicable
Environmental Law by Borrower or the Mortgaged Property, or (C) the use or
intended use of the proceeds of any of the Loan (the foregoing liabilities
herein collectively referred to as the “Indemnified Liabilities”); provided that
Borrower shall have no obligation to an Indemnitee hereunder with respect to
Indemnified Liabilities arising from the gross negligence or willful misconduct
of that Indemnitee as determined in a final order by a court of competent
jurisdiction. Borrower shall be relieved of its obligation under clause (B) of
this Section 11.3 with respect to Hazardous Materials first introduced to the
Land and Improvements after either (1) the foreclosure of the Mortgage or
(2) the delivery by Borrower to, and acceptance by, Lender or its designee of a
deed-in-lieu of foreclosure with respect to the Mortgaged Property. To the
extent that the undertaking to indemnify, pay, defend and hold harmless set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, Borrower shall contribute the maximum portion that it
is permitted to pay

 

Schedule 7.13 — Page 72



--------------------------------------------------------------------------------

and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnitees or any of them. If any such
action or other proceeding shall be brought against Lender, upon written notice
from Borrower to Lender (given reasonably promptly following Lender’s notice to
Borrower of such action or proceeding), Borrower shall be entitled to assume the
defense thereof, at Borrower’s expense, with counsel reasonably acceptable to
Lender; provided, however, Lender may, at its own expense, retain separate
counsel to participate in such defense, but such participation shall not be
deemed to give Lender a right to control such defense, which right Borrower
expressly retains. Notwithstanding the foregoing, each Indemnitee shall,
following notice to and consultation with Borrower, have the right to employ
separate counsel at Borrower’s expense if, in the reasonable opinion of legal
counsel, a conflict or potential conflict exists between the Indemnitee and
Borrower that would make such separate representation advisable. Borrower shall
have no obligation to indemnify an Indemnitee for damage or loss resulting from
such Indemnitee’s gross negligence or willful misconduct.

 

11.4 Amendments and Waivers. Except as otherwise provided herein, no amendment,
modification, termination or waiver of any provision of this Agreement, the Note
or any other Loan Document, or consent to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by Lender
(and, with respect to any amendment or modification, unless also signed by
Borrower). Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on Borrower in any case shall entitle
Borrower, or any other Person to any other or further notice or demand in
similar or other circumstances. To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s partners or members and others
with interests in Borrower, and of the Mortgaged Property, or to a sale in
inverse order of alienation in the event of foreclosure of all or any of the
Mortgage, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Mortgaged Property for the collection of the
obligations without any prior or different resort for collection or of the right
of Lender to the payment of the obligations owing Lender on account of the Loan
Documents out of the net proceeds of the Mortgaged Property in preference to
every other claimant whatsoever. In addition, Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of the Mortgage, any
equitable right otherwise available to Borrower which would require the separate
sale of any of any portion of the Mortgaged Property or require Lender to
exhaust its remedies against any portion of the Mortgaged Property or any
combination of the Mortgaged Property before proceeding against any other
portion; and further in the event of such foreclosure, Borrower expressly
consents to and authorizes, at the option of Lender, the foreclosure and sale
either separately of all or any portion of the Mortgaged Property. Borrower
hereby waives the right to assert a counterclaim, other than a compulsory
counterclaim, in any action or proceeding brought against it by Lender or its
agents. No failure or delay on the part of Lender or any holder of any Note in
the exercise of any power, right or privilege hereunder or under the Note or any
other Loan Document shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing under

 

Schedule 7.13 — Page 73



--------------------------------------------------------------------------------

this Agreement, the Note and the other Loan Documents are cumulative to, and not
exclusive of, any rights or remedies otherwise available. Lender shall not be
under any obligation to marshal any assets in favor of any Person or against or
in payment of any or all of the Obligations. To the extent that any Person makes
a payment or payments to Lender, or Lender enforces its remedies or exercise its
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
if any, rights and remedies therefore, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
setoff had not occurred. Borrower agrees (to the extent that it may lawfully do
so) that it will not at any time insist upon, or plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
or any usury or other law wherever enacted, now or at any time hereafter in
force, which would prohibit or forgive Borrower from paying all or any portion
of the principal of, premium, if any, or interest on Loan contemplated herein or
in any of the other Loan Documents or which may affect the covenants or the
performance of this Agreement; and Borrower (to the extent that it may lawfully
do so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the holders, but will suffer and permit the execution of every
such power as though no such law had been enacted.

 

11.5 Notices. Unless otherwise specifically provided herein, any notice or other
communication required or permitted to be given shall be in writing addressed to
the respective party as set forth below and may be personally served, telecopied
(with request for confirmation) or sent by overnight courier service or United
States registered mail return receipt requested, postage prepaid. Any notice so
given shall be deemed effective upon delivery or on refusal or failure of
delivery during normal business hours.

 

Notices shall be addressed to the parties at the addresses as follows:

 

If to Borrower:     Equinix RP II LLC      c/o Equinix Inc.      301 Velocity
Way, 5th Floor      Foster City, CA 94404      Attn: Director of Real Estate and
General Counsel      E-mail: kmostofizadeh@equinix.com and     
bgalvin@equinix.com      Telephone: (650) 513-7000      Fax No.: (650) 513-7909

 

Schedule 7.13 — Page 74



--------------------------------------------------------------------------------

with a copy to:    Orrick, Herrington & Sutcliffe LLP      405 Howard Street  
   San Francisco, CA 94105      Attn: William G. Murray, Jr.      E-mail:
wmurray@orrick.com      Telephone: (415) 773-5807      Fax No.: (415) 773-5759
If to Lender:    SFT I, Inc.      1114 Avenue of the Americas, 27th Floor     
New York, NY 10036      Attention: Chief Operating Officer      Reference : Loan
No. 1267      Telephone: (212) 930-9400      Fax No.: (212) 930-9494
With a copy to:    iStar Financial Inc.      1114 Avenue of the Americas, 27th
Floor      New York, New York 10036      Attn: Nina B. Matis, Esq./General
Counsel      Reference : Loan No. 1267      E-Mail: nmatis@istarfinancial.com  
   Telephone: (212) 930-9406      Fax No.: (212) 930-9492 With a copy to:   
iStar Asset Services Inc.      180 Glastonbury Blvd., Suite 201     
Glastonbury, Connecticut 06033      Attn: President      Reference : Loan No.
1267      Telephone: (860) 815-5900      Facsimile: (860) 815-5901 with a copy
to:    Katten Muchin Rosenman LLP      1025 Thomas Jefferson Street, N.W.     
East Lobby – Suite 700      Washington, D.C. 20007      Attention: John D. Muir,
Jr., Esq.      Telephone: (202) 625-3839      Fax No.: (202) 339-6054

 

11.6 Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loan hereunder and the execution
and delivery of the Notes. Notwithstanding anything in this Agreement or implied
by law to the contrary, the provisions of Sections 2.6, 5.8, 11.1, 11.2, 11.3,
11.13 and 11.15 shall survive the payment of the Loan and the termination of
this

 

Schedule 7.13 — Page 75



--------------------------------------------------------------------------------

Agreement. Subject to this Section 11.6, all other representations, warranties
and agreements of Borrower and Lender set forth in this Agreement shall
terminate upon indefeasible payment in full of the Loan and the termination of
this Agreement.

 

11.7 Miscellaneous. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect. All covenants and
agreements hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Agreement, the Note or
other Loan Documents shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement,
the Note or other Loan Documents or of such provision or obligation in any other
jurisdiction. This Agreement is made for the sole benefit of Borrower and Lender
and, solely to the extent set forth in Section 11.12, Carveout Guarantor, and no
other Person shall be deemed to have any privity of contract hereunder nor any
right to rely hereon to any extent or for any purpose whatsoever, nor shall any
other person have any right of action of any kind hereon or be deemed to be a
third party beneficiary hereunder. This Agreement, the Note, and the other Loan
Documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous, or subsequent oral agreements or discussions of the
parties hereto. There are no oral agreements among the parties hereto. Borrower
and Lender acknowledge that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review this Agreement and
the other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by Borrower and
Lender. If any term, condition or provision of this Agreement shall be
inconsistent with any term, condition or provision of any other Loan Document,
this Agreement shall control. This Agreement and any amendments, waivers,
consents, or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto. Upon indefeasible payment and performance in full of
the Borrower’s Obligations, the Lender shall, at the sole cost and expense of
the Borrower, release the Mortgage and the other Liens securing the Borrower’s
Obligations.

 

11.8 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

11.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
except that Borrower may not assign its rights or obligations hereunder or under
any of the other Loan Documents without the written consent of Lender. Any
assignee of Lender’s interest in the Loan Documents shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to the Loan
Documents which Borrower may otherwise have against any assignor of the Loan
Documents.

 

Schedule 7.13 — Page 76



--------------------------------------------------------------------------------

11.10 CONSENT TO JURISDICTION AND SERVICE OF PROCESS. BORROWER HEREBY CONSENTS
TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF
NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.
BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS MORTGAGED PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT, THE
NOTE, SUCH OTHER LOAN DOCUMENTS OR SUCH OBLIGATION.

 

11.11 WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS, OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION AND LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. BORROWER AND LENDER ALSO WAIVE ANY BOND
OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE
REQUIRED OF BORROWER OR LENDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. BORROWER AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. BORROWER AND LENDER FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,
THE LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOAN. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

Schedule 7.13 — Page 77



--------------------------------------------------------------------------------

11.12 Publicity. Lender (and Lender’s Affiliates) may and Borrower does hereby
authorize Lender (and its Affiliates) to, refer, in its sole discretion, to the
Loan from time to time, in tombstone and other advertisements, offering
memoranda in connection with Securitizations, press releases and other releases
of information to members of the public, reports to investors and in other
media, which references, may include a description of the Loan (including the
stated principal amount) and use of Borrower’s name and the logo of Borrower,
Carveout Guarantor and/or their Affiliates and which references may be
reproduced and distributed, electronically or otherwise, from time to time.
Lender hereby agrees that, without the prior written consent of Borrower, any
written information (or oral information to the extent it is described as
confidential at the time of disclosure) relating to Borrower which is provided
to Lender in connection with the making of the Loan which is either
confidential, proprietary, or otherwise not generally available to the public
(but excluding information Lender has obtained independently from third-party
sources without Lender’s knowledge that the source has violated any fiduciary or
other duty not to disclose such information) and which has been expressly
designated as such by notice to Lender from Borrower (the “Confidential
Information”), will be kept confidential by Lender, using the same standard of
care in safeguarding the Confidential Information as Lender employs in
protecting its own proprietary information which Lender desires not to
disseminate or publish. Notwithstanding the foregoing, Confidential Information
may be disseminated (a) pursuant to the requirements of applicable law,
(b) pursuant to judicial process, administrative agency process or order of
Governmental Authority, (c) in connection with litigation, arbitration
proceedings or administrative proceedings before or by any Governmental
Authority or stock exchange, (d) to Lender’s attorneys, accountants, advisors
and actual or prospective financing sources who will be instructed to comply
with this Section 11.12, (e) to the Rating Agencies, who will be requested to
comply with this Section 11.12, (f) to actual or prospective trustees,
assignees, pledgees, participants, agents, servicers, or securities holders in a
Securitization who shall be instructed to comply with this Section 11.12, and
(g) pursuant to the requirements or rules of a stock exchange or stock trading
system on which the Securities of Lender or its Affiliates may be listed or
traded. Notwithstanding the foregoing, in each of the cases set forth in
Sections 11.12 (a) through (g) above, Lender shall endeavor to use its best
efforts to notify all parties of the confidential nature of the information and
instruct such parties to maintain the confidentiality of such information. In
addition, notwithstanding any other provision, any party (and its employee,
representative or other agent) may disclose to any and all persons, without
limitation of any kind, any information with respect to the tax treatment and
tax structure of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure. Lender acknowledges and agrees
that Carveout Guarantor is a third party beneficiary of Lender’s agreement with
respect to Confidential Information set forth in this Section. For purposes of
this Section 11.12, Confidential Information will not be deemed to include the
Loan amount and the other terms, conditions and provisions of the Loan Documents
(except that all exhibits shall be deemed Confidential Information), the name of
Borrower and Carveout Guarantor, the logo of Borrower, Carveout Guarantor and/or
their Affiliates. Borrower and Carveout Guarantor hereby grant Lender a
non-exclusive license to use Borrower’s and Carveout Guarantor’s logo solely for
the purpose specified in this Section 11.12. Borrower agrees that Lender’s (and
Lender’s Affiliates’) use, reproduction and dissemination of Borrower’s name and
logo in connection with disclosures required by the Loan Documents shall not
cause any copyright infringements.

 

Schedule 7.13 — Page 78



--------------------------------------------------------------------------------

11.13 Borrower Recourse Liability. (A) Except as provided in the Environmental
Indemnity Agreement and the Carveout Guaranty, Borrower shall not have any
personal recourse liability for Obligations incurred under this Agreement, the
Note or any of the other Loan Documents and no deficiency judgment therefore
shall be enforced against the personal assets of Borrower other than the
Mortgaged Property, the other Collateral and the proceeds of the Mortgaged
Property and other Collateral. Notwithstanding the foregoing, a judgment may be
sought, obtained, entered and enforced against Borrower to the extent necessary
to preserve or enforce the rights and remedies of Lender in, to or against the
collateral and security provided under the Loan Documents, and nothing contained
in this Section 11.13 shall be construed to limit, prejudice or impair the
rights of Lender to enforce its rights and remedies against any real and
personal property mortgaged, pledged, encumbered, assigned or granted to secure
payment or performance under this Agreement, the Note and/or the other Loan
Documents. Notwithstanding anything to the contrary herein or elsewhere, the
foregoing limitation on personal liability shall be null, void and of no force
and effect, and Borrower shall be personally liable for payment and performance
of the Obligations in the event of the occurrence of any of the following:
(a) Borrower or Borrower Representative shall file or institute any petition,
case or proceeding under the Bankruptcy Code; (b) Carveout Guarantor, Borrower
Representative or any Affiliate of Borrower shall file or initiate any
involuntary petition, case or proceeding against Borrower or Borrower
Representative under the Bankruptcy Code; (c) Borrower, Carveout Guarantor,
Borrower Representative or any Affiliate of Borrower shall arrange, solicit,
induce, finance or collude with others in the filing of any involuntary
petition, case or proceeding against Borrower or Borrower Representative under
the Bankruptcy Code; (d) an involuntary petition, case or proceeding is filed
against Borrower under the Bankruptcy Code and Borrower fails to file a motion
to dismiss (together with any ancillary filings or briefs customarily filed
therewith) such proceeding within ninety (90) days after the commencement of the
proceeding; or (e) the occurrence of any Default with respect to Section 7.11.

 

(A) Nothing in this Agreement or the other Loan Documents shall be construed or
deemed to release any Person from liability arising out of such Person’s fraud
or to limit the rights and remedies of Lender, either at law or in equity, for
(1) injunctive or declaratory relief, (2) rights to recover on account of
fraudulent conveyances, fraudulent transfers, preferences, or other laws which
would operate to protect Lender against Borrower’s or any other Person’s
dissipation of assets to avoid obligations under the Loan Documents (whether
under the Bankruptcy Code or other applicable laws), (3) rights to seek
penalties or sanctions under applicable judicial rules and statutes governing
the conduct of litigation, and (4) rights and remedies for criminal conduct in
relation to Lender, the Loan or the security for the Loan. Notwithstanding
Section 11.13 (A), Borrower shall be personally liable for and does hereby agree
to pay, protect, defend and save Lender harmless from and against, and hereby
indemnifies Lender from and against any and all liabilities, obligations,
losses, damages, costs and expenses (including reasonable attorneys’ fees, court
costs and costs of appeal), causes of action, suits, claims, demands and
judgments of any nature of description whatsoever (collectively, “Costs”) which
may at any time be imposed upon, incurred or suffered by or awarded against
Lender as a result of: (a) Proceeds paid to, or upon the order of, Borrower or
its Affiliates under any insurance policies (or paid as a result of any other
claim or cause of action against any person or entity) by reason of damage, loss
or destruction to all or any portion of the Mortgaged Property, to the full
extent of such Proceeds not previously delivered to Lender, but which, under the
terms of the Loan Documents, should have been delivered to Lender; (b) Proceeds
resulting from the

 

Schedule 7.13 — Page 79



--------------------------------------------------------------------------------

condemnation or other taking in lieu of condemnation of all or any portion of
the Mortgaged Property, or any of them, to the full extent of such Proceeds paid
to, or upon the order of, Borrower or its Affiliates and not previously
delivered to Lender, but which, under the terms of the Loan Documents, should
have been delivered to Lender; (c) tenant security deposits or other refundable
deposits or letters of credit paid to or held by Borrower, its Affiliates or its
members, partners, officers and agents in connection with Leases of all or any
portion of the Mortgaged Property which are not applied in accordance with the
terms of the applicable Lease or other agreement or paid to, or upon the order
of, Lender; (d) Gross Revenues and other payments received from the Master
Lessee under the Master Lease paid more than one (1) month in advance; (e) Gross
Revenues of all or any portion of the Mortgaged Property (to the extent received
by Borrower or its Affiliates) received during or applicable to a period after
any written notice of default is given to Borrower from Lender under the Loan
Documents in the event of any default by Borrower thereunder which are not
either applied to the ordinary and necessary expenses of owning and operating
the Mortgaged Property or paid to Lender in accordance with the Loan Documents;
(f) damage to the Mortgaged Property as a result of the intentional misconduct
or gross negligence of Borrower, its Affiliates or any of their officers,
directors, members, managers, or general partners, or any agent, employee or
other Person authorized or apparently authorized to act on behalf of Borrower or
such persons, or any removal of any of the Mortgaged Property in violation of
the terms of the Loan Documents; (g) until such time as Borrower has transferred
actual possession and control of the Mortgaged Property to Lender, to a duly
appointed receiver of the Mortgaged Property, to a purchaser at a foreclosure
sale or to a transferee in lieu of foreclosure, for Borrower’s failure to pay
(or deposit into reserves held by Lender funds sufficient to pay) any valid
taxes, assessments, mechanics’ liens, materialmen’s liens or other obligations
which could create Liens on any portion of the Mortgaged Property which would be
superior to the Lien of the Mortgage or the other Loan Documents, to the full
extent of the lesser of (i) the amount claimed by any such claimant and
(ii) Gross Revenues after (x) with respect to any such taxes or assessments, the
commencement of the period covered by such taxes or assessments, and (y) with
respect to any such mechanic’s liens, materialmen’s liens or other Liens, the
date of filing thereof, and in the case of clauses (x) and (y) above, not
applied to debt service on the Loan or the ordinary and necessary expenses of
owning and operating the Mortgaged Property or paid to Lender; (h) failure by
Borrower to comply with any obligations and indemnities of Borrower under the
Loan Documents relating to Hazardous Materials or Environmental Laws to the full
extent of any losses or damages (including those resulting from diminution in
value of the Mortgaged Property to the extent actually incurred by Lender)
incurred by Lender; (i) fraud or material misrepresentation by Borrower,
Borrower Representative or Carveout Guarantor or any of their respective
officers, board members, members, managers or partners to the full extent of any
losses, damages and expenses of Lender on account thereof; (j) for any amounts
paid to Borrower under Leases containing early lease termination options or
otherwise paid by tenants in consideration of an early termination of any lease
and not delivered to Lender to be held in accordance with the other Loan
Documents; (k) for waste to the Mortgaged Property; (l) any judicial,
administrative or other action by Borrower, Carveout Guarantor or any of their
Affiliates that delays, impairs or interferes with the exercise of Lender’s
rights and remedies under the Loan Documents; (m) any criminal activity by
Borrower or Carveout Guarantor or their respective agents, employees or officer;
(n) the occurrence of a Default with respect to Sections 5.4, 7.4, 7.10, 7.12,
7.13, or 7.15; (o) the Master Lease or the collateral assignment of the Master
Lease is not enforceable by Lender following an Event of Default; or (p) Master
Lessee, Borrower or Carveout Guarantor challenges any enforcement of Lender’s
remedies in connection therewith or under the Master Lease.

 

Schedule 7.13 — Page 80



--------------------------------------------------------------------------------

11.14 Performance by Lender/Attorney-in-Fact. In the event that Borrower shall
at any time fail to duly and punctually pay, perform, observe or comply with any
of its covenants and agreements hereunder or under the other Loan Documents or
if any Event of Default hereunder shall exist, then Lender may (but shall in no
event be required to) make any such payment or perform any such term, provision,
condition, covenant or agreement or cure any such Event of Default. Lender shall
not take action under this Section 11.14 prior to the occurrence of an Event of
Default unless in Lender’s good faith judgment reasonably exercised, such action
is necessary or appropriate in order to preserve the value of the Collateral, to
protect Persons or property, or Borrower has abandoned the Mortgaged Property or
any portion thereof. Lender shall not be obligated to continue any such action
having commenced the same and may cease the same without notice to Borrower. Any
amounts expended by Lender in connection with such action shall constitute
additional advances hereunder, the payment of which is additional Indebtedness,
secured by the Loan Documents and shall become due and payable upon demand by
Lender, with interest at the Default Rate from the date of disbursement thereof
until fully paid. No further direction or authorization from Borrower shall be
necessary for such disbursements. The execution of this Agreement by Borrower
shall and hereby does constitute an irrevocable direction and authorization to
Lender to so disburse such funds. Borrower hereby irrevocably appoints Lender,
as its attorney-in-fact, coupled with an interest, with full authority in the
place and stead of Borrower and in the name of Borrower or otherwise (A) during
the existence of an Event of Default in the discretion of Lender, to take any
action and to execute any instrument which Lender may deem necessary to
accomplish the purpose of this Agreement or any other Loan Document, including
the following: (i) to ask, demand, collect, sue for, recover, compromise,
receive and give acquittance and receipts for monies due and to become due under
or in respect of the Accounts and/or any of the Loan Account Collateral; (ii) to
receive, endorse, and collect (a) any Gross Revenues, (b) any instruments made
payable to any Borrower representing any dividend, payment of principal,
interest, redemption price, purchase price or other distribution or payment in
respect of any Loan Account Collateral, or (c) any other instruments, documents
and chattel paper received in connection with this Agreement or any other Loan
Document; and (iii) to file any claims, or take any action or institute any
proceedings which Lender shall deem necessary or desirable for the collection of
any Gross Revenues in the event that Borrower shall fail to do so, or otherwise
to enforce the rights of Lender with respect to this Agreement; (B) to execute
and/or file, without the signature of Borrower any Uniform Commercial Code
financing statements, continuation statements, or other filing, and any
amendment thereof, relating to the Loan Account Collateral; (C) to give notice
to any third parties which may be required to perfect Lender’s security interest
in the Loan Account Collateral; and (D) during the existence of an Event of
Default, to register, purchase, sell, assign, transfer, pledge or take any other
action with respect to any Loan Account Collateral in accordance with this
Agreement or any Loan Document. Lender shall notify Borrower of Lender’s taking
of any action as attorney-in-fact, or otherwise in Borrower’s name, pursuant to
the provisions of this Section.

 

11.15 Brokerage Claims. Borrower shall protect, defend, indemnify and hold
Lender harmless from and against all loss, cost, liability and expense incurred
as a result of any claim for a broker’s or finder’s fee against Lender or any
Person, in connection with the transaction herein

 

Schedule 7.13 — Page 81



--------------------------------------------------------------------------------

contemplated, provided such claim is made by or arises through or under Borrower
or is based in whole or in part upon alleged acts or omissions of Borrower.
Lender shall protect, defend, indemnify and hold Borrower harmless from and
against all loss, cost, liability and expense incurred as a result of any claim
for a broker’s or finder’s fee against Borrower or any other Person in
connection with the transaction herein contemplated other than Broker, provided
such claim is made by or arises through or under Lender or is based in whole or
in part upon alleged acts or omissions of Lender.

 

11.16 Agreement. THE RIGHTS AND OBLIGATIONS OF BORROWER AND LENDER SHALL BE
DETERMINED SOLELY FROM THIS WRITTEN LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
AND ANY PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN LENDER AND BORROWER CONCERNING
THE SUBJECT MATTER HEREOF AND OF THE OTHER LOAN DOCUMENTS ARE SUPERSEDED BY AND
MERGED INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS MAY NOT BE VARIED BY ANY ORAL AGREEMENTS OR DISCUSSIONS
THAT OCCUR BEFORE, CONTEMPORANEOUSLY WITH, OR SUBSEQUENT TO THE EXECUTION OF
THIS LOAN AGREEMENT OR THE LOAN DOCUMENTS. THIS WRITTEN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENTS BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

SECTION 12

PARTIAL RELEASE AND SUBDIVISION

 

12.1 Conditions to Partial Release. Borrower shall at any time be entitled to a
partial release of a portion of the Mortgaged Property in connection with the
Transfer of the Release Property (as defined below), subject to the satisfaction
of following conditions precedent in a manner satisfactory to the Lender in its
sole and absolute discretion (the “Partial Release Requirements”):

 

(A) Delivery to the Lender of not less than thirty (30) days prior written
notice of the proposed release requesting that the Lender release a portion of
the Mortgaged Property which shall be specifically described in such notice but
which in any event shall be limited to Building A and/or Building B (the
“Release Property”) and providing such additional documentation and information
as may be necessary for the Lender to consider such request;

 

(B) No Default or Event of Default shall have occurred and be continuing;

 

(C) The Borrower shall have delivered to the Lender a certificate executed by an
authorized officer of the Borrower certifying in form acceptable to the Lender
that each of the representations and warranties of the Borrower, Carveout
Guarantor and Borrower Representative contained in the Loan Documents is true,
complete and correct in all material respects as of the effective date of the
partial release;

 

Schedule 7.13 — Page 82



--------------------------------------------------------------------------------

(D) The Carveout Guarantor shall have executed and delivered to the Lender a
reaffirmation of its obligations under the Carveout Guaranty and the Master
Lease in form acceptable to the Lender affirming that the Obligations of the
Carveout Guarantor under the Carveout Guaranty and the Master Lease are and
shall continue to be in full force and effect;

 

(E) No event, circumstances or state of facts shall have occurred or exist, or
will be likely to occur or exist after the release of the Release Property,
resulting in a Material Adverse Effect;

 

(F) The terms of the Transfer of the Release Property (including, any purchase
contract executed by the Borrower) shall be in form and substance reasonably
satisfactory to the Lender;

 

(G) The Transfer and release of the Release Property from the lien of the
Mortgage will not violate, and the Remaining Property will not be in violation
of, any Legal Requirements, including, without limitation, zoning and
subdivision laws;

 

(H) To the extent Borrower has not satisfied the requirements set forth in
Section 5.23 with respect to the Base Building Improvements, the Borrower shall
deposit into the Base Building Reserve Account the Net Sales Proceeds from the
sale of the Release Property, except to the extent that the Net Sales Proceeds
exceed the difference between $40,000,000 and the amount expended on the Base
Building Improvements as of the date of such Transfer;

 

(I) The Release Property will constitute one or more tax lots separate and
distinct from the tax lot or lots applicable to the Remaining Property
encumbered by the lien of the Mortgage;

 

(J) The Lender shall have received an updated Survey reflecting the Partial
Release in form and substance satisfactory to Lender;

 

(K) The Lender shall have received an updated title insurance policy or
endorsement to its existing title insurance policy reflecting the Partial
Release and a continuing first priority lien on the Remaining Property and
disclosing no additional exceptions or encumbrances affecting the Mortgaged
Property except for the Permitted Exceptions, and otherwise in form and
substance acceptable to the Lender;

 

(L) All necessary easements and shared facility agreements reasonably required
by Lender with respect to the Remaining Property are in place;

 

(M) The Lender shall have received updated legal opinions from counsel
satisfactory to the Lender with respect to (i) the due organization and
existence of each of the Borrower, the Carveout Guarantor and the Borrower
Representative, (ii) the due execution, delivery, authority, and continuing
enforceability and perfection (as applicable) of the Mortgage, the Master Lease,
this Agreement, the Note, the Carveout Guaranty, the Environmental Indemnity and
each of the other Loan Documents after giving effect to the Partial Release,
(iii) non-contravention matters, (iv) continued compliance of each of the
subdivided parcels with all Laws and Legal Requirements with respect to zoning
and use of the Mortgaged Property as an IBX Facility and a Commercial Facility
and such Subdivision will not cause any of the Improvements on the

 

Schedule 7.13 — Page 83



--------------------------------------------------------------------------------

Mortgaged Property to be in violation of any Laws and Legal Requirements, and
(v) to the extent applicable, the Subdivision complies with all Laws and Legal
Requirements, such opinions shall be in form, scope and substance satisfactory
to the Lender and the Lender’s counsel in their reasonable discretion;

 

(N) The Lender shall have received such other documents, certificates,
instruments, opinions or assurances as the Lender may reasonably request;

 

(O) The Borrower shall pay all of the Lender’s out-of-pocket costs and expenses
incurred by the Lender in connection with such request for such partial release,
including, without limitation, all recording costs, transfer taxes, title
premiums and reasonable legal fees, regardless of whether or not such partial
release is consummated;

 

(P) The Release Property may be Transferred to an Affiliate of Borrower subject
to the following additional requirements (the breach of which shall result in an
Event of Default hereunder in the event such breach is not cured within the
notice and cure periods set forth in Section 9.1(D) hereof):

 

(i) The sale price (or deemed sale price) for the purpose of calculating the New
Sales Proceeds in Section 12.1(H) above shall be equal to the then current fair
market value of the Release Property, and Borrower shall deliver to Lender
satisfactory evidence of what the then current fair market value of the Release
Parcel is in form and substance reasonably acceptable to Lender.

 

(ii) The Released Property shall not at any time thereafter, while under the
ownership of an Affiliate of Borrower, be used in a manner which could result in
a Material Adverse Effect, including without limitation, diminishing the value
of the Remaining Parcel in any way.

 

12.2 Partial Release. Upon satisfaction of the Partial Release Requirements, the
Lender shall release the Lien of the Mortgage with respect to the Release
Property and deliver to the Borrower a duly executed release or reconveyance in
recordable form, a UCC-3 release of security interest and other such documents
as may be reasonably required to release the Release Property from the Lien of
the Mortgage.

 

12.3 Subdivision. In connection with the sale of the Release Property or for any
other reasonable purpose, Borrower shall be permitted to subdivide the Land into
two or more separate legal parcels (the “Subdivision”) subject to Lender’s
reasonable consent which shall be based on the following:

 

(A) No Default or Event of Default shall exist at the time of the request or at
the time of the Subdivision;

 

(B) Lender reasonably approves of all subdivision documents, including, without
limitation, any plats or plans relating thereto and any documents establishing
cross-easements or restrictive covenants, including, without limitation,
Lender’s receipt and approval of all easements necessary to allow each of the
subdivided parcels access and cost sharing and use of shared facilities for its
use as an IBX Facility and Commercial Facility in compliance with all applicable
Laws and Legal Requirements;

 

Schedule 7.13 — Page 84



--------------------------------------------------------------------------------

(C) The Subdivision complies with, and the Mortgaged Property after giving
effect to the Subdivision will comply with, all Laws and Legal Requirements;

 

(D) At Borrower’s sole cost and expense, the Title Company issues to Lender a
date-down endorsement to the Title Policy insuring Lender’s first priority lien
on the Mortgaged Property is not impaired by the Subdivision, and updates to
existing endorsements of the Title Policy, if applicable, or new endorsements as
Lender may reasonably require, including, without limitation, a subdivision
endorsement in form and substance acceptable to Lender;

 

(E) To the extent the Mortgage needs to be revised to reflect such Subdivision
in Lender’s reasonable discretion, Borrower and Borrower Representative shall
deliver fully executed amendments to the Mortgage;

 

(F) The Lender shall have received such other documents, certificates,
instruments, opinions or assurances as the Lender may reasonably request; and

 

(G) The Borrower shall pay all of the Lender’s out-of-pocket costs and expenses
incurred by the Lender in connection with such request for such Subdivision,
including, without limitation, all recording costs, transfer taxes, title
premiums and reasonable legal fees, regardless of whether or not such
Subdivision is consummated.

 

SECTION 13

ADDITIONAL MASTER LEASE PROVISIONS

 

13.1 Representations, Warranties and Covenants of Master Lessee.

 

Master Lessee is a corporation duly organized and validly existing under the
laws of the State of Delaware, and is qualified to do business in the State
where the Mortgaged Property is located. Master Lessee has full power and
authority to enter into and carry out the terms of the Master Lease. Master
Lessee is in good standing under the laws of the State of Delaware. A true and
complete copy of all organizational documents creating or governing Master
Lessee has been delivered to Lender.

 

13.2 Satisfaction of Borrower Obligations by Master Lessee. Except for transfers
which are expressly pre-approved under the terms of the Master Lease and are not
subject to Borrower’s consent, as Master Lessor, the Master Lessee shall not
transfer, assign or pledge the Master Lease without Lender’s prior written
consent (not to be unreasonably withheld, conditions or delayed). In addition,
any and all of the covenants set forth in the Loan Documents may be satisfied by
either Master Lessee or Borrower; provided, however, that if such covenant is
one that can be complied with by both Master Lessee and Borrower then either
Master Lessee or Borrower shall be permitted to satisfy any such covenant.
Further, any factual representations made by Borrower under the Loan Documents
shall be deemed correct if such representation would be correct if made by
Master Lessee but only to the extent consistent with the transactions
contemplated in this Loan Agreement. A Default or Event of Default caused by the
Master Lessee shall constitute a Default or Event of Default by Borrower.

 

Schedule 7.13 — Page 85



--------------------------------------------------------------------------------

13.3 Subordination of Master Lease.

 

(A) The Master Lease and all right, title and interest of Master Lessee
thereunder and in and to the Mortgaged Property or any portion thereof, if any,
are and shall be subject and subordinate to the lien of the Mortgage, including,
without limitation, any and all fees and reimbursable expenses and other sums
payable to Master Lessee under the Master Lease. Master Lessee hereby
acknowledges that all provisions of the Master Lease relating to the application
of insurance proceeds and condemnation awards are subject to and junior and
inferior to the terms and provisions of the Mortgage and the other Loan
Documents, and the terms and provisions of the Mortgage and the other Loan
Documents shall govern and control in the event of any conflict.

 

(B) Master Lessee agrees that, upon a foreclosure of the Mortgage, provided that
the Master Lease has not expired or otherwise been earlier terminated in
accordance with its terms for reasons other than such foreclosure, Master Lessee
shall attorn to any Subsequent Owner and shall remain bound by all of the terms,
covenants and conditions of the Master Lease, for the balance of the remaining
term thereof (and any renewals thereof which may be effected in accordance with
the Master Lease) with the same force and effect as if such Subsequent Owner
were the landlord under the Master Lease and without the payment by such
Subsequent Owner of any fees arising from such succession to the interests of
such landlord. Such attornment shall be effective and self-operative as an
agreement between Master Lessee and Subsequent Owner without the execution of
any further instruments on the part of any party; provided, however, that at
Lender’s request, Master Lessee shall execute a commercially reasonable
instrument confirming such attornment. If any Subsequent Owner shall elect, for
any reason whatsoever, to succeed to the interest of Borrower under the Master
Lease, without terminating the Master Lease, such Subsequent Owner shall not be
(i) liable for any act or omission of any prior landlord (including Borrower),
(ii) subject to any offsets or defenses which Master Lessee might have against
any prior landlord (including Borrower), (iii) liable for or bound by any fees,
commissions, rent, security deposit, additional rent or other sums or deposits
which Master Lessee might have paid to any prior landlord (including Borrower)
unless actually received by Subsequent Owner, or (iv) bound by any amendment or
modification of the Master Lease made without the Lender’s or such Subsequent
Owner’s express written consent if required hereunder.

 

(C) Upon a foreclosure of the Mortgage, notwithstanding the rights of Subsequent
Owner under (B) above, unless Subsequent Owner, in its sole and absolute
discretion, elects otherwise, such foreclosure of the Mortgage shall terminate
the Master Lease, without payment of any termination fees, liquidated damages or
other fees and charges under the Master Lease. Master Lessee expressly agrees
that it shall not, in any event, cause or permit any lien, claim of lien,
encumbrance or other charge to be placed or asserted against the Mortgaged
Property or any portion thereof. Upon any such termination of the Master Lease
by Lender or other Subsequent Owner, Master Lessee shall promptly remit and
deliver to Lender or other Subsequent Owner an accounting of, all property,
leases, rents, contracts and collateral then held by or under the control of
Master Lessee (collectively, “Master Lessee’s Property”). Upon any such
termination, Master Lessee shall afford to Lender or other Subsequent Owner all
rights and benefits provided to Master Lessor under the Master Lease, including,
without limitation, cooperating and assisting Lender or Subsequent Owner to
effect a smooth transition of ownership, assigning to Lender or such Subsequent
Owner all operating licenses and permits for

 

Schedule 7.13 — Page 86



--------------------------------------------------------------------------------

the IBX Centers then issued in Master Lessee’s name as landlord of such IBX
Centers (to the extent assignable) and delivering to Lender (or its designee) or
such Subsequent Owner, all keys, locks and safe combinations, ledgers, bank
statements for the Mortgaged Property accounts, books and records, insurance
policies, and other documents and agreements required for the ownership of the
Mortgaged Property as maintained by Master Lessee. If such assignment of
licenses and permits is not permitted by the Legal Requirements, Master Lessee
shall cooperate with, and provide reasonable assistance to, Lender or such
Subsequent Owner in its efforts to obtain such licenses and permits for the
normal use and operation of the Mortgaged Property. Upon the written request of
Lender or other Subsequent Owner, Master Lessee shall periodically execute and
deliver a statement, in a form reasonably satisfactory to Lender or such
Subsequent Owner, reaffirming Master Lessee’s obligation to attorn as set forth
in this Section 13.

 

Schedule 7.13 — Page 87



--------------------------------------------------------------------------------

Witness the due execution hereof by the undersigned as of the date first written
above.

 

BORROWER: EQUINIX RP II LLC, a Delaware limited liability company By:   /s/
PETER VAN CAMP Name:   Peter Van Camp Its:   Manager LENDER: SFT I, INC., a
Delaware corporation By:   /s/ TIMOTHY J. O’CONNOR Name:   Timothy J. O’Connor
Its:   Executive Vice President & Chief Operating Officer JOINDER BY MASTER
LESSEE AND CARVEOUT GUARANTOR: Master Lessee hereby acknowledges and agrees to
the terms and conditions set forth in Sections 11.12 and 13 of this Agreement.
MASTER LESSEE AND CARVEOUT GUARANTOR: EQUINIX, INC., a Delaware corporation By:
  /s/ PETER VAN CAMP Name:   Peter Van Camp Its:   Chief Executive Officer

 

Schedule 7.13 — Page 88



--------------------------------------------------------------------------------

Execution Copy

 

PROMISSORY NOTE

 

$60,000,000.00    December 21, 2005

 

FOR VALUE RECEIVED, EQUINIX RP II LLC, a Delaware limited liability company
(“Borrower”), promises to pay to SFT I, INC., a Delaware corporation (“Holder”),
or order, at 1114 Avenue of the Americas, 27th Floor, New York, New York 10036,
or at such other place as Holder may from time to time in writing designate, in
lawful money of the United States of America, the principal sum of SIXTY MILLION
AND NO/100 DOLLARS ($60,000,000.00) or such other sum as may be the total amount
outstanding pursuant to this Note (the “Loan”), payable at such rates and at
such times as are provided in the “Loan Agreement” (as hereinafter defined).

 

Payments of both principal and interest are to be made in lawful money of the
United States of America.

 

This Promissory Note (this “Note”) evidences Indebtedness incurred under, and is
subject to the terms and provisions of, that certain Loan and Security Agreement
of even date herewith, by and among the Borrower and the Holder (herein, as the
same may be further amended, modified or supplemented from time to time, called
the “Loan Agreement”). The Loan Agreement, to which reference is hereby made,
sets forth said terms and provisions, including those under which this Note may
or must be paid prior to its due date or may have its due date accelerated or
extended. The Loan Agreement also contains provisions for the payment of late
charges and interest at the Default Rate, all as more specifically set forth
therein. Repayment of the Indebtedness evidenced by this Note is secured by the
Mortgage and the other Loan Documents referred to in the Loan Agreement, and
reference is made thereto for a statement of terms and provisions.

 

Terms used but not otherwise defined herein are used herein as defined in the
Loan Agreement.

 

This Note may only be prepaid in whole or in part in accordance with the terms
of Section 2.4 of the Loan Agreement (or as otherwise expressly provided
elsewhere in the Loan Agreement or the other Loan Documents). Any payments of
the outstanding principal balance of the Loan evidenced by this Note, whether
voluntary or involuntary, shall be accompanied by interest accrued to the date
of prepayment and the Prepayment Premium, to the extent, if any, provided in
Section 2.4 of the Loan Agreement (except to the extent any other provision of
the Loan Agreement expressly provides otherwise).

 

EXCEPT AS OTHERWISE EXPRESSLY PERMITTED IN THIS NOTE OR THE OTHER LOAN
DOCUMENTS, BORROWER HEREBY EXPRESSLY (i) WAIVES ANY RIGHTS IT MAY HAVE UNDER LAW
TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT PENALTY, UPON ACCELERATION OF
THE MATURITY DATE, AND (ii) AGREES THAT IF, FOR ANY REASON, A PREPAYMENT OF ALL
OR ANY PORTION OF THE PRINCIPAL AMOUNT OF THIS NOTE IS MADE, INCLUDING, WITHOUT
LIMITATION, UPON OR FOLLOWING ANY ACCELERATION OF THE

 

Schedule 7.13 — Page 89



--------------------------------------------------------------------------------

MATURITY DATE BY HOLDER ON ACCOUNT OF ANY DEFAULT BY BORROWER, INCLUDING,
WITHOUT LIMITATION, ANY TRANSFER, DISPOSITION, OR FURTHER ENCUMBRANCE PROHIBITED
OR RESTRICTED BY THE LOAN AGREEMENT, THEN BORROWER SHALL BE OBLIGATED TO PAY
CONCURRENTLY WITH SUCH PREPAYMENT THE PREPAYMENT PREMIUM TO THE EXTENT REQUIRED
UNDER SECTION 2.4 OF THE LOAN AGREEMENT. BY INITIALING THIS PROVISION IN THE
SPACE PROVIDED BELOW, BORROWER HEREBY DECLARES THAT (1) EACH OF THE MATTERS SET
FORTH IN THIS PARAGRAPH IS TRUE AND CORRECT, (2) HOLDER’S AGREEMENT TO MAKE THE
LOAN EVIDENCED BY THIS NOTE AT THE INTEREST RATES SET FORTH IN THE LOAN
AGREEMENT AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES ADEQUATE
CONSIDERATION FOR THIS WAIVER AND AGREEMENT, AND HAS BEEN GIVEN INDIVIDUAL
WEIGHT BY BORROWER AND HOLDER, (3) BORROWER IS A SOPHISTICATED AND KNOWLEDGEABLE
REAL ESTATE INVESTOR WITH COMPETENT AND INDEPENDENT LEGAL COUNSEL, AND
(4) BORROWER FULLY UNDERSTANDS THE EFFECT OF THIS WAIVER AND AGREEMENT.

 

/s/ PETER VAN CAMP On behalf of the Borrower

 

The remedies of Holder, as provided in this Note, the Loan Agreement and the
other Loan Documents, shall be cumulative and concurrent and may be pursued
singularly, successively or together, at the sole discretion of Holder, and may
be exercised as often as occasion therefor shall occur; and the failure to
exercise any such right or remedy shall in no event be construed as a waiver or
release thereof. In any action, sale of collateral, or other proceedings to
enforce this Note, the Loan Agreement or any other Loan Document, Holder need
not file or produce the original of this Note, but only need file or produce a
photocopy of this Note certified by Holder to be a true and correct copy of this
Note.

 

In the event of any dispute, action or lawsuit regarding the terms hereof,
subject to the provisions of the Loan Agreement, the prevailing party will have
the right to recover from the other party all court costs and reasonable
attorneys’ fees and disbursements incurred with respect thereto, in addition to
all other applicable damages and costs.

 

BORROWER AND ANY GUARANTOR OF THIS NOTE WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, DILIGENCE, PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF DEMAND,
NOTICE OF PROTEST, NOTICE OF NONPAYMENT OR DISHONOR, NOTICE OF INTENTION TO
ACCELERATE, NOTICE OF ACCELERATION, PROTEST AND NOTICE OF PROTEST OF THIS NOTE,
AND ALL OTHER NOTICES (OTHER THAN AS EXPRESSLY PROVIDED IN THE LOAN AGREEMENT OR
OTHER LOAN DOCUMENTS) IN CONNECTION WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE,
DEFAULT OR ENFORCEMENT OF THE PAYMENT OF THIS NOTE. BORROWER FURTHER WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, ALL VALUATION AND APPRAISEMENT
PRIVILEGES, CLAIMS OF LACK OF DILIGENCE OR DELAYS IN COLLECTION OR ENFORCEMENT
OF THIS NOTE, THE RELEASE OF ANY PARTY LIABLE, THE RELEASE OF ANY SECURITY FOR
THE DEBT, THE TAKING OF ANY ADDITIONAL SECURITY AND ANY OTHER INDULGENCE OF
FORBEARANCE.

 

Schedule 7.13 — Page 90



--------------------------------------------------------------------------------

Holder shall not be deemed, by any act of omission or commission, to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by Holder, and then only to the extent specifically set forth in the
writing. The acceptance by Holder of any payment hereunder which is less than
payment in full of all amounts due and payable at the time of such payment shall
not constitute a waiver of the right to exercise any of the foregoing options at
that time or at any subsequent time or nullify any prior exercise of any such
option without the express consent of Holder, except as and to the extent
otherwise provided by law. A waiver with reference to one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy as to a
subsequent event.

 

PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BORROWER AND ANY GUARANTOR OF THIS NOTE AGREE THAT THIS NOTE AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF AMERICA AND THE LAWS OF THE
STATE OF NEW YORK. IN ACCORDANCE WITH SECTION 5-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BORROWER AGREES THAT ANY ACTION TO ENFORCE THE
TERMS OF THIS NOTE MAY BE COMMENCED IN ANY COURT LOCATED IN THE STATE OF
NEW YORK. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, AND BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.

 

Whenever used, the singular number shall include the plural, the plural shall
include the singular, and the words “Holder” and “Borrower” shall be deemed to
include their respective heirs, executors, successors and assigns.

 

All notices which Holder or Borrower may be required or permitted to give
hereunder shall be made in the same manner as set forth in Section 11.5 of the
Loan Agreement.

 

In the event any one or more of the provisions hereof shall be invalid, illegal
or unenforceable in any respect, the validity of the remaining provisions hereof
shall be in no way affected, prejudiced or disturbed thereby.

 

Borrower acknowledges that Holder may, in its sole discretion, sell all or any
part of its interest in the Loan evidenced by this Note, including, without
limitation, for purposes of effecting a Securitization.

 

Notwithstanding anything to the contrary contained in this Note or any other
Loan Documents, to the fullest extent permitted by applicable law, the Holder’s
rights hereunder shall be reinstated and revived, and the enforceability of this
Note and the other Loan Documents shall

 

Schedule 7.13 — Page 91



--------------------------------------------------------------------------------

continue, with respect to any amount at any time paid on account of the Loan
which thereafter shall be required to be restored by Holder pursuant to a court
order or judgment (whether or not final or non-appealable), as though such
amount had not been paid. The rights of Holder created or granted herein and the
enforceability of the Loan Documents at all times shall, to the fullest extent
permitted by applicable law, remain effective to cover the full amount of the
Loan even though the Loan, including any part thereof or any other security or
guaranty therefor, may be or hereafter may become invalid or otherwise
unenforceable as against any other party and whether or not any other party
shall have any personal liability with respect thereto.

 

Borrower and Holder, by acceptance of this Note, hereby agree that the Loan
Documents supersede any prior oral or written agreements of the parties; without
limiting the generality of the foregoing, in the event of conflict between the
terms of this Note and the terms of the Loan Agreement, the terms of the Loan
Agreement shall prevail.

 

Time is of the essence for the performance of each and every covenant of the
parties hereunder or under the other Loan Documents. No excuse, delay, act of
God, or other reason, whether or not within the control of Borrower or Holder
(as the case may be), shall operate to defer, reduce or waive Borrower’s or
Holder’s (as the case may be) performance of any such covenant or obligation.

 

This Note shall be subject to the limitation of liability set forth in
Section 11.13 of the Loan Agreement, the terms of which are incorporated herein
by reference.

 

[EXECUTION ON FOLLOWING PAGE]

 

Schedule 7.13 — Page 92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note the day and year first above written.

 

BORROWER: EQUINIX RP II LLC a Delaware limited liability company By:   /s/ PETER
VAN CAMP Name:  

Peter Van Camp

Manager

 

Schedule 7.13 — Page 93



--------------------------------------------------------------------------------

GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of December 21, 2005, is made and
entered into EQUINIX, INC., a Delaware corporation (“Guarantor”), in favor of
SFT I, INC., a Delaware corporation (“Lender”), with an address for notice
hereunder of 1114 Avenue of the Americas, 27th Floor, New York, New York 10036.

 

WHEREAS, EQUINIX RP II LLC, a Delaware limited liability company (“Borrower”),
and Lender have entered into a certain Loan and Security Agreement of even date
herewith (as the same may be amended, modified, supplemented or restated from
time to time, the “Loan Agreement”).

 

WHEREAS, Lender has required, as a condition to making the Loan and entering
into and executing the Loan Agreement and the other Loan Documents, that
Guarantor enter into this Guaranty.

 

WHEREAS, Guarantor directly or indirectly owns all of the ownership interests in
the Borrower and will benefit from the making of the Loan and the financial
accommodations extended to Borrower pursuant to the Loan Agreement and the other
Loan Documents.

 

NOW, THEREFORE, in consideration for the extension of credit and other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, and to induce Lender to extend credit to Borrower,
Guarantor does hereby unconditionally, absolutely and irrevocably guarantee to
Lender, its successors and assigns, the due payment, fulfillment and performance
of the “Guaranteed Obligations” (as hereinafter defined). Guarantor, hereby
irrevocably and unconditionally covenants and agrees that it is liable for and
shall pay, the Guaranteed Obligations as primary obligor, this Guaranty being
upon the following terms and conditions:

 

1. Definitions. All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Loan Agreement. As used herein,
the term “Guaranteed Obligations” means the full, complete and punctual
observance, performance, payment and satisfaction of all of the obligations of
Borrower to (a) pay Costs pursuant to Section 11.13(B) of the Loan Agreement,
and (b) pay and perform the Borrower’s Obligations (as defined in the Loan
Agreement) in the event of the occurrence of any of the events, conditions,
circumstances or occurrences set forth in Sections 11.13(A)(a), 11.13(A)(b),
11.13(A)(c), 11.13(A)(d) or 11.13(A)(e) of the Loan Agreement. The failure by
Guarantor to pay or perform any Guaranteed Obligations or any other covenant,
agreement or obligation of Guarantor under this Guaranty or the inaccuracy when
made, or deemed made, of any representations, certifications and warranties of
Guarantor in this Guaranty or in any certificate, agreement or document provided
by, or on behalf of Guarantor, pursuant to this Guaranty or any of the other
Loan Documents shall constitute an “Event of Default” for purposes of this
Guaranty and the Loan Agreement.

 

2. Continuing Guaranty. This is an irrevocable, absolute, continuing guaranty of
payment and performance. This Guaranty may not be revoked by Guarantor and shall
continue to be effective with respect to the Guaranteed Obligations arising or
created after any attempted revocation by Guarantor and after Guarantor’s
dissolution (in which event this Guaranty shall be



--------------------------------------------------------------------------------

binding upon Guarantor’s successors and assigns). It is the intent of Guarantor
that the obligations and liabilities of Guarantor hereunder are absolute and
unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully, finally and indefeasibly satisfied, such obligations and
liabilities shall not be discharged or released in whole or in part, by any act
or occurrence which might, but for the provisions of this Guaranty, be deemed a
legal or equitable discharge or release of Guarantor. Each and every default in
payment of any amounts due or performance of any obligation required under this
Guaranty shall give rise to a separate cause of action hereunder, and separate
suits may be brought hereunder as each cause of action arises, or, in the
discretion of Lender, may be brought as a consolidated suit or suits. This is a
guaranty of payment and performance and not of collection.

 

3. Waivers.

 

(a) Guarantor hereby assents to all terms and agreements heretofore or hereafter
made by Borrower with Lender, and, except as such waiver may be expressly
prohibited by law, waives notice of:

 

(i) Any loans or advances made by Lender to Borrower under the Loan Documents;

 

(ii) The present existence or future incurring of any of the indebtedness
pursuant to the Note or any future modifications thereof or any terms or amounts
thereof or any Guaranteed Obligations or any terms or amounts thereof;

 

(iii) The obtaining or release of any guaranty or surety agreement (in addition
to this Guaranty), pledge, assignment, or other security for any of the
indebtedness evidenced by the Note, or any Guaranteed Obligations; and

 

(iv) Notice of protest, default, notice of intent to accelerate and notice of
acceleration in relation to any instrument relating to the indebtedness
evidenced by the Note or any Guaranteed Obligations.

 

(b) Guarantor hereby waives any rights and defenses which such Guarantor might
have as a result of any representation, warranty or statement made by Lender or
its agents to such Guarantor in order to induce Guarantor to execute this
Guaranty and further waives any other circumstance that might otherwise
constitute a legal or equitable discharge or defense of the Guarantor.

 

(c) Upon a default by Borrower, Lender in its sole discretion, without prior
notice to or consent of Guarantor, may elect to: (i) foreclose either judicially
or nonjudicially against any real or personal property security it may hold for
the Loan, (ii) accept a transfer of any such security in lieu of foreclosure,
(iii) compromise or adjust the Loan or any part of it or make any other
accommodation with Borrower or Guarantor, or (iv) exercise any other remedy
against Borrower or any security. No such action by Lender shall release or
limit the liability of Guarantor, who shall remain liable under this Guaranty
after the action, even if the effect of the action is to deprive Guarantor of
any subrogation rights, rights of indemnity, or other rights to collect
reimbursement from Borrower for any sums paid to Lender, whether contractual or

 

-2-



--------------------------------------------------------------------------------

arising by operation of law or otherwise. Guarantor expressly agrees that under
no circumstances shall it be deemed to have any right, title, interest or claim
in or to any real or personal property to be held by Lender or any third party
after any foreclosure or transfer in lieu of foreclosure of any security for the
Loan.

 

(d) Regardless of whether Guarantor may have made any payments to Lender, until
the Loan is indefeasibly paid in full and except as set forth in Section 10
hereof, Guarantor hereby waives: (i) all rights of subrogation, indemnification,
contribution and any other rights to collect reimbursement from Borrower or any
other party for any sums paid to Lender, whether contractual or arising by
operation of law (including the Bankruptcy Code or any successor or similar
statute) or otherwise, (ii) all rights to enforce any remedy that Lender may
have against Borrower, and (iii) all rights to participate in any security now
or later to be held by Lender for the Loan.

 

(e) Guarantor further waives any defense to the recovery by Lender against
Guarantor of any deficiency or otherwise to the enforcement of this Guaranty or
any security for this Guaranty based upon Lender’s election of any remedy
against Guarantor or Borrower, including the defense to enforcement of this
Guaranty by virtue of any “anti-deficiency” statutes and their application
following a non-judicial foreclosure sale.

 

(f) Without limiting the foregoing or anything else contained in this Guaranty,
Guarantor waives all rights and defenses that Guarantor may have because
Borrower’s Loan is secured by real property. This means, among other things:

 

(i) That Lender may collect from Guarantor without first foreclosing on any real
or personal property collateral pledged by Borrower; and

 

(ii) If Lender forecloses on any real property collateral pledged by Borrower:
(x) the amount of the Guaranteed Obligations may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and (y) Lender may collect from
Guarantor even if Lender, by foreclosing on the real property collateral, has
destroyed any right Guarantor may have to collect from Borrower.

 

This subsection 3(f) is an unconditional and irrevocable waiver of any rights
and defenses Guarantor may have because Borrower’s Loan is secured by real
property.

 

(g) Guarantor waives all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guarantied obligation may adversely
affect Guarantor’s right of subrogation and reimbursement against Borrower.

 

4. Events and Circumstances Not Reducing or Discharging Guarantor’s Obligations.
Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
rights and defenses (excluding the rights to notice, if any, as herein provided
or as required by law) which Guarantor might have otherwise as a result of or in
connection with any of the following:

 

-3-



--------------------------------------------------------------------------------

(a) any and all extensions, modifications, adjustments, indulgences,
forbearances or compromises that might be granted or given by Lender to
Borrower, including, without limitation, any and all amendments, modifications,
supplements, extensions or restatements of any of the Loan Documents;

 

(b) the insolvency, bankruptcy, rearrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of Borrower or any other
party at any time liable for the payment of all or part of the indebtedness
evidenced by the Note or any Guaranteed Obligations; or any dissolution,
consolidation or merger of Borrower or Guarantor, or any sale, lease or transfer
of any or all of the assets of Borrower or Guarantor, or any changes in the
ownership, partners or members of Borrower or Guarantor;

 

(c) the invalidity, illegality or unenforceability of all or any part of the
indebtedness evidenced by the Note or any Guaranteed Obligations, or any
document or agreement executed in connection with the indebtedness evidenced by
the Note or any Guaranteed Obligations, for any reason whatsoever, including,
without limitation, the fact that the indebtedness evidenced by the Note, or any
part thereof exceeds the amount permitted by law, the act of creating the
indebtedness evidenced by the Note or any Guaranteed Obligations or any part
thereof is ultra vires, the representatives executing the Note or the other Loan
Documents or otherwise creating the indebtedness evidenced by the Note or any
Guaranteed Obligations acted in excess of their authority, the indebtedness
evidenced by the Note violates applicable usury laws, Borrower has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the indebtedness evidenced by the Note or any Guaranteed Obligations
wholly or partially uncollectible from Borrower, the creation, performance or
repayment of the indebtedness evidenced by the Note or any Guaranteed
Obligations is illegal, uncollectible, legally impossible or unenforceable, or
any of the other Loan Documents pertaining to the indebtedness evidenced by the
Note or any Guaranteed Obligations are irregular or not genuine or authentic;

 

(d) the taking or accepting of any other security, collateral or guaranty, or
other assurance of the payment, for all or any of the indebtedness evidenced by
the Note or any Guaranteed Obligations;

 

(e) any release, surrender or exchange of any collateral, property or security,
at any time existing in connection with, or assuring or securing payment of, all
or any part of the indebtedness evidenced by the Note or the Guaranteed
Obligations;

 

(f) the failure of Lender or any other party to exercise diligence or reasonable
care in the preservation, protection, enforcement, sale or other handling or
treatment of all or any part of such collateral, property or security;

 

(g) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the indebtedness evidenced by the Note or Guaranteed Obligations
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
indebtedness evidenced by the Note or the Guaranteed Obligations;

 

-4-



--------------------------------------------------------------------------------

(h) any payment by Borrower to Lender is held to constitute a preference under
the Bankruptcy Code, or for any reason Lender is required to refund such payment
or pay such amounts to such Borrower, or any other Person; or

 

(i) any other action taken or omitted to be taken with respect to the Mortgage,
the Loan Documents, the indebtedness evidenced by the Note or the Guaranteed
Obligations, the security and collateral therefor, whether or not such action or
omission prejudices Guarantor or increases the likelihood that Guarantor will be
required to pay the Guaranteed Obligations.

 

It is the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay and perform the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of all Guaranteed Obligations.

 

5. Payment by Guarantor. If the Guaranteed Obligations, or any part thereof, are
not punctually paid or performed, as the case may be, Guarantor shall,
immediately on demand and without protest or notice of protest, pay the amount
due thereon to Lender, at its address set forth above or as otherwise designated
by Lender. Such demand(s) may be made at any time coincident with or after the
time for payment or performance of all or part of the Guaranteed Obligations.
Such demand shall be deemed made if given in accordance with Section 17 hereof.
It shall not be necessary for Lender, in order to enforce such payment or
performance by Guarantor, first to institute suit or exhaust its remedies
against Borrower, or others liable to pay or perform such Guaranteed
Obligations, or to enforce its rights against any security which shall ever have
been given to secure the Guaranteed Obligations. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
indebtedness evidenced by the Note or Guaranteed Obligations. No set-off,
counterclaim, reduction, or diminution of any obligations, or any defense of any
kind or nature which Guarantor has or may hereafter have against Borrower or
Lender shall be available hereunder to Guarantor.

 

6. Indebtedness or Other Obligations of Guarantor. If Guarantor is or becomes
liable for any indebtedness owed by Borrower to Lender by endorsement or
otherwise than under this Guaranty, such liability shall not be in any manner
impaired or affected by this Guaranty, and the rights of Lender hereunder shall
be cumulative of any and all other rights that Lender may ever have against
Guarantor. The exercise by Lender of any right or remedy hereunder or under any
other instrument or at law or in equity shall not preclude the concurrent or
subsequent exercise of any other instrument or remedy at law or in equity and
shall not preclude the concurrent or subsequent exercise of any other right or
remedy. Further, without in any way diminishing or limiting the generality of
the foregoing, it is specifically understood and agreed that this Guaranty is
given by Guarantor as an additional guaranty to any and all guarantees hereafter
executed and delivered to Lender by Guarantor in favor of Lender relating to the
indebtedness and obligations of Borrower to Lender, and nothing herein shall
ever be deemed to replace or be in lieu of any other of such previous or
subsequent guarantees.

 

-5-



--------------------------------------------------------------------------------

7. Application of Payments. If, at any time, there is any indebtedness or
obligations (or any portion thereof) of Borrower to Lender which is not
guaranteed by Guarantor, Lender, without in any manner impairing its rights
hereunder, may, at its option, apply all amounts realized by Lender from
collateral or security held by Lender first to the payment of such unguaranteed
indebtedness or obligations, with the remaining amounts, if any, to then be
applied to the payment of the indebtedness or obligations guaranteed by
Guarantor.

 

8. Suits, Releases of Settlements with Others. Guarantor agrees that Lender, in
its sole discretion, may bring suit against any other guarantor without
impairing the rights of Lender or its successors and assigns against Guarantor
or any other guarantor of the Guaranteed Obligations; and Lender may settle or
compromise with such other guarantor for such sum or sums as Lender may see fit
and release such other guarantor from all further liability to Lender, all
without impairing its rights against Guarantor.

 

9. Warranties Representations, Covenants and Agreements.

 

(a) Guarantor warrants and represents, as follows:

 

(i) Guarantor has received, or will receive, direct or indirect benefit from the
making of this Guaranty, the making of the Loan and the entering into and
execution of the Loan Agreement and the Loan Documents in connection therewith;

 

(ii) Guarantor is familiar with, and has independently reviewed the financial
condition of the Borrower and is familiar with the value of any and all
collateral intended to be created as security for the payment and performance of
the indebtedness evidenced by the Note and the Guaranteed Obligations, and
Guarantor assumes full responsibility for keeping fully informed as to such
matters in the future; however, Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guaranty; and

 

(iii) All financial statements concerning Guarantor which have been or will
hereafter be furnished by Guarantor or Borrower to Lender pursuant to the Loan
Documents, have been or will be (A) prepared in accordance with GAAP
consistently applied (except as disclosed therein, to the extent Lender approves
such disclosure and in the case of clauses (A) and (B) with respect to any
unaudited quarterly financial statements, subject to the absence of footnotes
and normal year-end adjustments) and, (B) in all material respects, present
fairly the financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended.

 

(iv) No ERISA Affiliate of Guarantor maintains or contributes to, or has any
obligation under, any Employee Benefit Plans. Guarantor is not an “employee
benefit plan” (within the meaning of section 3(3) of ERISA) to which ERISA
applies and Guarantor’s assets do not constitute plan assets. No actions, suits
or claims under any laws and regulations promulgated pursuant to ERISA are
pending or, to Guarantor’s knowledge, threatened against Guarantor. Guarantor
has no knowledge of any material liability incurred by Guarantor which remains
unsatisfied for any taxes or penalties with respect to any Employee Benefit Plan
or any

 

-6-



--------------------------------------------------------------------------------

Multiemployer Plan, or of any lien which has been imposed on Guarantor’s assets
pursuant to section 412 of the Code or sections 302 or 4068 of ERISA. The Loan,
the execution, delivery and performance of the Loan Documents and the
transactions contemplated by this Guaranty are not a non-exempt prohibited
transaction under ERISA. Guarantor is an “operating company” as defined in
ERISA.

 

(v) As of the date hereof, and after giving effect to this Guaranty and the
contingent obligations evidenced hereby, Guarantor is and expects to be solvent
at all times, and has and expects to have assets at all times which, fairly
valued, exceed his or its obligations, liabilities and debts, and has and
expects to have property and assets at all times sufficient to satisfy and repay
his or its obligations and liabilities.

 

(vi) As of the date hereof, (A) there is no litigation, governmental
investigation or arbitration pending or, to Guarantor’s knowledge, threatened
against Guarantor which seeks to enjoin the consummation of the matters
contemplated hereby or, except as set forth on Schedule 4.7 of the Loan
Agreement, if adversely determined, could reasonably be expected to have a
Material Adverse Effect on Carveout Guarantor; (B) there are no judgments
outstanding against Guarantor that could reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect; (C) no
petition in bankruptcy, whether voluntary or involuntary, or assignment for the
benefit of creditors, or any other action involving debtors’ and creditors’
rights has ever been filed under the laws of the United States of America or any
state thereof, or threatened, by or against Guarantor.

 

(b) Guarantor covenants and agrees that upon the sale of Building A and Building
B, Guarantor will cause Borrower to deposit the Net Sales Proceeds of such
sale(s) in the Base Building Reserve pursuant to Section 5.13 of the Loan
Agreement.

 

10. Subordination. If, for any reason Borrower is now or hereafter becomes
indebted to Guarantor (such indebtedness and all interest thereon being referred
to as the “Affiliated Debt”), such Affiliated Debt shall, at all times, be
subordinate in all respects to the full payment and performance of the
obligations evidenced by the Note, and Guarantor shall not be entitled to
enforce or receive payment thereof until all of the obligations evidenced by the
Note have been fully paid. Guarantor agrees that any liens, mortgages, deeds of
trust, security interests, judgment liens, charges or other encumbrances upon
Borrower’s assets securing payment of the Affiliated Debt shall be and remain
subordinate and inferior to any liens, security interests, judgment liens,
charge or other encumbrances upon Borrower’s assets securing the payment of the
obligations evidenced by the Note and Guaranteed Obligations, and without the
prior written consent of Lender, Guarantor shall not exercise or enforce any
creditor’s rights of any nature against Borrower to collect the Affiliated Debt
(other than demand payment therefor). In the event of the receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving Borrower as a debtor, Lender shall have the right and
authority, either in its own name or as attorney-in-fact for Guarantor, to file
such proof of debt claim, petition or other documents and to take such other
steps as are necessary to prove its rights hereunder.

 

-7-



--------------------------------------------------------------------------------

11. Waiver of Subrogation. Notwithstanding any other provision of this Guaranty
to the contrary, until the Loan is indefeasibly paid in full, Guarantor hereby
waives any claim or other rights which Guarantor may now have or hereafter
acquire against Borrower or any other guarantor of all or any of the obligations
that arise from the existence or performance of Guarantor’s obligations under
this Guaranty (all such claims and rights are referred to as “Guarantor’s
Conditional Rights”), including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, or indemnification, any right to
participate in any claim or remedy of Lender against Borrower or any security or
collateral which Lender now has or hereafter acquires, whether or not such
claim, remedy or right arises in equity or under contract, statute (including
the Bankruptcy Code or any successor or similar statute) or common law, by any
payment made hereunder or otherwise, including without limitation, the right to
take or receive from Borrower, directly or indirectly, in cash or other property
or by setoff or in any other manner, payment or security on account of such
claim or other rights. If, notwithstanding the foregoing provisions, any amount
shall be paid to Guarantor on account of Guarantor’s Conditional Rights and
either (i) such amount is paid to Guarantor at any time when the Guaranteed
Obligations shall not have been paid or performed in full, or (ii) regardless of
when such amount is paid to Guarantor, any payment made by Borrower to Lender is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid by Lender or paid over to a trustee, receiver or any
other entity, whether under any bankruptcy act or otherwise (such payment, a
“Preferential Payment”), then such amount paid to Guarantor shall be held in
trust for the benefit of Lender and shall forthwith be paid to Lender to be
credited and applied upon the Guaranteed Obligations, whether matured or
unmatured, in such order as Lender, in its sole and absolute discretion, shall
determine. The foregoing waivers shall be effective until the Guaranteed
Obligations have been paid and performed in full.

 

12. Impairment of Subrogation Rights; Waivers of Rights Under the
Anti-Deficiency Rules.

 

(a) Guarantor agrees that upon an Event of Default under the Loan Documents,
Lender may elect to foreclose either nonjudicially or judicially against any
real or personal property security (including, without limitation, the Mortgaged
Property) it holds for the obligations evidenced by the Note or any Guaranteed
Obligations, or any part thereof, or accept an assignment of any such security
in lieu of foreclosure, or compromise or adjust any part of such obligations, or
make any other accommodation with Borrower or Guarantor, or exercise any other
remedy against Borrower or any collateral or security. No such action by Lender
will release or limit the liability of Guarantor to Lender, who shall remain
liable under this Guaranty after the action, even if the effect of that action
is to deprive Guarantor of the right to collect reimbursement from Borrower or
any other person for any sums paid to Lender or Guarantor’s rights of
subrogation, contribution, or indemnity against Borrower or any other person.
Without limiting the foregoing, it is understood and agreed that on any
foreclosure or assignment in lieu of foreclosure of any collateral or security
held by Lender, such security will no longer exist and that any right that
Guarantor might otherwise have, on full payment of the Guaranteed Obligations by
Guarantor to Lender, to participate in any such security or to be subrogated to
any rights of Lender with respect to any such security will be nonexistent; nor
shall Guarantor be deemed to have any right, title, interest or claim under any
circumstances in or to any real or personal property held by Lender or any third
party following any foreclosure or assignment in lieu of foreclosure of any such
security.

 

-8-



--------------------------------------------------------------------------------

(b) Guarantor understands and acknowledges that if Lender forecloses judicially
or nonjudicially against any real property security for Borrower’s obligations,
such foreclosure could impair or destroy any right or ability that Guarantor may
have to seek reimbursement, contribution, or indemnification for any amounts
paid by Guarantor under this Guaranty.

 

(c) [Intentionally Omitted].

 

(d) Guarantor intentionally, freely, irrevocably and unconditionally waives and
relinquishes all rights which may be available to it under any provision of
applicable law to limit the amount of any deficiency judgment or other judgment
which may be obtained against Guarantor under this Guaranty to not more than the
amount by which the unpaid Guaranteed Obligations plus all other indebtedness
due from Borrower under the Loan Documents exceeds the fair market value or fair
value of any real or personal property securing said obligations and any other
indebtedness due from Borrower under the Loan Documents, including, without
limitation, all rights to an appraisement of, judicial or other hearing on, or
other determination of the value of said property. Guarantor acknowledges and
agrees that, as a result of the foregoing waiver, Lender may be entitled to
recover from Guarantor an amount which, when combined with the value of any real
or personal property foreclosed upon by Lender (or the proceeds of the sale of
which have been received by Lender) and any sums collected by Lender from
Borrower or other Persons, might exceed the amount of the Guaranteed Obligations
plus all other indebtedness due from Borrower under the Loan Documents.

 

(e) Guarantor understands and agrees that Lender may have the ability to pursue
Guarantor for a judgment on the Guaranteed Obligations without having first
foreclosed on the real property security for such Guaranteed Obligations, that
Lender may have the ability to sue Guarantor for a deficiency judgment on the
Guaranteed Obligations after a non-judicial foreclosure sale or, regardless of
any election of remedies by Lender, if the Guaranteed Obligations or any of the
other indebtedness of Borrower to Lender under the Loan Documents is considered
to have been provided by a vendor to a buyer and to evidence part of the
purchase price for the real property security, and that Lender may be able to
recover from Borrower an amount which, when combined with the fair market value
of the property acquired by Lender in a foreclosure sale or the proceeds of the
foreclosure sale received by Lender, might exceed the amount of the Guaranteed
Obligations due and owing by Guarantor and the amounts payable under the Loan
Documents.

 

(f) [Intentionally Omitted].

 

Notwithstanding the foregoing or any provisions of Section 3(c) hereof, nothing
contained in this Guaranty shall in any way be deemed to imply that any other
state’s law other than the law of the State of New York shall govern this
Guaranty or any of the Loan Documents in any respect, except as expressly set
forth therein, including with respect to the exercise of Lender’s remedies under
the Loan Documents.

 

-9-



--------------------------------------------------------------------------------

Notwithstanding any other provision herein to the contrary, upon the
indefeasible payment in full of the Note, Guarantor shall have all rights of
subrogation available at law or in equity.

 

13. Successors and Assigns. This Guaranty is for the benefit of Lender, its
successors and assigns, and in the event of an assignment by Lender, its
successors and assigns, of the obligations evidenced by the Note, or any part or
parts thereof, the rights and benefits hereunder, to the extent applicable to
the obligations so assigned, may be transferred with such obligations. This
Guaranty is binding upon the Guarantor and its successors and assigns.

 

14. No Release if Preference, Refund, Etc. In the event any payment by Borrower
to Lender is determined to be a preferential payment under any applicable
bankruptcy or insolvency laws, or if for any reason Lender is required to refund
part or all of any payment or pay the amount thereof to any other party, such
repayment by Lender to Borrower shall not constitute a release of Guarantor from
any liability hereunder, and Guarantor agrees to pay such amount to Lender upon
demand to the extent such amount constitutes a Guaranteed Obligation.

 

15. Right of Set-Off. In addition to any other rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon
Guarantor’s failure to pay the Guaranteed Obligations, after demand by Lender,
Lender is hereby authorized at any time and from time to time, without notice to
Guarantor or to any other person, to set off and to appropriate and to apply any
and all deposits (general or special) and any other indebtedness at any time
held or owing by Lender to or for the credit or the account of Guarantor against
or on account of the obligations evidenced by the Note.

 

16. GOVERNING LAW. PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK, GUARANTOR AGREES THAT THIS GUARANTY AND ALL RIGHTS,
OBLIGATIONS AND LIABILITIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

17. Notices. Unless otherwise specifically provided herein, any notice or other
communication required or permitted to be given shall be in writing addressed to
the respective party as set forth below and may be personally served, telecopied
(with request for confirmation) or sent by overnight courier service or United
States registered mail return receipt requested, postage prepaid. Any notice so
given shall be deemed effective upon delivery or on refusal or failure of
delivery during normal business hours. Notices shall be addressed to the parties
at the following addresses or to such other address as the party addressed shall
have previously designated by written notice to the serving party, given in
accordance with this Section 17.

 

If to Guarantor:    Equinix, Inc.      301 Velocity Way, 5th Floor      Foster
City, California 94404      Attn: Director of Real Estate and General Counsel  
   Telephone: (650) 513-7000      Facsimile (650) 513-7909

 

-10-



--------------------------------------------------------------------------------

With a copy to:

   Orrick, Herrington & Sutcliffe LLP      405 Howard Street      San Francisco,
California 94105      Attn: William G. Murray, Jr., Esq.      Telephone: (415)
773-5807      Facsimile: (415) 773-5759 If to Lender:    SFT I, Inc.      1114
Avenue of the Americas, 27th Floor      New York, New York 10036      Attn:
Chief Operating Officer      Telephone: (212) 930-9400      Facsimile: (212)
930-9494 With a copy to:    iStar Financial Inc.      1114 Avenue of the
Americas, 27th Floor      New York, New York 10036      Attn: Nina B. Matis,
Esq./General Counsel      Telephone: (212) 930-9406      Facsimile: (212)
930-9492 With a copy to:    iStar Asset Services Inc.      180 Glastonbury
Boulevard, Suite 201      Glastonbury, Connecticut 06033      Attn: President  
   Telephone: (860) 815-5900      Facsimile: (860) 815-5901 With a copy to:   
Katten Muchin Rosenman LLP      1025 Thomas Jefferson St., NW      East Lobby,
Suite 700      Washington, DC 20007      Attn: John D. Muir, Jr., Esq.     
Telephone: (202) 625-3839      Facsimile: (202) 339-6054

 

18. Consent of Jurisdiction/Service of Process. IN ACCORDANCE WITH SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, GUARANTOR HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO
LENDER’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.
GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS

 

-11-



--------------------------------------------------------------------------------

PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
GUARANTY, THE NOTE, SUCH OTHER LOAN DOCUMENTS OR SUCH OBLIGATION. GUARANTOR
ACKNOWLEDGES AND AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION, SUIT OR
PROCEEDING WILL BE DEEMED EFFECTIVE ON GUARANTOR IF PERSONALLY SERVED OR SERVED
IN ACCORDANCE WITH SECTION 17 ABOVE OR AT SUCH OTHER ADDRESS AS SUCH GUARANTOR
MAY HAVE FURNISHED AS TO ITSELF TO THE SERVING PARTY BY LIKE NOTICE, OR TO THE
LAST KNOWN ADDRESS OF SUCH GUARANTOR PROVIDED THEREUNDER.

 

19. WAIVER OF JURY TRIAL. GUARANTOR AND LENDER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY, ANY OF THE LOAN DOCUMENTS, OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THE LOAN. GUARANTOR AND LENDER ALSO WAIVE ANY
BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE
REQUIRED OF GUARANTOR OR LENDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. GUARANTOR AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS GUARANTY AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. GUARANTOR AND LENDER
FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS GUARANTY, THE LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOAN. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

20. Expenses. Guarantor agrees to fully and punctually pay all costs and
expenses, including, without limitation, reasonable attorneys’ fees, court costs
and costs of appeal, which Lender may incur in enforcing and collecting the
Guaranteed Obligations.

 

21. Conflict of Law. If, for whatever reason, a court of competent jurisdiction
determines that this Guaranty shall be governed by California law, the
provisions set forth on Exhibit A hereto shall be deemed incorporated herein by
reference as additional provisions hereto, except to the extent that the
provisions set forth on Exhibit A are inconsistent with the terms of this
Guaranty, in which case, the terms set forth in Exhibit A shall govern.

 

[Remainder of Page Intentionally Left Blank. Signature Page Follows]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the day and
year first above written.

 

GUARANTOR: EQUINIX, INC., a Delaware corporation By:   /s/ PETER VAN CAMP Name:
  Peter Van Camp Title:   Chief Executive Officer

 

A-1